TABLE OF CONTENTS

Exhibit 10

Execution Version

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER, SOLICITATION OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11
PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER
OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR
PROVISIONS OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING
SUPPORT AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS
RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES TO THIS
RESTRUCTURING SUPPORT AGREEMENT.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules attached to this agreement in accordance with Section 16.02,
this “Agreement”) is made and entered into as of April 23, 2020 (the “Execution
Date”), by and among the following parties (each of the following described in
sub-clauses (i) through (ii) of this preamble, collectively, the “Parties”):1

 

  (i)

(a) Whiting Petroleum Corporation (“Parent”), a company incorporated under the
Laws of Delaware, and (b) each of its affiliates that has executed and delivered
a counterpart signature page to this Agreement to counsel to the Consenting
Creditors (the Entities in this clause (i), collectively, the “Company
Parties”); and

 

  (ii)

the undersigned beneficial holders of, or investment advisors, sub-advisors, or
managers of discretionary accounts that are beneficial holders of, Senior Notes
Claims that have executed and delivered counterpart signature pages to this
Agreement, a Joinder, or a Transfer Agreement to counsel to the Company Parties
(the Entities in this clause (ii), collectively, the “Consenting Creditors”).

RECITALS

WHEREAS, the Company Parties and the Consenting Creditors have in good faith and
at arm’s length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms set forth in: (a) this Agreement; and (b) the form of
chapter 11 plan pursuant to which the Restructuring Transactions shall be
consummated, which is attached as Exhibit A to this Agreement (the “Plan” and,
such transactions as described in this Agreement and the Plan, the
“Restructuring Transactions”);

 

1 

Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WHEREAS, the Company Parties will implement the Restructuring Transactions in
connection with prearranged cases under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court (the cases commenced, the “Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and for other valuable consideration, the receipt and
sufficiency of which are acknowledged, each Party, intending to be legally bound
by this Agreement, agrees as follows:

AGREEMENT

Section 1. Definitions and Interpretation.

1.01. Definitions. The following terms shall have the following definitions:

“2021 Senior Notes Indenture” means the Base Indenture, as supplemented by the
Second Supplemental Indenture, dated as of September 12, 2013, by and among
Parent, as issuer, the subsidiary guarantors named therein, as guarantors, and
The Bank of New York Mellon Trust Company, N.A., as trustee, as amended,
restated, supplemented, or otherwise modified from time to time.

“2023 Senior Notes Indenture” means the Base Indenture, as supplemented by the
Fourth Supplemental Indenture, dated as of March 27, 2015, by and among Parent,
as issuer, the subsidiary guarantors named therein, as guarantors, and The Bank
of New York Mellon Trust Company, N.A., as trustee, as amended, restated,
supplemented, or otherwise modified from time to time.

“2026 Senior Notes Indenture” means the Base Indenture, as supplemented by the
Fifth Supplemental Indenture, dated as of December 27, 2017, by and among
Parent, as issuer, the subsidiary guarantors named therein, as guarantors, and
The Bank of New York Mellon Trust Company, N.A., as trustee, as amended,
restated, supplemented, or otherwise modified from time to time.

“Agreement” has the meaning set forth in the preamble hereto and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules attached
hereto in accordance with Section 16.02 (including the Plan).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, tender offer, exchange offer,
recapitalization, plan of reorganization, share exchange, business combination,
joint venture, or similar transaction involving any one or more Company Parties
or the debt, equity, or other interests in any one or more Company Parties that
is an alternative to one or more of the Restructuring Transactions.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas (Houston Division) presiding over the Chapter 11 Cases, or
such other court having jurisdiction over the Chapter 11 Cases, including to the
extent of the withdrawal of reference under 28 U.S.C. § 157, the United States
District Court for the Southern District of Texas.

“Base Indenture” means the Indenture, dated as of September 13, 2013, by and
among Parent, as issuer, the subsidiary guarantors named therein, as guarantors,
and the Bank of New York Mellon Trust Company, N.A., as trustee.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Causes of Action” has the meaning set forth in the Plan.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

“Company Claims” means any Senior Notes Claim. Company Claims shall expressly
exclude any Interest in a Company Party.

“Company Parties” has the meaning set forth in the recitals to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement between
the Company and a Consenting Creditor, including with respect to the issuance of
a “cleansing letter” or other public disclosure of material non-public
information agreement, in connection with any proposed Restructuring
Transactions.

“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
in these Chapter 11 Cases.

“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement.

“Convertible Notes Indenture” means the Indenture, dated as of March 27, 2015,
by and among Parent, as issuer, the subsidiary guarantors named therein, as
guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee, as
may be amended, restated, supplemented, or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Debtors” means the Company Parties that commence Chapter 11 Cases, which shall
include Parent, Whiting Oil and Gas Corporation, Whiting US Holding Company,
Whiting Canadian Holding Company Unlimited Liability Corporation, and Whiting
Resources Corporation.

“Definitive Documents” means the documents set forth in Section 3.01.

“Disclosure Statement” means the related disclosure statement with respect to
the Plan.

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Exit Facility” means the financing to be provided to Reorganized Whiting on the
Effective Date in accordance with the Plan and on terms to be mutually agreed
between the Company Parties and the Consenting Creditors.

“Final Financing Order” means the final order authorizing use of cash
collateral, which will be consistent in all material respects with the Interim
Financing Orders and otherwise reasonably acceptable to the Requisite Creditors.

“Financing Orders” means, collectively, the Interim Financing Orders and the
Final Financing Order.

“First Day Pleadings” means the first-day pleadings that the Company Parties
file upon the commencement of the Chapter 11 Cases.

“Indentures” means, collectively, the Base Indenture, the Convertible Notes
Indenture, the 2021 Senior Notes Indenture, the 2023 Senior Notes Indenture, and
the 2026 Senior Notes Indenture.

“Interests” means, collectively, any (i) equity security (as such term is
defined in section 101(16) of the Bankruptcy Code), (ii) limited liability
company interest, or (iii) membership interest, in a Company Party.

“Interim Financing Order” means the orders authorizing interim use of cash
collateral, as entered by the Bankruptcy Court on April 2, 2020 and April 14,
2020 [Docket Nos. 61 and 144].

“Joinder” means a joinder to this Agreement substantially in the form attached
to this Agreement as Exhibit B.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Milestones” means the milestones set forth in Section 4.

“New Common Shares” means the new common stock or common equity issued by
Reorganized Whiting.

“New Common Shares Documentation” means any and all documentation required to
implement, issue, and distribute the New Common Shares.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permitted Transferee” means each transferee of any Company Claims who meets the
requirements of Section 9.01.

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

“Plan” has the meaning set forth in the preamble to this Agreement.

“Plan Effective Date” means the occurrence of the effective date of the Plan
according to its terms.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties
with the Bankruptcy Court.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company Claims (or
enter with customers into long and short positions in Company Claims), in its
capacity as a dealer or market maker in Company Claims and (b) is, in fact,
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

“Reorganized Whiting” means either (a) Parent, as reorganized pursuant to and
under the Plan, or any successor or assign thereto, by merger, amalgamation,
consolidation, or otherwise, on or after the Plan Effective Date, or (b) a new
corporation or limited liability company that may be formed to, among other
things, directly or indirectly acquire substantially all of the assets and/or
stock of the Debtors in the Chapter 11 Cases and issue the New Common Shares to
be distributed pursuant to the Plan.

“Reorganized Debtor” means either (a) each Debtor, as reorganized pursuant to
and under the Plan, or any successor or assign thereto, by merger, amalgamation,
consolidation, or otherwise, on or after the Plan Effective Date or (b) a new
corporation or limited liability company that may be formed to, among other
things, directly or indirectly acquire substantially all of the assets and/or
stock of any Debtor in the Chapter 11 Cases pursuant to the Plan.

“Requisite Creditors” has the meaning set forth in the Plan.

“Restructuring” has the meaning set forth in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Restructuring Transactions” has the meaning set forth in the preamble to this
Agreement.

“Senior Notes” means collectively, the 1.25% convertible senior notes due 2020,
the 5.750% senior notes due 2021, the 6.250% senior notes due 2023, and the
6.625% senior notes due 2026, issued by the applicable Company Parties pursuant
to the Indentures.

“Senior Notes Claim” means any Claim on account of the Senior Notes, including
any guarantee of the Senior Notes pursuant to the Indentures.

“Solicitation Materials” means all solicitation materials in respect of the
Plan.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Section 13.

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate, or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales, or other transactions).

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached to this Agreement as Exhibit C.

“Warrants” has the meaning set forth in the Plan.

1.02. Interpretation. For purposes of this Agreement:

(a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c) unless otherwise specified, any reference in this Agreement to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; notwithstanding the foregoing, any capitalized terms
in this Agreement that are defined with reference to another agreement, are
defined with reference to such other agreement as of the date of this Agreement,
without giving effect to any termination of such other agreement or amendments
to such capitalized terms in any such other agreement following the date of this
Agreement;

(d) unless otherwise specified, all references in this Agreement to “Sections”
are references to Sections of this Agreement;

(e) captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;

(g) the use of “include” or “including” is without limitation, whether stated or
not; and

(h) the phrase “counsel to the Consenting Creditors” refers in this Agreement to
each counsel specified in Section 16.10 other than counsel to the Company
Parties.

Section 2. Effectiveness of this Agreement. This Agreement shall become
effective and binding upon each of the Parties at 12:00 a.m., prevailing Eastern
Time, on the Agreement Effective Date, which is the date on which all of the
following conditions have been satisfied or waived in accordance with this
Agreement:

(a) each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties; provided
that, with respect to the Company Parties, the effectiveness of this Agreement
shall be subject to applicable bankruptcy law;

(b) holders of at least 20% of the aggregate outstanding principal amount of
Senior Notes shall have executed and delivered counterpart signature pages of
this Agreement to counsel to each of the Parties; and

(c) counsel to the Company Parties shall have given notice to counsel to the
Consenting Creditors in the manner set forth in Section 16.10 (by email or
otherwise) that the other conditions to the Agreement Effective Date set forth
in this Section 2 have occurred.

Section 3. Definitive Documents.

3.01. The Definitive Documents governing the Restructuring Transactions shall
include, without limitation, the following: (A) the Plan and its exhibits,
ballots, and solicitation procedures; (B) the Confirmation Order; (C) the
Disclosure Statement and the other Solicitation Materials; (D) the order of the
Bankruptcy Court approving the Disclosure Statement and the other Solicitation
Materials; (E) the Financing Orders; (F) the First Day Pleadings; (G) any other
material pleadings or material motions the Company Parties plan to file in
connection with the Chapter 11 Cases, and all orders sought pursuant thereto
(for the avoidance of doubt, the following are not material pleadings or
material motions: ministerial notices and similar ministerial documents;
retention applications; fee applications; fee statements; any similar pleadings
or motions relating to the retention or fees of any professional; statements of
financial affairs and schedules of assets and liabilities); (H) the Plan
Supplement; (I) the Warrants and any related documentation; (J) the Exit
Facility and any related documentation; (K) the New Common Shares Documentation
(L) the corporate governance documents and other organizational documents of
Reorganized Whiting and the Reorganized Debtors; and (M) such other agreements
and documentation desired or necessary to consummate and document the
transactions contemplated by this Agreement and the Plan.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.02. The Definitive Documents shall be in form and substance consistent with
this Agreement and otherwise reasonably acceptable to the Requisite Creditors as
set forth in this section 3.02; provided that each of (i) the Interim Financing
Orders and other orders granting the First Day Pleadings entered by the
Bankruptcy Court in the Chapter 11 Cases and (ii) the forms of “final” orders
granting the First Day Pleadings that were attached to the First Day Pleadings
is reasonably acceptable to the Requisite Creditors. The Definitive Documents
not executed or in a form attached to this Agreement as of the Execution Date
remain subject to negotiation and completion (subject to the proviso in the
preceding sentence). Upon completion, the Definitive Documents and every other
document, deed, agreement, filing, notification, letter, or instrument related
to the Restructuring Transactions shall reflect and contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement (including the Plan), as it may be modified, amended, or supplemented
in accordance with Section 14.

3.03. The Company Parties acknowledge and agree that they will use commercially
reasonable efforts to provide advance initial draft copies of the Definitive
Documents to counsel for the Consenting Creditors at least three (3) business
days prior to the date when any Company Parties intend to file the applicable
Definitive Documents with the Bankruptcy Court; provided that if three
(3) business days in advance is not reasonably practicable, such initial draft
Definitive Document shall be provided as soon as reasonably practicable prior to
filing, but in no event later than twenty-four (24) hours in advance of any
filing hereof.

Section 4. Milestones. The following Milestones shall apply to this Agreement
unless extended or waived in writing by the Company Parties and the Requisite
Creditors:

(a) no later than April 1, 2020, the Petition Date shall have occurred;

(b) no later than five (5) calendar days after the Petition Date (i.e., April 6,
2020), the Bankruptcy Court shall have entered the Interim Financing Order;

(c) no later than twenty-two (22) calendar days after the Petition Date (i.e.,
April 23, 2020), the Debtors shall have filed the Plan and Disclosure Statement;

(d) no later than forty-five (45) calendar days after the Petition Date (i.e.,
May 16, 2020), the Bankruptcy Court shall have entered the Final Financing
Order;

(e) no later than fifty-one (51) calendar days after the Petition Date (i.e.,
May 22, 2020), the Company Parties shall have prepared in good faith and
delivered a detailed five year business plan (the “Business Plan”) to the Ad Hoc
Committee of Noteholders, which Business Plan is reasonably acceptable to the
Requisite Creditors;

(f) no later than one hundred and ten (110) calendar days after the Petition
Date (i.e., July 20, 2020), the Bankruptcy Court shall have entered an order
approving the Disclosure Statement;

(g) no later than one hundred and fifty (150) calendar days after the Petition
Date (i.e., August 29, 2020), the Bankruptcy Court shall have entered the
Confirmation Order; and

(h) no later than one hundred and seventy (170) calendar days after the Petition
Date (i.e., September 18, 2020), the Plan Effective Date shall have occurred.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 5. Commitments of the Consenting Creditors.

5.01. Affirmative Commitments. During the Agreement Effective Period, each
Consenting Creditor severally, and not jointly, agrees in respect of all of its
Company Claims presently owned and hereafter acquired to:

(a) support the Restructuring Transactions within the timeframes outlined herein
and in the Definitive Documents (including, without limitation, supporting any
request by the Company Parties for extensions of the exclusive periods to file
and solicit a chapter 11 plan, but in no case to exceed the timeframes outlined
in the Milestones), and vote and exercise any powers or rights available to it,
including in any board, shareholders’, or creditors’ meeting or in any process
requiring approval to which it is legally entitled to participate, in each case,
in favor of any matter requiring approval to the extent necessary to implement
the Restructuring Transactions;

(b) use commercially reasonable efforts to cooperate with and, subject to
applicable Laws, assist the Company Parties, at the Company Parties’ expense, in
obtaining additional support for the Restructuring Transactions from the Company
Parties’ other stakeholders;

(c) subject to section 3 of this Agreement, support, and shall not oppose, entry
of the Financing Orders; and

(d) negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents that are consistent with this Agreement
to which it is required to be a party.

5.02. Chapter 11 Voting. In addition to the obligations set forth in
Section 5.01(a), during the Agreement Effective Period, each Consenting Creditor
that is entitled to vote to accept or reject the Plan pursuant to its terms,
severally, and not jointly, agrees that it shall, subject to receipt by such
Consenting Creditor, whether before or after the commencement of the Chapter 11
Cases, of the Solicitation Materials:

(a) vote each of its Company Claims to accept the Plan by delivering its duly
executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the
Solicitation Materials and the ballot;

(b) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, elect not to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

(c) not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote or election referred to in clauses (a) and (b)
above.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.03. Negative Covenants. During the Agreement Effective Period, each Consenting
Creditor severally, and not jointly, agrees in respect of all of its Company
Claims presently owned and hereafter acquired that it shall not, directly or
indirectly, and shall not direct any other person to:

(a) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b) propose, file, knowingly support, or vote for any Alternative Restructuring
Proposal;

(c) file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement or the Plan;

(d) exercise any right or remedy for the enforcement, collection, or recovery of
any of the Company Claims against the Company Parties, including rights or
remedies arising from or asserting or bringing any claims under or with respect
to the Senior Notes, other than as otherwise permitted under this Agreement;

(e) initiate, or have initiated on its behalf, any litigation proceeding of any
kind with respect to the Chapter 11 Cases, this Agreement or the other
Restructuring Transactions contemplated in this Agreement against the Company
Parties or the other Parties, other than to enforce this Agreement or any
Definitive Document or as otherwise permitted under this Agreement;

(f) object to, delay, impede, or take any other action to interfere with the
Company Parties’ ownership and possession of their assets, wherever located, or
interfere with the automatic stay arising under section 362 of the Bankruptcy
Code; or

(g) object to, delay, impede, or take any other action that would reasonably be
expected to interfere with, any motion or other pleading or document filed by a
Company Party in the Bankruptcy Court that is consistent with this Agreement.

5.04. No Liabilities. Nothing in this Agreement shall require any Consenting
Creditor to incur any expenses, liabilities or other obligations, or agree to
any commitments, undertakings, concessions, indemnities or other arrangements
that would reasonably be expected to result in expenses, liabilities or other
obligations to any Consenting Creditor. Notwithstanding the immediately
preceding sentence, nothing in this Section 5.04 shall serve to limit, alter or
modify any Consenting Creditor’s express obligations under the terms of this
Agreement.

Section 6. Additional Provisions Regarding the Consenting Creditors’
Commitments. Notwithstanding anything contained in this Agreement, nothing in
this Agreement shall: (a) affect the ability of any Consenting Creditor to
consult with any other Consenting Creditor, the Company Parties, or any other
party in interest in the Chapter 11 Cases (including any official committee and
the United States Trustee), provided that before disclosing any confidential
material of the Company Parties to any such third party, such third party must
have signed a confidentiality agreement in form and substance acceptable to the
Company Parties; (b) impair or waive the rights of any Consenting Creditor to
assert or raise any objection permitted under this Agreement in connection with
the Restructuring Transactions; (c) impair or waive the rights of any Consenting
Creditor to appear as a party in interest in any matter to be adjudicated in
order to be heard concerning any matter arising under the Chapter 11 Cases so
long as the exercise of any such right is not in violation of or inconsistent
with this Agreement, the Plan, or such Consenting Creditor’s obligations
hereunder or thereunder; or (d) prevent any Consenting Creditor from enforcing
this Agreement or contesting whether any matter, fact, or thing is a breach of,
or is inconsistent with, this Agreement.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7. Commitments of the Company Parties.

7.01. Affirmative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, the Company Parties agree to:

(a) do all things reasonably necessary to (i) support and consummate the
Restructuring Transactions in accordance with this Agreement, (ii) prosecute and
defend any appeals relating to the Confirmation Order, and (iii) comply with
each Milestone set forth in this Agreement;

(b) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
in this Agreement, support and take all steps reasonably necessary and desirable
to address any such impediment;

(c) use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals reasonably necessary or required for
implementation or consummation of the Restructuring Transactions or approval by
the Bankruptcy Court of the Definitive Documents as provided herein;

(d) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

(e) use commercially reasonable efforts to provide draft copies of all material
substantive motions, documents, and other pleadings to be filed in the Chapter
11 Cases (for the avoidance of doubt, the following are not material substantive
motions, documents, or other pleadings): ministerial notices and similar
ministerial documents; retention applications; fee applications; fee statements;
any similar pleadings or motions relating to the retention or fees of any
professional; statements of financial affairs and schedules of assets and
liabilities) to counsel to the Consenting Creditors at least three (3) business
days prior to the date when any Company Parties intend to file such documents
with the Bankruptcy Court; provided that if three (3) business days in advance
is not reasonably practicable, such initial draft Definitive Document shall be
provided as soon as reasonably practicable prior to filing, but in no event
later than twenty-four (24) hours in advance of any filing thereof and, without
limiting any approval rights set forth in this Agreement, consult in good faith
with counsel to the Consenting Creditors regarding the form and substance of any
such proposed filing in accordance with Sections 3 and 14;

(f) provide, and direct their employees, officers, advisors, and other
representatives to provide, to the Consenting Creditors, and each of their
respective legal and financial advisors (i) reasonable access to the Company
Parties’ books and records during normal business hours on reasonable advance
notice to the Company Parties’ representatives and without disruption to the
operation of the Company Parties’ business, (ii) reasonable access to the
management and advisors of the Company Parties on reasonable advance notice to
such persons and without disruption to the operation of the Company Parties’
business, and (iii) such other information as reasonably requested by the
Consenting Creditors or their legal and financial advisors; notwithstanding the

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

foregoing, the Company shall not be required (x) to permit any inspection, or to
disclose any information, that in the reasonable judgment of the Company, would
cause the Company to violate its respective obligations with respect to
confidentiality to a third party if the Company used its commercially reasonable
efforts to obtain, but failed to obtain, the consent of such third party to such
inspection or disclosure, (y) to disclose any legally privileged information of
the Company, or (z) to violate applicable Law;

(g) timely file a formal objection to any motion filed with the Bankruptcy Court
by a third party seeking the entry of an order (i) directing the appointment of
a trustee or examiner (with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code), (ii) converting the Chapter 11 Cases
to cases under chapter 7 of the Bankruptcy Code, or (iii) dismissing the Chapter
11 Cases; and

(h) timely file a formal objection to any motion filed with the Bankruptcy Court
by a third party seeking the entry of an order modifying or terminating the
Company Parties’ exclusive right to file and/or solicit acceptances of a plan of
reorganization, as applicable.

7.02. Negative Commitments. Except as set forth in Section 8, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b) take any action that is inconsistent with, or is intended to frustrate or
impede approval, implementation and consummation of the Restructuring
Transactions described in, this Agreement or the Plan;

(c) modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement in all material respects; or

(d) file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement (including
the consent rights of the Consenting Creditors set forth herein as to the form
and substance of such motion, pleading or Definitive Document) or the Plan.

Section 8. Additional Provisions Regarding Company Parties’ Commitments.

8.01. Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law, and any such action or inaction pursuant to this
Section 8.01 shall not be deemed to constitute a breach of this Agreement.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.02. Notwithstanding anything to the contrary in this Agreement, but subject to
the terms of Section 8.01, each Company Party and their respective directors,
officers, employees, investment bankers, attorneys, accountants, consultants,
and other advisors or representatives shall have the rights to: (a) consider,
respond to, and facilitate Alternative Restructuring Proposals; (b) provide
access to non-public information concerning any Company Party to any Entity or
enter into Confidentiality Agreements or nondisclosure agreements with any
Entity; (c) maintain or continue discussions or negotiations with respect to
Alternative Restructuring Proposals; (d) otherwise cooperate with, assist,
participate in, or facilitate any inquiries, proposals, discussions, or
negotiation of Alternative Restructuring Proposals in good faith and consistent
with applicable fiduciary obligations; and (e) enter into or continue
discussions or negotiations with holders of Company Claims (including any
Consenting Creditor), any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee), or any other
Entity regarding the Restructuring Transactions or Alternative Restructuring
Proposals. If any Company Party receives a written or oral proposal or
expression of interest regarding any Alternative Restructuring Proposal that
that a majority of the Company’s applicable Board of Directors, Board of
Managers, or similar governing body determines in good faith and following
consultation with counsel is a bona fide committed proposal that represents
higher or otherwise better economic recovery to the Company’s stakeholders than
the Restructuring Transactions taken as a whole, within two (2) Business Days,
the Company Party shall notify (with email being sufficient) counsel to the
Senior Notes of any such proposal or expression of interest, with such notice to
include a copy of such proposal, if it is in writing, or otherwise a summary of
the material terms thereof. If the board of directors of the Company Parties
decides to exercise a Fiduciary Out (as defined herein), the Company Parties
shall notify counsel to the Consenting Creditors within two (2) Business Days of
such decision. Upon any determination by any Company Party to exercise a
Fiduciary Out, the other Parties to this Agreement shall be immediately and
automatically relieved of any obligation to comply with their respective
covenants and agreements herein in accordance with Section 13.05 hereof.

8.03. Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.

8.04. The Company Parties, to the extent enforceable, waive any right to assert
that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code and expressly stipulate and
consent hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising termination rights
under this Agreement, to the extent the Bankruptcy Court determines that such
relief is required.

Section 9. Transfer of Securities.

9.01. During the Agreement Effective Period, no Consenting Creditor shall
Transfer any ownership in any Company Claims to any affiliated or unaffiliated
party, including any party in which it may hold a direct or indirect beneficial
interest, unless:

(a) either (i) the transferee executes and delivers to counsel to the Company
Parties, at or before the time of the proposed Transfer, a Transfer Agreement or
(ii) the transferee is a Consenting Creditor or an affiliate thereof and the
transferee provides notice of such Transfer (including the amount and type of
Company Claim Transferred) to counsel to the Company Parties at or prior to the
time of the proposed Transfer.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.02. Upon compliance with the requirements of Section 9.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Company Claims. Any Transfer in violation of Section 9.01 shall
be void ab initio.

9.03. This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Company Claims. Notwithstanding the
foregoing, (a) such additional Company Claims shall automatically and
immediately upon acquisition by a Consenting Creditor be deemed subject to the
terms of this Agreement (regardless of when or whether notice of such
acquisition is given to counsel to the Company Parties or counsel to the
Consenting Creditors) and (b) such Consenting Creditor must provide notice of
such acquisition (including the amount and type of Company Claim acquired) to
counsel to the Company Parties within five (5) Business Days of such acquisition
(email shall suffice).

9.04. This Section 9 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Creditor to Transfer any of its Company Claims.
Notwithstanding anything to the contrary in this Agreement, to the extent a
Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

9.05. Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims with the purpose and intent of acting as a Qualified Marketmaker
for such Company Claims shall not be required to execute and deliver a Transfer
Agreement in respect of such Company Claims if (i) such Qualified Marketmaker
subsequently transfers such Company Claims (by purchase, sale assignment,
participation, or otherwise) within five (5) Business Days of its acquisition to
a transferee that is an entity that is not an affiliate, affiliated fund, or
affiliated entity with a common investment advisor; (ii) the transferee
otherwise is a Permitted Transferee under Section 9.01; and (iii) the Transfer
otherwise is a Permitted Transfer under Section 9.01. To the extent that a
Consenting Creditor is acting in its capacity as a Qualified Marketmaker, it may
Transfer (by purchase, sale, assignment, participation, or otherwise) any right,
title, or interests in Company Claims that the Qualified Marketmaker acquires
from a holder of the Company Claims who is not a Consenting Creditor without the
requirement that the transferee be a Permitted Transferee.

9.06. Notwithstanding anything to the contrary in Section 9, the restrictions on
Transfer set forth in this Section 9 shall not apply to the grant of any liens
or encumbrances on any claims and interests in favor of a bank or broker-dealer
holding custody of such claims and interests in the ordinary course of business
and which lien or encumbrance is released upon the Transfer of such claims and
interests.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10. Representations and Warranties of Consenting Creditors. Each
Consenting Creditor severally, and not jointly, represents and warrants that, as
of the date such Consenting Creditor executes and delivers this Agreement (each
of which is a continuing representation, warranty, and covenant):

(a) it is the beneficial or record owner (which shall be deemed to include any
unsettled trades) of the face amount of the Company Claims or is the nominee,
investment manager, or advisor for beneficial holders of the Company Claims
reflected in, and having made reasonable inquiry, is not the beneficial or
record owner of any Company Claims other than those reflected in, such
Consenting Creditor’s signature page to this Agreement or a Transfer Agreement,
as applicable (as may be updated pursuant to Section 9);

(b) other than with respect to any Company Claims that are subject to unsettled
trades, it has the full power and authority to act on behalf of, vote and
consent to matters concerning, such Company Claims;

(c) other than with respect to any Company Claims that are subject to unsettled
trades, such Company Claims are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of
first refusal, or other limitation on disposition, transfer, or encumbrances of
any kind, that would materially and adversely affect in any way such Consenting
Creditor’s ability to perform any of its obligations under this Agreement at the
time such obligations are required to be performed;

(d) other than with respect to any Company Claims that are subject to unsettled
trades, it has the full power to vote, approve changes to, and transfer all of
its Company Claims referable to it as contemplated by this Agreement subject to
applicable Law; and

(e) it is not part of a “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended or any
successor provision), including any group acting for the purpose of acquiring,
holding, or disposing of securities (within the meaning of Rule 13d-5(b)(1)
under the Securities Exchange Act of 1934, as amended), with any other Party.

Section 11. Representations and Warranties of Company Parties. Each Company
Party severally, and not jointly, represents and warrants that, as of the date
such Company Party executes and delivers this Agreement, entry into this
Agreement is consistent with the exercise of such Company Party’s fiduciary
duties.

Section 12. Mutual Representations, Warranties, and Covenants. Each of the
Parties, severally, and not jointly, represents, warrants, and covenants to each
other Party, as of the date such Party executes and delivers this Agreement and
as of immediately prior to the Plan Effective Date:

(a) it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) except (i) as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code or (ii) as may be necessary and/or required by the SEC or other
securities regulatory authorities under applicable securities laws, no material
registration or filing with, consent or approval of, or notice to, or other
action, with or by, any federal, state or governmental authority or regulatory
body is required in order for it to effectuate the Restructuring Transactions
contemplated by, and perform its respective obligations under, this Agreement;

(c) the entry into this Agreement and performance by it of the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association, or other constitutional documents;

(d) except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

(e) except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

Section 13. Termination Events.

13.01. Consenting Creditor Termination Events. This Agreement may be terminated
with respect to the Consenting Creditors by the Requisite Creditors by the
delivery to the Company Parties of a written notice in accordance with
Section 16.10 upon the occurrence of the following events:

(a) the breach by a Company Party of any of the representations, warranties
undertakings, commitments or covenants of the Company Parties set forth in this
Agreement that remains uncured (to the extent curable) for five (5) Business
Days after such terminating Consenting Creditors transmit a written notice
(email shall suffice) in accordance with Section 16.10 detailing any such
breach;

(b) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) would reasonably be expected to prevent the
consummation of a material portion of the Restructuring Transactions and
(ii) remains in effect for ten (10) Business Days after such terminating
Consenting Creditors transmit a written notice in accordance with Section 16.10
detailing any such issuance; notwithstanding the foregoing, this termination
right may not be exercised by any Party that sought or requested such ruling or
order in contravention of any obligation set out in this Agreement;

(c) the Bankruptcy Court enters an order denying confirmation of the Plan and
such order remains in effect for five (5) Business Days after entry of such
order;

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written
consent of the Requisite Creditors, not to be unreasonably withheld), (i)
converting one or more of the Chapter 11 Cases of a Company Party to a case
under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, or (iii) rejecting this Agreement pursuant to section 365 of the
Bankruptcy Code;

(e) the failure to meet a Milestone, which has not been waived or extended in a
manner consistent with this Agreement, unless such failure is the result of any
act, omission, or delay on the part of the terminating Consenting Creditor in
violation of its obligations under this Agreement;

(f) the Bankruptcy Court grants relief that is inconsistent in any material
respect with this Agreement, the Definitive Documents or the Restructuring
Transactions, and such inconsistent relief is not dismissed, vacated or modified
to be consistent with this Agreement and the Restructuring Transactions within
five (5) business days following written notice thereof to the Company Parties
by the Requisite Creditors;

(g) any Company Party (i) files, amends, or modifies, or files a pleading
seeking approval of, any Definitive Document or authority to amend or modify any
Definitive Document, in a manner that is materially inconsistent with, or
constitutes a material breach of, this Agreement and is adverse to the
Consenting Creditor seeking termination pursuant to this provision (including
with respect to the consent rights afforded the Consenting Creditors under this
Agreement), without the prior written consent of the Requisite Creditors,
(ii) withdraws the Plan without the prior consent of the Requisite Creditors, or
(iii) publicly announces its intention to take any such acts listed in the
foregoing clause (i) or (ii), in the case of each of the foregoing clauses
(i) through (iii), which remains uncured (to the extent curable) for five
(5) Business Days after such terminating Consenting Creditors transmit a written
notice in accordance with Section 16.10 detailing any such breach;

(h) on or after the Agreement Effective Date, any of the Company Parties
consummates or enters into a definitive agreement evidencing any merger,
consolidation, disposition of material assets, acquisition of material assets,
or similar transaction, pays any dividend, or incurs any indebtedness for
borrowed money, in each case outside the ordinary course of business, in each
case other than: (i) the Restructuring Transactions or (ii) with the prior
consent of the Requisite Creditors;

(i) any board of directors or board of managers, as applicable, of any Debtor or
Company Party exercises a Fiduciary Out;

(j) any of the following shall have occurred: (i) the Company Parties or any
affiliate of the Company Parties shall have filed any motion, application,
adversary proceeding or Cause of Action (A) challenging the validity,
enforceability, or priority of, or seek avoidance or subordination of the Senior
Notes Claims or (B) otherwise seeking to impose liability upon or enjoin the
Consenting Creditors (in each case, other than with respect to a breach of this
Agreement) or (ii) the Company Parties or any affiliate of the Company Parties
shall have supported any application, adversary proceeding or Cause of Action
referred to in this clause (j) filed by another person, or consents (without the
consent of the Consenting Creditors) to the standing of any such person to bring
such application, adversary proceeding or Cause of Action;

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding anything to the contrary herein, unless and until there is an
unstayed order of the Bankruptcy Court providing that the giving of notice under
and/or termination of this Agreement in accordance with its terms is not
prohibited by the automatic stay imposed by section 362 of the Bankruptcy Code,
the occurrence of any of the Consenting Creditor Termination Events in this
Section 13.01 shall result in an automatic termination of this Agreement, to the
extent the Requisite Creditors would otherwise have the ability to terminate
this Agreement in accordance with Section 13.01, five (5) Business Days
following such occurrence unless waived (including retroactively) in writing by
the Requisite Creditors.

13.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 16.10 of this Agreement upon the occurrence of any of
the following events:

(a) the breach in any material respect by one or more Consenting Creditors that
remains uncured (to the extent curable) for five (5) Business Days after the
terminating Company Parties transmit a written notice in accordance with
Section 16.10 detailing any such breach;

(b) the board of directors, board of managers, or such similar governing body of
any Company Party determines, after consulting with counsel, (i) that proceeding
with any of the Restructuring Transactions would be inconsistent with the
exercise of its fiduciary duties or applicable Law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal (a
“Fiduciary Out”);

(c) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) would reasonably be expected to prevent the
consummation of a material portion of the Restructuring Transactions and
(ii) remains in effect for ten (10) Business Days after such terminating Company
Party transmits a written notice in accordance with Section 16.10 detailing any
such issuance; notwithstanding the foregoing, this termination right shall not
apply to or be exercised by any Company Party that sought or requested such
ruling or order in contravention of any obligation or restriction set out in
this Agreement; or

(d) the Bankruptcy Court enters an order denying confirmation of the Plan.

13.03. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Requisite Creditors and (b) each Company Party.

13.04. Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice immediately on and simultaneously
with the Plan Effective Date.

13.05. Effect of Termination. After the occurrence of a Termination Date as to a
Party, this Agreement shall be of no further force and effect as to such Party
and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

into this Agreement, including with respect to any and all Claims or Causes of
Action; provided that in no event shall any such termination relieve a Party
from liability for its breach or non-performance of its obligations hereunder
before the Termination Date. Upon the occurrence of a Termination Date prior to
the Confirmation Order being entered by a Bankruptcy Court, any and all consents
or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the
first instance and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring Transactions and this Agreement
or otherwise. Notwithstanding the foregoing, any Consenting Creditor withdrawing
or changing its vote pursuant to this Section 13.05 shall promptly provide
written notice of such withdrawal or change to each other Party to this
Agreement and, if such withdrawal or change occurs on or after the Petition
Date, file notice of such withdrawal or change with the Bankruptcy Court.
Nothing in this Agreement shall be construed as prohibiting a Company Party or
any of the Consenting Creditors from contesting whether any such termination is
in accordance with its terms or to seek enforcement of any rights under this
Agreement that arose or existed before a Termination Date. Except as expressly
provided in this Agreement, nothing in this Agreement is intended to, or does,
in any manner waive, limit, impair, or restrict (a) any right of any Company
Party or the ability of any Company Party to protect and reserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Consenting Creditor, and (b) any right of any Consenting
Creditor, or the ability of any Consenting Creditor, to protect and preserve its
rights (including rights under this Agreement), remedies, and interests,
including its claims against any Company Party or Consenting Creditor.
Notwithstanding any provision to the contrary in Section 13, no Party may
exercise any of its respective termination rights as set forth herein if such
Party has failed to perform or comply in all material respects with the terms
and conditions of this Agreement (unless such failure to perform or comply
arises as a result of another Party’s actions or inactions), with such failure
to perform or comply causing, or resulting in, the occurrence of the applicable
termination event giving rise to such termination right. Nothing in this
Section 13.05 shall restrict any Company Party’s right to terminate this
Agreement in accordance with Section 13.02(b).

Section 14. Amendments and Waivers. (a) This Agreement may not be modified,
amended, restated, or supplemented, and no condition or requirement of this
Agreement may be waived, in any manner except in accordance with Section 14.

(b) This Agreement may be modified, amended, or supplemented in a writing signed
by: (i) each Company Party, and (ii) the Requisite Creditors. Notwithstanding
the foregoing, if the proposed modification, amendment, waiver, or supplement
has a material, disproportionate, and adverse effect on any of the Company
Claims held by a Consenting Creditor, then the consent of each such affected
Consenting Creditor shall also be required to effectuate such modification,
amendment, waiver, or supplement.

(c) Any modification, amendment, or change to the definition of “Requisite
Creditors” shall require the consent of each Consenting Creditor that is a
member of the Ad Hoc Noteholder Group as of the date of such modification,
amendment, or change.

(d) Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 14 shall be ineffective and void ab initio.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power, or remedy under
this Agreement shall operate as a waiver of any such right, power, or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power, or remedy by such Party preclude any other or further
exercise of such right, power, or remedy or the exercise of any other right,
power, or remedy. All remedies under this Agreement are cumulative and are not
exclusive of any other remedies provided by Law.

(f) Any consent or waiver contemplated in this Section 14 may be provided by
electronic mail from counsel to the relevant Party.

Section 15. Fees and Expenses. During the Agreement Effective Period, the
Debtors shall promptly seek Court approval to pay or reimburse when due all
reasonable and documented fees and expenses of the following (regardless of when
such fees are or were incurred): (a) Paul, Weiss, Rifkind, Wharton & Garrison
LLP, as counsel to the Ad Hoc Noteholder Group; (b) PJT Partners LP, as
financial advisor to the Ad Hoc Noteholder Group, including, without limitation,
all monthly fees, restructuring, transaction and back-end fees payable to PJT
Partners LP under and pursuant to its engagement letter, dated March 31, 2020,
executed by the Company, all of which fees shall be deemed reasonable for all
purposes hereunder; (c) Porter Hedges LLP, as local counsel to the Ad Hoc
Noteholder Group; and (d) any applicable filing or other similar fees required
to be paid by or on behalf of any Consenting Creditor in all applicable
jurisdictions in connection with the Chapter 11 Cases.

Section 16. Miscellaneous.

16.01. Acknowledgement. Notwithstanding any other provision of this Agreement,
this Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

16.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached to this Agreement is expressly
incorporated and made a part of this Agreement, and all references to this
Agreement shall include such exhibits, annexes, and schedules. In the event of
any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules attached to this Agreement) and the exhibits, annexes,
and schedules attached to this Agreement, this Agreement (without reference to
the exhibits, annexes, and schedules thereto) shall govern.

16.03. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to use their commercially reasonable efforts to execute and
deliver such other instruments and perform such acts, in addition to the matters
specified in this Agreement, as may be reasonably appropriate or necessary, or
as may be required by order of the Bankruptcy Court, from time to time, to
effectuate the Restructuring Transactions, as applicable.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.04. Complete Agreement. Except as otherwise explicitly provided in this
Agreement, this Agreement constitutes the entire agreement among the Parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements, oral or written, among the Parties with respect thereto, other than
any Confidentiality Agreement. The Parties acknowledge and agree that they are
not relying on any representations or warranties other than as set forth in this
Agreement.

16.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE CHOSEN
STATE, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES. Each Party to
this Agreement agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party to this Agreement.

16.06. TRIAL BY JURY WAIVER. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

16.07. Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

16.08. Rules of Construction. This Agreement is the product of negotiations
among the Company Parties and the Consenting Creditors, and in the enforcement
or interpretation of this Agreement, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion of this Agreement, shall not be effective in regard to the
interpretation of this Agreement. The Company Parties and the Consenting
Creditors were each represented by counsel during the negotiations and drafting
of this Agreement and continue to be represented by counsel.

16.09. Successors and Assigns; Third Parties. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third-party beneficiaries under
this Agreement, and, except as set forth in Section 9, the rights or obligations
of any Party under this Agreement may not be assigned, delegated, or transferred
to any other person or entity.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.10. Notices. All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):

 

  (a)

if to a Company Party, to:

 

  Whiting Petroleum Corporation   1700 Lincoln, Suite 4700   Denver, Colorado
80203   Attention:    Bruce R. DeBoer, General Counsel   Email:   
bruced@whiting.com   with copies to:   Kirkland & Ellis LLP   601 Lexington
Avenue   New York, NY 10022   Attention:    Stephen E. Hessler, P.C., Brian
Schartz, P.C.   Email:    stephen.hessler@kirkland.com; bschartz@kirkland.com  
and      Kirkland & Ellis LLP   300 North LaSalle Street   Chicago, IL 60654  
Attention:    Gregory Pesce   E-mail:    gregory.pesce@kirkland.com

 

  (b)

if to a Consenting Creditor, to:

 

   Paul, Weiss, Rifkind, Wharton & Garrison LLP    1285 Avenue of the Americas
   New York, NY 10019    Attention:    Andrew N. Rosenberg, Alice Belisle Eaton,
      Michael M. Turkel, Omid Rahnama    E-mail:   

arosenberg@paulweiss.com; aeaton@paulweiss.com,

mturkel@paulweiss.com; orahnama@paulweiss.com

Any notice given by delivery, mail, or courier shall be effective when received.

16.11. Independent Due Diligence and Decision Making. Each Consenting Creditor
confirms that its decision to execute this Agreement has been based upon its
independent investigation of the operations, businesses, financial and other
conditions, and prospects of the Company Parties. Each Consenting Creditor
acknowledges and agrees that it is not relying on any representations or
warranties other than as set forth in this Agreement.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

16.12. Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

16.13. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights and nothing herein shall constitute or be deemed to constitute such
Party’s consent or approval of any chapter 11 plan of reorganization for the
Debtors or any waiver of any rights such Party may have under any subordination
agreement. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating to this
Agreement shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may
be entitled under this Agreement.

16.14. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

16.15. Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, duties and obligations of the Parties
under this Agreement are, in all respects, several and not joint.

16.16. Severability and Construction. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

16.17. Relationship Among Consenting Creditors.

(a) None of the Consenting Creditors shall have any fiduciary duty, any duty of
trust or confidence in any form, or other duties or responsibilities to each
other, the Company Parties or their affiliates, or any of the Company Parties’
or their affiliates’ creditors or other stakeholders, including, without
limitation, any holders of Senior Notes Claims, Company Claims, and, other than
as expressly set forth in this Agreement, there are no commitments among or
between the Consenting Creditors. It is understood and agreed that any
Consenting Creditor may trade in any debt or equity securities of the Company
without the consent of the Company or any other Consenting Creditor, subject to
applicable securities laws and, solely in the case of Company Claims, this
Agreement (including Section 9 of this Agreement). No prior history, pattern or
practice of sharing confidences among or between any of the Consenting Creditors
and/or the Company shall in any way affect or negate this understanding and
agreement.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Company Parties understand that the Consenting Creditors are engaged in
a wide range of financial services and businesses, and, in furtherance of the
foregoing, the Company Parties acknowledge and agree that the obligations set
forth in this Agreement shall only apply to the trading desk(s) and/or business
group(s) of the Consenting Creditors that principally manage and/or supervise
the Consenting Creditor’s investment in the Company Parties, and shall not apply
to any other trading desk or business group of the Consenting Creditor so long
as they are not acting at the direction or for the benefit of such Consenting
Creditor.

(c) Notwithstanding anything herein to the contrary, (i) no Party shall have any
responsibility by virtue of this Agreement for any trading by any other entity;
(ii) no prior history, pattern, or practice of sharing confidences among or
between the Parties shall in any way affect or negate this Agreement; and
(iii) the Parties hereto acknowledge that this agreement does not constitute an
agreement, arrangement, or understanding with respect to acting together for the
purpose of acquiring, holding, voting, or disposing of any equity securities of
the Company, and neither the Parties nor the Consenting Creditors constitute a
“group” (within the meaning of Rule 13d-5 or Section 14(d)(2) under the
Securities Exchange Act of 1934, as amended or any successor provision). For the
avoidance of doubt, neither the existence of this Agreement, nor any action that
may be taken by a Consenting Creditors pursuant to this Agreement, shall be
deemed to constitute or to create a presumption by any of the Parties that the
Consenting Creditors are in any way acting in concert or as such a “group”
within the meaning of Rule 13d-5(b)(1).

16.18. Email Consents. Where a written consent, acceptance, approval, or waiver
is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02, Section 14, or otherwise, including a written approval by the
Company Parties or the Requisite Creditors, such written consent, acceptance,
approval, or waiver shall be deemed to have occurred if, by agreement between
counsel to the Parties submitting and receiving such consent, acceptance,
approval, or waiver, it is conveyed in writing (including electronic mail)
between each such counsel without representations or warranties of any kind on
behalf of such counsel.

16.19. Settlement Discussions. This Agreement is part of a proposed settlement
of matters that could otherwise be the subject of litigation among the Parties.
Nothing in this Agreement shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408, any applicable state rules of evidence and any
other applicable law, foreign or domestic, this Agreement, and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

16.20. Good Faith Cooperation; Further Assurances. The Parties shall cooperate
with each other in good faith and shall coordinate their activities (to the
extent reasonably practicable) in respect of all matters concerning the
implementation and consummation of the Restructuring. Further, each of the
Parties shall take such action (including executing and delivering any other
agreements and making and filing any required regulatory filings) as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

[Signature Pages Follow.]

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WHITING PETROLEUM CORPORATION WHITING OIL AND GAS CORPORATION WHITING US HOLDING
COMPANY WHITING CANADIAN HOLDING COMPANY UNLIMITED LIABILITY CORPORATION WHITING
RESOURCES CORPORATION By:/s/ Bradley J.
Holly                                                                      Name:
Bradley J. Holly Authorized Signatory

[Company Parties’ Signature Page to the Restructuring Support Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[CONSENTING CREDITOR SIGNATURE PAGES OMITTED]

 

  Name:   Title:   Address:   E-mail address(es):  

 

Aggregate Amounts Beneficially Owned or Managed on Account of: Senior Notes
Claims

[Consenting Creditor Signature Page to the Restructuring Support Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

Plan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

         )    In re:    )    Chapter 11    )    WHITING PETROLEUM CORPORATION,
et al.,1    )    Case No. 20-32021 (DRJ)    )   
Debtors.                                                     )    Jointly
Administered

 

   )   

JOINT CHAPTER 11 PLAN OF REORGANIZATION OF

WHITING PETROLEUM CORPORATION AND ITS DEBTOR AFFILIATES

 

 

JACKSON WALKER L.L.P.    KIRKLAND & ELLIS LLP Matthew D. Cavenaugh (TX Bar
No. 24062656)    KIRKLAND & ELLIS INTERNATIONAL LLP Jennifer F. Wertz (TX Bar
No. 24072822)    Gregory F. Pesce (admitted pro hac vice) Veronica A. Polnick
(TX Bar No. 24079148)    300 North LaSalle Street 1401 McKinney Street, Suite
1900    Chicago, Illinois 60654 Houston, Texas 77010    Telephone:    (312)
862-2000 Telephone:    (713) 752-4200    Facsimile:      (312) 862-2200
Facsimile:      (713) 752-4221    Email:            gregory.pesce@kirkland.com
Email:            mcavenaugh@jw.com   

       jwertz@jw.com

   -and-

       vpolnick@jw.com

      Stephen Hessler, P.C. (admitted pro hac vice) -and-    601 Lexington
Avenue    New York, New York 10022 KIRKLAND & ELLIS LLP    Telephone:    (212)
446-4800 KIRKLAND & ELLIS INTERNATIONAL LLP    Facsimile:      (212) 446-4900
Brian Schartz, P.C. (TX Bar No. 24099361)   
Email:            stephen.hessler@kirkland.com Anna Rotman, P.C. (TX Bar
No. 24046761)    609 Main Street    Houston, Texas 77002    Telephone:    (713)
836-3600    Facsimile:      (713) 836-3601   
Email:            brian.schartz@kirkland.com   

       anna.rotman@kirkland.com

   Proposed Co-Counsel to the Debtors and Debtors in Possession Dated: April 23,
2020   

 

 

1 

The debtors in these chapter 11 cases, along with the last four digits of each
debtor’s federal tax identification number, are: Whiting Canadian Holding
Company Unlimited Liability Corporation (3662); Whiting Petroleum Corporation
(8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation
(8829); and Whiting Resources Corporation (1218). The location of the debtors’
service address is: 1700 Lincoln Street, Suite 4700, Denver, Colorado 80203.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

         Page  

INTRODUCTION

     4  

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
GOVERNING LAW, AND OTHER REFERENCES

     4  

A.

  Defined Terms.      4  

B.

  Rules of Interpretation      16  

C.

  Computation of Time      17  

D.

  Governing Law      17  

E.

  Reference to Monetary Figures      17  

F.

  Reference to the Debtors or the Reorganized Debtors      17  

G.

  Controlling Document      17  

H.

  Consultation, Information, Notice, and Consent Rights      17  

ARTICLE II. ADMINISTRATIVE AND PRIORITY CLAIMS

     18  

A.

  Administrative Claims      18  

B.

  Final Fee Applications and Payment of Professional Fee Claims.      18  

C.

  Professional Fee Escrow Amount.      19  

D.

  Allocation and Estimation of Professional Fees and Expenses.      19  

E.

  Post-Confirmation Date Fees and Expenses.      19  

F.

  Priority Tax Claims      19  

G.

  Statutory Fees      19  

ARTICLE III. CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

     20  

A.

  Classification of Claims and Interests      20  

B.

  Treatment of Classes of Claims and Interests      20  

C.

  Special Provision Governing Unimpaired Claims      23  

D.

  Elimination of Vacant Classes      23  

E.

  Voting Classes; Presumed Acceptance by Non-Voting Classes      23  

F.

  Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code      23  

G.

  Intercompany Interests      24  

H.

  Substantive Consolidation; Cash Distribution Amount      24  

I.

  Subordinated Claims and Interests      24  

ARTICLE IV. PROVISIONS FOR IMPLEMENTATION OF THE PLAN

     24  

A.

  General Settlement of Claims, Interests, and Causes of Action      24  

B.

  Restructuring Transactions      24  

C.

  Employee and Retiree Benefits      25  

D.

  Issuance and Distribution of New Common Stock and Warrants      25  

E.

  The Exit Facility      25  

F.

  Management Incentive Plan      26  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         Page  

G.

  Management of Reorganized Whiting      26  

H.

  Exemption from Registration Requirements      26  

I.

  Vesting of Assets      27  

J.

  Cancellation of Instruments, Certificates, and Other Documents      27  

K.

  Holders of Working and Similar Interests.      27  

L.

  Corporate Action      28  

M.

  Corporate Existence      28  

N.

  New Organizational Documents      28  

O.

  Effectuating Documents; Further Transactions      29  

P.

  Section 1146(a) Exemption      29  

Q.

  Directors and Officers      29  

R.

  Preservation of Causes of Action      30  

S.

  Indenture Trustee Expenses      30  

T.

  Transaction Expenses      31  

U.

  Closing the Chapter 11 Cases      31  

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     31  

A.

  Assumption or Rejection of Executory Contracts and Unexpired Leases      31  

B.

  Claims Based on Rejection of Executory Contracts or Unexpired Leases      32  

C.

  Cure of Defaults for Assumed Executory Contracts and Unexpired Leases      32
 

D.

  Indemnification      33  

E.

  Insurance Policies      33  

F.

  Employee Compensation and Benefits      34  

G.

  Contracts and Leases After the Petition Date      34  

H.

  Reservation of Rights      34  

I.

  Nonoccurrence of Effective Date      35  

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS

     35  

A.

  Distributions on Account of Claims and Interests Allowed as of the Effective
Date      35  

B.

  Rights and Powers of the Distribution Agent      35  

C.

  Special Rules for Distributions to Holders of Disputed Claims      35  

D.

  Delivery of Distributions      36  

E.

  Compliance with Tax Requirements/Allocations      37  

F.

  Claims Paid or Payable by Third Parties      38  

G.

  Setoffs      38  

H.

  Indefeasible Distributions      39  

I.

  Allocation Between Principal and Accrued Interest      39  

ARTICLE VII. PROCEDURES FOR RESOLVING DISPUTED CLAIMS

     39  

A.

  Allowance of Claims      39  

B.

  Claims Administration Responsibilities      39  

C.

  Estimation of Claims      39  

D.

  Disputed Claims Reserve      40  

E.

  Adjustment to Claims Without Objection      40  

F.

  Time to File Objections to Claims      40  

G.

  Disallowance of Claims      40  

H.

  Amendments to Claims      41  

I.

  No Distributions Pending Allowance      41  

J.

  Distributions After Allowance      41  

K.

  Single Satisfaction of Claims      41  

ARTICLE VIII. DISCHARGE, RELEASE, INJUNCTION AND RELATED PROVISIONS

     41  

A.

  Discharge of Claims and Termination of Interests      41  

B.

  Releases by the Debtors      42  

C.

  Releases by Releasing Parties      42  

D.

  Exculpation      43  

E.

  Injunction      43  

F.

  Protection Against Discriminatory Treatment      44  

G.

  Release of Liens      44  

H.

  Reimbursement or Contribution      44  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         Page  

I.

  Recoupment      44  

J.

  Subordination Rights      45  

K.

  Reservation of Rights of the United States      45  

ARTICLE IX. EFFECT OF CONFIRMATION OF THE PLAN

     45  

A.

  Jurisdiction and Venue      46  

B.

  Order Conditionally Approving the Disclosure Statement      46  

C.

  Voting Report      46  

D.

  Judicial Notice      46  

E.

  Transmittal and Mailing of Materials; Notice      46  

F.

  Solicitation      46  

G.

  Burden of Proof      47  

H.

  Bankruptcy Rule 3016(a) Compliance      47  

I.

  Compliance with the Requirements of Section 1129 of the Bankruptcy Code     
47  

J.

  Securities Under the Plan      52  

K.

  Releases and Discharges      52  

L.

  Release and Retention of Causes of Action      52  

M.

  Approval of Restructuring Support Agreement and Other Restructuring Documents
and Agreements      52  

N.

  Confirmation Hearing Exhibits      52  

O.

  Objections to Confirmation of the Plan      53  

P.

  Retention of Jurisdiction      53  

Q.

  Plan Supplement      53  

ARTICLE X. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

     53  

A.

  Conditions Precedent to the Effective Date      53  

B.

  Waiver of Conditions      54  

C.

  Effect of Non-Occurrence of Conditions to Consummation      54  

D.

  Substantial Consummation      54  

ARTICLE XI. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

     54  

A.

  Modification of Plan      54  

B.

  Effect of Confirmation on Modifications      54  

C.

  Revocation or Withdrawal of Plan      54  

ARTICLE XII. RETENTION OF JURISDICTION

     55  

ARTICLE XIII. MISCELLANEOUS PROVISIONS

     56  

A.

  Immediate Binding Effect      56  

B.

  Additional Documents      56  

C.

  Dissolution of the Statutory Committees      57  

D.

  Payment of Statutory Fees      57  

E.

  Reservation of Rights      57  

F.

  Successors and Assigns      57  

G.

  Service of Documents      57  

H.

  Term of Injunctions or Stays      59  

I.

  Entire Agreement      59  

J.

  Plan Supplement      59  

K.

  Non-Severability      59  

L.

  Votes Solicited in Good Faith      60  

M.

  Waiver or Estoppel      60  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INTRODUCTION

Whiting Petroleum Corporation and its affiliated debtors and debtors in
possession in the above-captioned chapter 11 cases propose this joint chapter 11
plan of reorganization pursuant to chapter 11 of title 11 of the United States
Code. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in Article I.A hereof. Although proposed jointly
for administrative purposes, the Plan constitutes a separate plan for each of
the foregoing entities and each of the foregoing entities is a proponent of the
Plan within the meaning of section 1129 of the Bankruptcy Code. The Plan does
not contemplate substantive consolidation for any of the Debtors; provided that
the Debtors and the Reorganized Debtors, as applicable, shall consolidate
Allowed Claims into one Estate for purposes of distributions for Class 5. The
classification of Claims and Interests set forth in Article III of the Plan
should be deemed to apply separately to each Debtor, as applicable.

Reference is made to the accompanying Disclosure Statement for the Joint Chapter
11 Plan of Reorganization of Whiting Petroleum Corporation and Its Debtor
Affiliates for a discussion of the Debtors’ history, business, properties and
operations, valuation, projections, risk factors, a summary and analysis of the
Plan and the transactions contemplated thereby, and certain related matters.

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO
READ THIS PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THIS PLAN.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION,

COMPUTATION OF TIME, GOVERNING LAW, AND OTHER REFERENCES

 

A.

Defined Terms.

1. “2021 Senior Notes” means the 5.750% senior notes due 2021 issued by Whiting
Parent pursuant to the 2021 Senior Notes Indenture.

2. “2021 Senior Notes Claim” means any Claim against any of the Debtors arising
from or based upon the 2021 Senior Notes or the 2021 Senior Notes Indenture.

3. “2021 Senior Notes Indenture” means the Base Indenture, as supplemented by
the Second Supplemental Indenture, dated as of September 12, 2013, by and among
Whiting Parent, as issuer, the subsidiary guarantors named therein, as
guarantors, and the Indenture Trustee, as trustee, as amended, restated,
supplemented, or otherwise modified from time to time.

4. “2023 Senior Notes” means the 6.250% senior notes due 2023 issued by Whiting
Parent pursuant to the 2023 Senior Notes Indenture.

5. “2023 Senior Notes Claim” means any Claim against any of the Debtors arising
from or based upon the 2023 Senior Notes or the 2023 Senior Notes Indenture.

6. “2023 Senior Notes Indenture” means the Base Indenture, as supplemented by
the Fourth Supplemental Indenture, dated as of March 27, 2015, by and among
Whiting Parent, as issuer, the subsidiary guarantors named therein, as
guarantors, and the Indenture Trustee, as trustee, as amended, restated,
supplemented, or otherwise modified from time to time.

7. “2026 Senior Notes” means the 6.625% senior notes due 2026 issued by Whiting
Parent pursuant to the 2026 Senior Notes Indenture.

8. “2026 Senior Notes Claim” means any Claim against any of the Debtors arising
from or based upon the 2026 Senior Notes or the 2026 Senior Notes Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9. “2026 Senior Notes Indenture” means the Base Indenture, as supplemented by
the Fifth Supplemental Indenture, dated as of December 27, 2017, by and among
Whiting Parent, as issuer, the subsidiary guarantors named therein, as
guarantors, and the Indenture Trustee, as trustee, as amended, restated,
supplemented, or otherwise modified from time to time.

10. “Ad Hoc Committee of Noteholders” means, collectively, those certain
institutions comprising the ad hoc committee of Holders of the Senior Notes
represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP and Porter Hedges
LLP.

11. “Administrative Claim” means a Claim against any of the Debtors arising on
or after the Petition Date and before the Effective Date for a cost or expense
of administration of the Chapter 11 Cases entitled to priority under sections
503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including:
(a) the actual and necessary costs and expenses incurred on or after the
Petition Date until and including the Effective Date of preserving the Estates
and operating the Debtors’ businesses; (b) Allowed Professional Fee Claims;
(c) all Transaction Expenses; and (d) all fees and charges assessed against the
Estates pursuant to section 1930 of chapter 123 of title 28 of the United States
Code.

12. “Administrative Claims Bar Date” means the deadline for Filing requests for
payment of Administrative Claims, which: (a) with respect to Administrative
Claims other than Professional Fee Claims, shall be 30 days after the Effective
Date; and (b) with respect to Professional Fee Claims, shall be 45 days after
the Effective Date.

13. “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
Code. With respect to any Person that is not a Debtor, the term “Affiliate”
shall apply to such Person as if the Person were a Debtor.

14. “Allowed” means, with respect to any Claim against any of the Debtors,
except as otherwise provided herein: (a) a Claim that is evidenced by a Proof of
Claim Filed by the Claims Bar Date (or such other date as agreed by the Debtors
pursuant to the Bar Date Order) or a request for payment of an Administrative
Claim Filed by the Administrative Claims Bar Date, as applicable (or for which
Claim under the Plan, the Bankruptcy Code, or pursuant to a Final Order, a Proof
of Claim or request for payment of Administrative Claim is not or shall not be
required to be Filed); (b) a Claim that is listed in the Schedules as not
contingent, not unliquidated, and not Disputed, and for which no contrary or
superseding Proof of Claim, as applicable, has been timely Filed; or (c) a Claim
allowed pursuant to the Plan, the Cash Collateral Orders, or a Final Order;
provided, that with respect to a Claim described in clauses (a) and (b) above,
such Claim shall be considered Allowed only if and to the extent that with
respect to such Claim no objection to the allowance thereof is interposed within
the applicable period of time fixed by the Plan, the Bankruptcy Code, the
Bankruptcy Rules, or the Bankruptcy Court, or such an objection is so interposed
and the Claim has been Allowed by a Final Order. Any Claim that has been or is
hereafter listed in the Schedules as contingent, unliquidated, or disputed, and
for which no contrary or superseding Proof of Claim is or has been timely Filed,
or that is not or has not been Allowed by a Final Order, is not considered
Allowed and shall be expunged without further action by the Debtors and without
further notice to any party or action, approval, or order of the Bankruptcy
Court. Notwithstanding anything to the contrary herein, no Claim of any Entity
subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless
and until such Entity pays in full the amount that it owes the applicable Debtor
or Reorganized Debtor, as applicable. For the avoidance of doubt, a Proof of
Claim Filed after the Claims Bar Date or a request for payment of an
Administrative Claim Filed after the Administrative Claims Bar Date, as
applicable, shall not be Allowed for any purposes whatsoever absent entry of a
Final Order allowing such late-Filed Claim. “Allow” and “Allowing” shall have
correlative meanings.

15. “Avoidance Actions” means any and all avoidance, recovery, subordination, or
other Claims and Causes of Actions that may be brought by or on behalf of the
Debtors or their Estates or other authorized parties in interest under the
Bankruptcy Code or applicable non-bankruptcy law, including actions or remedies
under chapter 5 of the Bankruptcy Code or under similar or related state or
federal statutes and common law.

16. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended from time to time.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

17. “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division or such other court having jurisdiction over
the Chapter 11 Cases, including, to the extent of the withdrawal of reference
under 28 U.S.C. § 157 and/or the General Order of the District Court pursuant to
section 151 of title 28 of the United States Code, the United States District
Court for the Southern District of Texas.

18. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
promulgated under section 2075 of title 28 of the United States Code, and the
general, local, and chambers rules of the Bankruptcy Court.

19. “Bar Date Order” means the Order (I) Setting Bar Dates for Filing Proofs of
Claim, Including Requests for Payment Under Section 503(b)(9), (II) Establishing
Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the
Form of and Manner for Filing Proofs of Claim, Including Section 503(b)(9)
Requests, (IV) Approving Notice of Bar Dates, and (V) Granting Related Relief
[Docket No. [•]] (as amended, modified, or supplemented from time to time in
accordance with the terms thereof).

20. “Base Indenture” means the Indenture, dated as of September 13, 2013, by and
among Whiting Parent, as issuer, the subsidiary guarantors named therein, as
guarantors, and the Indenture Trustee, as trustee.

21. “Business Day” means a day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

22. “Cash” means the legal tender of the United States of America or the
equivalent thereof, including bank deposits and checks.

23. “Cash Collateral Orders” means, collectively, the Interim Cash Collateral
Orders and the Final Cash Collateral Order.

24. “Causes of Action” means any and all claims, controversies, actions,
proceedings, controversies, reimbursement claims, contribution claims,
recoupment rights, interests, debts, third-party claims, indemnity claims,
damages, remedies, causes of action, demands, rights, suits, obligations,
liabilities, accounts, judgments, defenses, affirmative defenses, offsets,
powers, privileges, licenses, franchises, Avoidance Actions, counterclaims and
cross-claims, of any kind or character whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, asserted or unasserted, direct or
indirect, assertible directly or derivatively, choate or inchoate, reduced to
judgment or otherwise, secured or unsecured, whether arising before, on, or
after the Petition Date, in tort, law, equity, or otherwise pursuant to any
theory of law. Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims on contracts or for breaches of duties
imposed by law or equity; (b) the right to object to or otherwise contest Claims
or Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through
550, or 553 of the Bankruptcy Code; (d) such claims and defenses as fraud,
mistake, duress, and usury and any other defenses set forth in section 558 of
the Bankruptcy Code; and (e) any claim for fraudulent transfer or similar claim
pursuant to any state or foreign law.

25. “Certificate” means any instrument evidencing a Claim or an Interest.

26. “Chapter 11 Cases” means, when used with reference to a particular Debtor,
the case pending for that Debtor under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court, and when used with reference to all the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Bankruptcy Court.

27. “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

28. “Claims Bar Date” means the applicable deadline by which Proofs of Claim
must be Filed, as established by: (a) the Bar Date Order; (b) a Final Order of
the Bankruptcy Court; or (c) the Plan.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

29. “Claims Equity Pool” means New Common Stock in an amount equal to 97% of all
New Common Stock, subject to dilution by the New Common Stock to be issued
pursuant to the New Warrants-A, the New Warrants-B, and the Management Incentive
Plan.

30. “Claims Register” means the official register of Claims maintained by the
Solicitation Agent or the clerk of the Bankruptcy Court.

31. “Class” means a category of Holders of Claims or Interests pursuant to
section 1122(a) of the Bankruptcy Code.

32. “Collateral” means any property or interest in property of the Estate of any
Debtor subject to a Lien, charge, or other encumbrance to secure the payment or
performance of a Claim, which Lien, charge, or other encumbrance is not subject
to a Final Order ordering the remedy of avoidance of any such Lien, charge, or
other encumbrance under the Bankruptcy Code.

33. “Compensation and Benefits Programs” means all employment and severance
agreements and policies, and all employment, compensation, and benefit plans,
policies, workers’ compensation programs, savings plans, retirement plans,
deferred compensation plans, supplemental executive retirement plans, healthcare
plans, disability plans, severance benefit plans, incentive and retention plans,
programs and payments, life and accidental death and dismemberment insurance
plans, and programs of the Debtors, and all amendments and modifications
thereto, applicable to the Debtors’ and their Affiliates’ employees, former
employees, retirees, and non-employee directors and the employees, former
employees and retirees of their subsidiaries.

34. “Conditional Disclosure Statement Order” means the order (and all exhibits
thereto) entered by the Bankruptcy Court conditionally approving the Disclosure
Statement and the Solicitation Materials, and allowing solicitation of the Plan
to commence, entered on [•], 2020 [Docket No. [•]], (as amended, modified, or
supplemented from time to time in accordance with the terms thereof).

35. “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.

36. “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
Bankruptcy Rules 5003 and 9021.

37. “Confirmation Hearing” means the hearing held by the Bankruptcy Court to
(a) consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code and (b) consider final approval of the Disclosure Statement and the
Solicitation Materials.

38. “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code and providing final
approval of the Disclosure Statement and the Solicitation Materials.

39. “Consenting Creditors” means those holders of Senior Notes that are
signatories to the Restructuring Support Agreement, and any subsequent holder of
Senior Notes that becomes party thereto in accordance with the terms of the
Restructuring Support Agreement.

40. “Consenting Creditor Consent Right” means, with respect to each Definitive
Document, the applicable consent right of the Requisite Creditors with respect
to such Definitive Document as set forth in the Restructuring Support Agreement.

41. “Consummation” or “Consummated” means the occurrence of the Effective Date.

42. “Convertible Notes” means the 1.25% convertible senior notes due 2020 issued
by Whiting Parent pursuant to the Convertible Notes Indenture.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

43. “Convertible Notes Indenture” means the Indenture, dated as of March 27,
2015, by and among Whiting Parent, as issuer, the subsidiary guarantors named
therein, as guarantors, and Indenture Trustee, as trustee, as may be amended,
restated, supplemented, or otherwise modified from time to time.

44. “Convertible Notes Indenture Claim” means any Claim against any of the
Debtors arising from or based upon the Convertible Notes or the Convertible
Notes Indenture.

45. “Creditors’ Committee” means the official committee of unsecured creditors
appointed in the Chapter 11 Cases pursuant to the Notice of Appointment of
Committee of Unsecured Creditors [Docket No. 127], as may be reconstituted from
time to time.

46. “Cure Costs” means all amounts, including an amount of $0.00, required to
cure any monetary defaults under any Executory Contract or Unexpired Lease (or
such lesser amount as may be agreed upon by the parties to such Executory
Contract or Unexpired Lease) that is to be assumed by the Debtors pursuant to
sections 365 or 1123 of the Bankruptcy Code.

47. “Cure Notice” means any notice that sets forth the proposed Cure Costs under
any Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by the applicable Debtors under the Plan, which notice shall include
(a) procedures for objecting to proposed assumptions or assignments of the
applicable Executory Contracts and/or Unexpired Leases, (b) the Cure Costs
proposed to be paid in connection therewith, and (c) procedures for resolution
by the Bankruptcy Court of any related dispute.

48. “D&O Liability Insurance Policies” means all insurance policies (including
any “tail policy”) of any of the Debtors for current or former directors’,
managers’, officers’, and/or employees’ liability.

49. “Debtors” means, collectively, Whiting Parent, Whiting Oil and Gas
Corporation, Whiting US Holding Company, Whiting Canadian Holding Company
Unlimited Liability Corporation, and Whiting Resources Corporation.

50. “Definitive Documents” has the meaning ascribed to such term in the
Restructuring Support Agreement. Each Definitive Document shall be subject to
the Consenting Creditor Consent Right.

51. “Disclosure Statement” means the disclosure statement for the Plan,
including all exhibits and schedules thereto as conditionally approved by the
Bankruptcy Court pursuant to the Conditional Disclosure Statement Order.

52. “Disputed” means, as to any Claim or Interest (or any portion thereof), a
Claim or Interest: (a) that is not Allowed; (b) that is not disallowed by the
Plan, the Bankruptcy Code, or a Final Order, as applicable; (c) as to which a
dispute is being adjudicated by a court of competent jurisdiction in accordance
with non-bankruptcy law; (d) as to which a timely objection or request for
estimation has been Filed and not withdrawn; or (e) with respect to which a
party in interest has Filed a Proof of Claim or otherwise made a written request
to a Debtor for payment, without any further notice to or action, order, or
approval of the Bankruptcy Court.

53. “Distribution Agent” means, as applicable, the Reorganized Debtors or any
Entity the Reorganized Debtors select, and which Entity agrees, to make or to
facilitate distributions in accordance with the Plan.

54. “Distribution Date” means, except as otherwise set forth herein and except
distributions to holders of public securities, the date or dates determined by
the Debtors or the Reorganized Debtors, on or after the Effective Date, upon
which the Distribution Agent shall make distributions to Holders of Allowed
Claims and Interests entitled to receive distributions under the Plan.

55. “Distribution Record Date” means, other than with respect to those Senior
Notes deposited with DTC, the record date for purposes of determining which
Holders of Allowed Claims against or Allowed Interests in the Debtors are
eligible to receive distributions under the Plan, which date shall be the
Confirmation Date, or such other date as is agreed to by the Debtors and the
Requisite Creditors, or designated in a Final Order. The Distribution Record
Date shall not apply to any Senior Notes deposited with DTC, the Holders of
which shall receive a distribution in accordance with the customary procedures
of DTC.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

56. “DTC” means The Depository Trust Company.

57. “Effective Date” means the date that is the first Business Day after the
Confirmation Date on which all conditions precedent to the occurrence of the
Effective Date set forth in Article X.A of the Plan have been satisfied or
waived in accordance with Article X.B of the Plan, and the Plan is deemed
effective by the Debtors.

58. “Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.

59. “Estate” means, as to each Debtor, the estate created for such Debtor
pursuant to section 541 of the Bankruptcy Code upon the commencement of the
applicable Debtor’s Chapter 11 Case.

60. “Exculpated Parties” means, collectively, and in each case in its capacity
as such: (a) the Debtors and the Reorganized Debtors; (b) holders of RBL Claims;
(c) the RBL Agent; (d) the Consenting Creditors; (e) the Indenture Trustee;
(f) any Issuing Bank; (g) the Treasury Management Service Providers; (h) with
respect to each of the foregoing entities in clauses (a) through (g), each such
Entity’s current and former predecessors, successors, Affiliates (regardless of
whether such interests are held directly or indirectly), subsidiaries, direct
and indirect equity holders, funds, portfolio companies, and management
companies; and (i) with respect to each of the foregoing Entities in clauses
(a) through (h), each of their respective current and former directors,
officers, members, employees, partners, managers, independent contractors,
agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, and other professional
advisors, each in their capacity as such; provided that no current or former
Holder of Existing Interests, each in their capacity as such, is an Exculpated
Party unless such Holder is also a current director, officer or employee of a
Debtor or an Affiliate of a Debtor.

61. “Executory Contract” means a contract or lease to which one or more of the
Debtors is a party that is subject to assumption or rejection under section 365
or 1123 of the Bankruptcy Code.

62. “Existing Interests” means the Interests in Whiting Parent.

63. “Existing Interests Equity Pool” means New Common Stock in an amount equal
to 3% of all New Common Stock, subject to dilution by the New Common Stock to be
issued pursuant to the New Warrants-A, the New Warrants-B, and the Management
Incentive Plan.

64. “Exit Facility” means the financing to be provided to the Reorganized
Debtors on the Effective Date in accordance with the Exit Facility Credit
Agreement.

65. “Exit Facility Agent” means the financial institution identified in the Plan
Supplement as administrative and collateral agent under the Exit Facility Credit
Agreement, solely in its capacity as such.

66. “Exit Facility Arranger” means the financial institution(s), if any,
arranging, syndicating or book running the Exit Facility.

67. “Exit Facility Credit Agreement” means the agreement governing the Exit
Facility.

68. “Exit Facility Documents” means, collectively, the Exit Facility Credit
Agreement and any and all other agreements, documents, and instruments delivered
or entered into in connection therewith, including any guarantee agreements,
pledge and collateral agreements, and other security documents, each of which
shall be in form and substance satisfactory to the Debtors, the Exit Facility
Arranger, and the Exit Facility Agent.

69. “Exit Facility Lenders” means those certain lenders from time to time party
to the Exit Facility Credit Agreement, solely in their capacity as such.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

70. “Exit Facility Term Sheet” means a term sheet describing the material terms
of the Exit Facility Credit Agreement, which shall be in form and substance
satisfactory to the Debtors, the Exit Facility Arranger, and the Exit Facility
Agent.

71. “Federal Judgment Rate” means the federal judgment rate in effect pursuant
to 28 U.S.C. § 1961 as of the Petition Date, compounded annually.

72. “File,” “Filed,” and “Filing” means file, filed, or filing in the Chapter 11
Cases with the Bankruptcy Court.

73. “Final Cash Collateral Order” means the Final Order Under 11 U.S.C. §§ 105,
361, 362, 363 And 507, and Bankruptcy Rules 2002, 4001 and 9014 (I) Authorizing
Debtors to Use Cash Collateral and (II) Granting Adequate Protection to
Prepetition Secured Parties [Docket No. [•]], (as amended, modified, or
supplemented from time to time in accordance with the terms thereof).

74. “Final Decree” means the decree contemplated under Bankruptcy Rule 3022.

75. “Final Order” means an order or judgment of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be Filed has been resolved by the
highest court to which the order or judgment could be appealed or from which
certiorari could be sought or the new trial, reargument, or rehearing shall have
been denied, resulted in no modification of such order, or has otherwise been
dismissed with prejudice.

76. “General Unsecured Claim” means any Claim against any of the Debtors that is
not Secured and is not: (a) an Administrative Claim; (b) a Professional Fee
Claim; (c) a Priority Tax Claim; (d) an Other Priority Claim; (e) a Trade Claim;
(f) an Intercompany Claim; or (g) a Section 510(b) Claim. For the avoidance of
doubt, all (i) Senior Notes Claims, (ii) Claims resulting from the rejection of
Executory Contracts and Unexpired Leases, and (iii) Claims that are not Secured
resulting from litigation against one or more of the Debtors are General
Unsecured Claims.

77. “Governmental Unit” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

78. “Hedge Counterparty” means any non-Debtor Entity or Person party to a
financial derivative contract entered into with certain Debtor entities pursuant
to the RBL Credit Agreement or the Hedge Orders to hedge the Debtors’ exposure
to pricing risk in oil, natural gas, natural gas liquid components, or interest
rates, as applicable.

79. “Hedge Orders” means, collectively, the Interim Order (I) Authorizing the
Debtors to Perform Under Prepetition Hedging Arrangements, and (II) Granting
Related Relief [Docket No. 49] and the Final Order (I) Authorizing the Debtors
to (A) Perform Under and Amend Prepetition Hedging Agreements, (B) Enter Into,
and Perform Under, Postpetition Hedging Agreements, (C) Grant Liens and
Superpriority Administrative Expense Claims, and (II) Granting Related Relief
[Docket No. [•]].

80. “Holder” means an Entity holding a Claim or Interest, as applicable.

81. “Impaired” means, with respect to any Class of Claims or Interests, a
Class of Claims or Interests that is impaired within the meaning of section 1124
of the Bankruptcy Code.

82. “Indemnification Obligations” means each of the Debtors’ indemnification
provisions in place, whether in the Debtors’ bylaws, certificates of
incorporation, other formation documents, board resolutions, management or
indemnification agreements, employment contracts, or otherwise, for the current
and former directors, officers, managers, employees, attorneys, other
professionals, and agents of the Debtors and such current and former directors’,
officers’, and managers’ respective Affiliates.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

83. “Indenture Trustee Expenses” means the reasonable and documented
compensation, fees, out-of-pocket expenses, disbursements, and claims for
indemnity, subrogation, and contribution incurred or owed to the Indenture
Trustee, including, without limitation, reasonable and documented attorneys’
fees, expenses and disbursements, whether prior to or after the Petition Date
but in all cases before the Effective Date, in each case under the Indentures.

84. “Indenture Trustee” means The Bank of New York Mellon Trust Company, N.A.,
solely in its capacity as trustee under each of the Convertible Notes Indenture,
the 2021 Senior Notes Indenture, the 2023 Senior Notes Indenture, and the 2026
Senior Notes Indenture, as applicable, and any successor thereto, in its
capacity as such.

85. “Indentures” means, collectively, the Convertible Notes Indenture, the 2021
Senior Notes Indenture, the 2023 Senior Notes Indenture, and the 2026 Senior
Notes Indenture.

86. “Intercompany Claim” means any Claim held by a Debtor against another
Debtor.

87. “Intercompany Interest” means, other than an Interest in Whiting Parent, an
Interest in one Debtor held by another Debtor.

88. “Interest” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in any Debtor, including options, warrants, rights, restricted
stock unit or other securities or agreements to acquire the common stock,
preferred stock, limited liability company interests, or other equity, ownership
or profits interests of any Debtor (whether or not arising under or in
connection with any employment agreement, separation agreement or employee
incentive plan or program of a Debtor as of the Petition Date).

89. “Interim Cash Collateral Orders” means, collectively, the Interim Order
Under 11 U.S.C. §§ 105, 361, 362, 363 and 507, and Bankruptcy Rules 2002, 4001
and 9014 (I) Authorizing Debtors to Use Cash Collateral, (II) Granting Adequate
Protection to Prepetition Secured Parties and (III) Scheduling a Final Hearing
Pursuant to Bankruptcy Rule 4001(b) [Docket No. 61] and the Second Interim Order
Under 11 U.S.C. §§ 105, 361, 362, 363 and 507, and Bankruptcy Rules 2002, 4001
and 9014 (I) Authorizing Debtors to Use Cash Collateral, (II) Granting Adequate
Protection to Prepetition Secured Parties and (III) Scheduling a Final Hearing
Pursuant to Bankruptcy Rule 4001(b) [Docket No. 144].

90. “Interim Compensation Order” means the Order Establishing Procedures for
Interim Compensation and Reimbursement of Expenses for Professionals [Docket No.
[•]] (as amended, modified, or supplemented from time to time in accordance with
the terms thereof).

91. “Issuing Bank” means any issuer of a letter of credit issued pursuant to the
RBL Credit Agreement.

92. “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

93. “Management Incentive Plan” means a post-Effective Date management incentive
plan for certain participating employees of the Reorganized Debtors and their
Affiliates, to be established and implemented in accordance with Article IV.F of
the Plan, which shall provide for the terms and conditions under which the MIP
Pool may be allowed and distributed to certain participating employees of the
Reorganized Debtors and Affiliates.

94. “MIP Pool” means a pool of stock-based awards, in the form of options,
appreciation rights, restricted stock units, restricted stock, or similar
awards, as applicable, representing 8% of the aggregate amount of New Common
Stock, determined on a fully diluted and fully distributed basis and assuming
the exercise of all of the Warrants (the “MIP Equity”), which shall be reserved
for distribution to certain participating employees of the Reorganized Debtors
or their Affiliates pursuant to the Management Incentive Plan and shall be in
accordance with the Restructuring Support Agreement. No less than 50% of the MIP
Equity (the “Effective Date MIP Equity Allocation”) will be granted on the
Effective Date to such employees in the form of restricted stock units (or the
economic equivalent), on other customary terms and conditions for similar type
awards, and which shall vest ratably over three years with the breakdown between
time and performance based awards being determined by the Reorganized Whiting
Parent Board; provided, however, that the Effective Date MIP Equity Allocation
granted on the Effective Date shall be reduced by subtracting a percentage equal
to the quotient of $12 million divided by 8% of the stipulated equity value as
set forth in the Plan Supplement, which is stipulated equity value subject to
the Consenting Creditor Consent Right.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

95. “New Common Stock” means the common stock of Reorganized Whiting Parent.

96. “New Organizational Documents” means the form of the certificates or
articles of incorporation, bylaws, or such other applicable formation documents,
of each of the Reorganized Debtors.

97. “New Shareholders’ Agreement” means the shareholders’ agreement governing
the rights of the Holders of New Common Stock on and after the Effective Date.

98. “New Warrants-A” means warrants to purchase up to 10% of the New Common
Stock (subject to dilution only by the New Common Stock issued pursuant to the
Management Incentive Plan), exercisable on a non-cash basis for a 4-year period
after the Effective Date, in an amount equal to an implied 110% recovery to
Holders of Senior Notes Claims, inclusive of non-default interest under the
Senior Notes through the Effective Date, calculated as though the Senior Notes
remained outstanding through the Effective Date and all accrued and unpaid
interest had been added to the outstanding principal amount of the Senior Notes
daily, and otherwise on the terms and conditions set forth in the New Warrants-A
Agreement; provided, however, that to the extent DTC requirements are
applicable, if DTC is not able to provide for daily accretion, the Consenting
Creditors agree to negotiate in good faith with the Debtors on alternative
accretion schedules to address any such impediment.

99. “New Warrants-A Agreement” means the definitive agreement governing the
terms of the New Warrants-A.

100. “New Warrants-B” means warrants to purchase up to 5% of the New Common
Stock (subject to dilution only by the New Common Stock issued pursuant to the
Management Incentive Plan), exercisable on a non-cash basis for a 5-year period
after the Effective Date, in an amount equal to an implied 125% recovery to
Holders of Senior Notes Claims, inclusive of non-default interest under the
Senior Notes through the Effective Date, calculated as though the Senior Notes
remained outstanding through the Effective Date and all accrued and unpaid
interest had been added to the outstanding principal amount of the Senior Notes
daily, and otherwise on the terms and conditions set forth in the New Warrants-B
Agreement; provided, however, that to the extent DTC requirements are
applicable, if DTC is not able to provide for daily accretion, the Consenting
Creditors agree to negotiate in good faith with the Debtors on alternative
accretion schedules to address any such impediment.

101. “New Warrants-B Agreement” means the definitive agreement governing the
terms of the New Warrants-B.

102. “Other Priority Claim” means any Claim other than an Administrative Claim
or a Priority Tax Claim entitled to priority in right of payment under section
507(a) of the Bankruptcy Code.

103. “Other Secured Claim” means any Secured Claim against any of the Debtors,
other than an RBL Claim.

104. “Person” has the meaning set forth in section 101(41) of the Bankruptcy
Code.

105. “Petition Date” means April 1, 2020, the date on which the Debtors
commenced the Chapter 11 Cases.

106. “Plan” means this joint chapter 11 plan (as it may be amended or
supplemented from time to time, including all exhibits, schedules, supplements,
appendices, annexes and attachments hereto).

107. “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, to be Filed by the Debtors no
later than 7 days before the Voting Deadline, or such later date as may be
approved by the Bankruptcy Court on notice to parties in interest (as such
documents may be amended prior to the Effective Date by Filing such amended
documents), including: (a) the material New Organizational Documents;

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) the Exit Facility Term Sheet and/or Exit Facility Credit Agreement; (c) the
schedule of Retained Causes of Action; (d) a disclosure of the members of the
Reorganized Whiting Parent Board and their compensation; (e) the Schedule of
Assumed Executory Contracts and Unexpired Leases; (f) the Schedule of Rejected
Executory Contracts and Unexpired Leases; (g) the Restructuring Transactions
Exhibit; (h) the New Warrants-A Agreement; (i) the New Warrants-B Agreement;
(j) the New Shareholders’ Agreement; and (k) a description of the material terms
of the Management Incentive Plan. The Debtors shall have the right to amend the
documents contained in, and exhibits to, the Plan Supplement through the
Effective Date, subject to the terms of the Plan.

108. “Priority Tax Claim” means any Claim of a Governmental Unit against any of
the Debtors of the kind specified in section 507(a)(8) of the Bankruptcy Code.

109. “Pro Rata” means the proportion that an Allowed Claim or Allowed Interest
in a particular Class bears to the aggregate amount of the Allowed Claims or
Allowed Interests in that respective Class, or the proportion of the Allowed
Claims or Allowed Interests in a particular Class and other Classes entitled to
share in the same recovery as such Allowed Claim or Allowed Interests under the
Plan.

110. “Professional” means an Entity employed in the Chapter 11 Cases pursuant to
a Bankruptcy Court order in accordance with sections 327, 363, or 1103 of the
Bankruptcy Code and to be compensated for services rendered before or on the
Effective Date, pursuant to sections 327, 328, 329, 330, or 331 of the
Bankruptcy Code.

111. “Professional Fee Amount” means the aggregate amount of Professional Fee
Claims and other unpaid fees and expenses that Professionals estimate they have
incurred or will incur in rendering services to the Debtors prior to and as of
the Confirmation Date, which estimates Professionals shall deliver to the
Debtors as set forth in Article II.B of the Plan.

112. “Professional Fee Claim” means any Administrative Claim for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Confirmation Date to the extent such
fees and expenses have not been paid pursuant to an order of the Bankruptcy
Court. To the extent the Bankruptcy Court denies or reduces by a Final Order any
amount of a Professional’s requested fees and expenses, then the amount by which
such fees or expenses are reduced or denied shall reduce the applicable
Professional Fee Claim.

113. “Professional Fee Escrow Account” means an account funded by the Debtors
with Cash on the Effective Date in an amount equal to the total estimated amount
of the Professional Fee Amount as set forth in 0 of the Plan.

114. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases by the applicable Claims Bar Date.

115. “RBL Agent” means JPMorgan Chase Bank, N.A., and any successor thereto,
solely in its capacity as successor agent under the RBL Credit Agreement.

116. “RBL Credit Agreement” means that certain Seventh Amended and Restated
Credit Agreement, dated as of April 12, 2018, by and among Whiting Oil and Gas
Corporation, as borrower, Whiting Parent, as parent guarantor, the RBL Lender,
and the RBL Agent, as the administrative agent, as amended, supplemented, or
otherwise modified from time to time.

117. “RBL Claim” means any Claim against any of the Debtors arising from or
based upon the RBL Credit Agreement and shall include, without limitation, the
“Credit Agreement Obligations” as defined in the Final Cash Collateral Order.

118. “RBL Lenders” means the lenders under the RBL Credit Agreement from time to
time.

119. “Reinstate,” “Reinstated,” or “Reinstatement” means, with respect to Claims
or Interests, that the Claim or Interest shall be rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

120. “Related Party” means, collectively, with respect to an Entity, such
Entity’s current and former directors, managers, officers, shareholders, equity
holders (regardless of whether such interests are held directly or indirectly),
affiliated investment funds or investment vehicles, predecessors, participants,
successors, assigns (whether by operation of law or otherwise), subsidiaries,
current, former, and future affiliates, associated entities, managed entities,
accounts or funds, partners, limited partners, general partners, principals,
members, management companies, fund advisors, fiduciaries, trustees, employees,
agents (including any Distribution Agent), advisory board members, financial
advisors, attorneys, accountants, investment bankers, consultants, other
representatives, and other professionals, representatives, advisors,
predecessors, successors, and assigns, each solely in their capacities as such,
solely in their capacity as such, and the respective heirs, executors, estates,
servants and nominees of the foregoing.

121. “Released Parties” means, collectively, and in each case in its capacity as
such: (a) the holders of RBL Claims; (b) the RBL Agent; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Exit Facility Lenders; (f) the
Exit Facility Agent and the Exit Facility Arranger; (g) the Treasury Management
Service Providers; (h) any Issuing Bank; (i) any Hedge Counterparty; (j) all
Releasing Parties; (k) each current and former Affiliate of each Entity in
clause (a) through (j); and (l) each Related Party of each Entity in clause
(a) through (k); provided that any holder of a Claim or Interest that
(x) validly opts out of the releases contained in the Plan or (y) files an
objection to the releases contained in the Plan shall not be a “Released Party.”

122. “Releasing Parties” means, collectively, and in each case in its capacity
as such: (a) the holders of RBL Claims; (b) the RBL Agent; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Exit Facility Lenders; (f) the
Exit Facility Agent and the Exit Facility Arranger; (g) the Treasury Management
Service Providers; (h) any Issuing Bank; (i) any Hedge Counterparty; (j) all
Holders of Claims or Interests, solely in their capacities as such, that are
presumed to accept the Plan and who do not opt out of the releases in the Plan;
(k) all Holders of Claims or Interests, solely in their capacities as such, who
vote to accept the Plan; (l) all Holders of Claims or Interests, solely in their
capacities as such, that (x) abstain from voting on the Plan and who do not opt
out of the releases in the Plan, (y) vote to reject the Plan and who do not opt
out of the releases in the Plan, or (z) are deemed to reject the Plan and who do
not opt out of the releases in the Plan; (m) each current and former Affiliate
of each Entity in clause (a) through (l); and (n) each Related Party of each
Entity in clause (a) through (m); provided that any holder of a Claim or
Interest that (x) validly opts out of the releases contained in the Plan or
(y) files an objection to the releases contained in the Plan shall not be a
“Releasing Party”; provided, further, that for the avoidance of doubt, no Holder
of a Claim that is party to or has otherwise signed the Restructuring Support
Agreement may opt out of the releases.

123. “Reorganized Debtors” means the Debtors, as reorganized pursuant to and
under the Plan, on and after the Effective Date, or any successors or assigns
thereto.

124. “Reorganized Whiting Parent” means Whiting Parent, as reorganized pursuant
to and under the Plan, on and after the Effective Date, or any successor or
assign thereto.

125. “Reorganized Whiting Parent Board” means the board of directors of
Reorganized Whiting Parent on and after the Effective Date.

126. “Requisite Creditors” means, as of the applicable date of determination, at
least two (2) members of the Ad Hoc Committee of Noteholders that have signed
the Restructuring Support Agreement, that hold a majority of the outstanding
Senior Notes held by the Ad Hoc Committee of Noteholders, and that have signed
the Restructuring Support Agreement as of such date.

127. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, entered into and dated as of April 23, 2020, by and among the Debtors
and the Consenting Creditors, including all exhibits, schedules and other
attachments thereto, as such agreement may be amended from time to time in
accordance with the terms thereof and which shall only be amended in accordance
with the terms thereof, a copy of which is attached to the Disclosure Statement
as Exhibit B.

128. “Restructuring Transactions” mean those mergers, amalgamations,
consolidations, arrangements, continuances, restructurings, transfers,
conversions, dispositions, liquidations, dissolutions, or other corporate
transactions that the Debtors reasonably determine to be necessary to implement
the Plan.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

129. “Restructuring Transactions Exhibit” means an exhibit that sets forth the
steps to be carried out to effectuate the Restructuring Transactions on and
after the Effective Date.

130. “Retained Causes of Action” means those Causes of Action that shall vest in
the Reorganized Debtors on the Effective Date, which, for the avoidance of
doubt, shall not include any of the Causes of Action that are settled, released
or exculpated under the Plan.

131. “Schedule of Assumed Executory Contracts and Unexpired Leases” means the
schedule (including any modifications or amendments thereto) of certain
Executory Contracts and Unexpired Leases to be assumed by the Debtors, subject
to the consent of the Requisite Creditors (such consent not to be unreasonably
withheld) pursuant to the Plan.

132. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule (including any amendments or modifications thereto), if any, of certain
Executory Contracts and Unexpired Leases to be rejected by the Debtors, subject
to the consent of the Requisite Creditors (such consent not to be unreasonably
withheld) pursuant to the Plan.

133. “Schedules” means, collectively, the schedules of assets and liabilities
and statements of financial affairs Filed by the Debtors pursuant to section 521
of the Bankruptcy Code.

134. “SEC” means the Securities and Exchange Commission.

135. “Section 510(b) Claim” means any Claim against any of the Debtors that is
subject to subordination under section 510(b) of the Bankruptcy Code, including
any Claim arising from or related to the purchase or ownership of Existing
Interests.

136. “Secured” or “Secured Claim” means, when referring to a Claim against any
of the Debtors, a Claim that is: (a) secured by a lien on property in which any
of the Debtors has an interest, which lien is valid, perfected, and enforceable
pursuant to applicable law or by reason of a Bankruptcy Court order, or that is
subject to a valid right of setoff pursuant to section 553 of the Bankruptcy
Code, to the extent of the value of the creditor’s interest in the Debtors’
interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) Allowed pursuant to the Plan, or separate order of the Bankruptcy Court, as
a secured claim. The “Credit Agreement Obligations,” as defined in the Final
Cash Collateral Order, are Secured Claims under this Plan.

137. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa,
together with the rules and regulations promulgated thereunder, as amended from
time to time, or any similar federal, state, or local law.

138. “Security” has the meaning set forth in section 2(a)(1) of the Securities
Act. “Securities” shall have a correlative meaning.

139. “Senior Notes” means, collectively, the Convertible Senior Notes, the 2021
Senior Notes, the 2023 Senior Notes, and the 2026 Senior Notes.

140. “Senior Notes Claims” means, collectively, the Convertible Senior Notes
Claims, the 2021 Senior Notes Claims, the 2023 Senior Notes Claims, and the 2026
Senior Notes Claims.

141. “Servicer” means an agent or other authorized representative of Holders of
Claims or Interests.

142. “Solicitation Agent” means Stretto, the notice, claims, and solicitation
agent retained by the Debtors in the Chapter 11 Cases.

143. “Solicitation Materials” means, collectively, the solicitation materials
with respect to the Plan.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

144. “Trade Claim” means any Claim held by an ordinary course trade vendor of
the Debtors against any of the Debtors on account of ordinary course goods
and/or services provided to any of the Debtors. For the avoidance of doubt,
Trade Claims shall not include any Claim arising from or based upon rejection of
any Executory Contract or Unexpired Lease, nor any Claim that is not Secured
resulting from litigation against one or more of the Debtors.

145. “Transaction Expenses” means, collectively, all reasonable and documented
fees and expenses of the Consenting Creditors, including: (a) Paul, Weiss,
Rifkind, Wharton & Garrison LLP; (b) PJT Partners LP; and (c) Porter Hedges LLP;
and the reasonable and documented fees, costs and, expenses of the RBL Agent,
including the fees, costs, and expenses of: (i) Simpson Thacher & Bartlett LLP;
(ii) Opportune, LLP; (iii) local counsel in each applicable jurisdiction; and
(iv) other professionals, advisors and experts engaged from time to time by or
on behalf of the RBL Agent.

146. “Treasury Management Service Providers” means a party to any Treasury
Management Agreement (as defined in the RBL Credit Agreement).

147. “Unclaimed Distribution” means any distribution under the Plan on account
of an Allowed Claim to a Holder that has not: (a) accepted a particular
distribution or, in the case of distributions made by check, negotiated such
check; (b) given notice to the Reorganized Debtors of an intent to accept a
particular distribution; (c) responded to the Debtors’ or Reorganized Debtors’
requests for information necessary to facilitate a particular distribution; or
(d) taken any other action necessary to facilitate such distribution.

148. “Unexpired Lease” means a lease of nonresidential real property to which
one or more of the Debtors is a party that is subject to assumption or rejection
under section 365 of the Bankruptcy Code.

149. “Unimpaired” means, with respect to a Class of Claims or Interests, a
Class of Claims or Interests that is not impaired within the meaning of section
1124 of the Bankruptcy Code.

150. “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of Texas.

151. “Voting Classes” has the meaning ascribed to such term in the Conditional
Disclosure Statement Order.

152. “Voting Report” means the report certifying the methodology for the
tabulation of votes and result of voting under the Plan.

153. “Warrants” means the New Warrants-A and New Warrants-B, collectively and as
applicable.

154. “Whiting Parent” means Whiting Petroleum Corporation.

 

B.

Rules of Interpretation

For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) unless otherwise specified,
any reference herein to a contract, lease, instrument, release, indenture, or
other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions; (3) unless otherwise specified, all
references herein to “Articles” and “Sections” are references to Articles and
Sections, respectively, hereof or hereto; (4) the words “herein,” “hereof,” and
“hereto” refer to the Plan in its entirety rather than to any particular portion
of the Plan; (5) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan; (6) unless otherwise specified herein, the rules
of construction set forth in section 102 of the Bankruptcy Code shall apply;
(7) any term used in capitalized form herein that is not otherwise defined but
that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the
meaning assigned to such term in the Bankruptcy Code or the Bankruptcy Rules, as
applicable; (8) references to docket numbers of documents Filed in the Chapter
11 Cases are references to the docket numbers under the Bankruptcy Court’s
CM/ECF system; (9) any immaterial effectuating provisions may

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be interpreted by the Debtors or the Reorganized Debtors in such a manner that
is consistent with the overall purpose and intent of the Plan and without
further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity; (10) all references to statutes, regulations, orders, rules of
courts, and the like shall mean as amended from time to time, and as applicable
to the Chapter 11 Cases, unless otherwise stated; (11) references to
“shareholders,” “directors,” and/or “officers” shall also include “members”
and/or “managers,” as applicable, as such terms are defined under the applicable
state limited liability company laws; and (12) the words “include” and
“including” and variations thereof shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation.”

 

C.

Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day. Any action to be taken on the
Effective Date may be taken on or soon as reasonably practicable after the
Effective Date, provided that the distributions to Class 3 shall be made on the
Effective Date.

 

D.

Governing Law

Except to the extent a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code or Bankruptcy Rules), and subject to the
provisions of any contract, lease, instrument, release, indenture, or other
agreement or document entered into expressly in connection herewith, the rights
and obligations arising hereunder shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to conflict of laws principles.

 

E.

Reference to Monetary Figures

All references in the Plan to monetary figures refer to currency of the United
States of America, unless otherwise expressly provided.

 

F.

Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or to the Reorganized Debtors mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.

Controlling Document

In the event of an inconsistency between the Plan and the Disclosure Statement,
the terms of the Plan shall control in all respects. In the event of an
inconsistency between the Plan and any document included in the Plan Supplement,
the applicable Plan Supplement document shall control. In the event of an
inconsistency between the Confirmation Order and any of the Plan, the Disclosure
Statement, or the Plan Supplement, the Confirmation Order shall control.

 

H.

Consultation, Information, Notice, and Consent Rights

Notwithstanding anything herein to the contrary, any and all consultation,
information, notice, and consent rights of the parties to the Restructuring
Support Agreement set forth in the Restructuring Support Agreement (including
the exhibits thereto) with respect to the form and substance of this Plan, all
exhibits to the Plan, and the Plan Supplement, and all other Definitive
Documents (as defined in the Restructuring Support Agreement), including any
amendments, restatements, supplements, or other modifications to such agreements
and documents, and any consents, waivers, or other deviations under or from any
such documents, shall be incorporated herein by this reference (including to the
applicable definitions in Article I.A hereof) and fully enforceable as if stated
in full herein.

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Failure to reference the rights referred to in the immediately preceding
paragraph as such rights relate to any document referenced in the Restructuring
Support Agreement shall not impair such rights and obligations.

ARTICLE II.

ADMINISTRATIVE AND PRIORITY CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims, Professional Fee Claims, Priority Tax Claims, and Other Priority Claims
have not been classified and thus are excluded from the Classes of Claims and
Interests set forth in Article III of the Plan.

 

A.

Administrative Claims

Except with respect to the Professional Fee Claims and Claims for fees and
expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code, and except to the extent that a Holder of an Allowed Administrative
Claim and the Debtors against which such Allowed Administrative Claim is
asserted agree to less favorable treatment for such Holder, or such Holder has
been paid by any Debtor on account of such Allowed Administrative Claim prior to
the Effective Date, each Holder of such an Allowed Administrative Claim will
receive in full and final satisfaction of its Allowed Administrative Claim an
amount of Cash equal to the amount of such Allowed Administrative Claim in
accordance with the following: (1) if an Administrative Claim is Allowed on or
prior to the Effective Date, on the Effective Date or as soon as reasonably
practicable thereafter (or, if not then due, when such Allowed Administrative
Claim is due or as soon as reasonably practicable thereafter); (2) if such
Administrative Claim is not Allowed as of the Effective Date, no later than 30
days after the date on which the Reorganized Debtors Allow such Allowed
Administrative Claim or the date on which an order Allowing such Administrative
Claim becomes a Final Order, or as soon as reasonably practicable thereafter, as
applicable; (3) if such Allowed Administrative Claim is based on liabilities
incurred by the Debtors in the ordinary course of their business after the
Petition Date, in accordance with the terms and conditions of the particular
transaction giving rise to such Allowed Administrative Claim without any further
action by the Holder of such Allowed Administrative Claim; (4) at such time and
upon such terms as may be agreed upon by such Holder and the Debtors or the
Reorganized Debtors, as applicable; or (5) at such time and upon such terms as
set forth in an order of the Bankruptcy Court.

Holders of Administrative Claims that are required to File and serve a request
for payment of such Administrative Claims by the Administrative Claims Bar Date
that do not File and serve such a request by the Administrative Claims Bar Date
shall be forever barred, stopped, and enjoined from asserting such
Administrative Claims against the Debtors or the Reorganized Debtors, and such
Administrative Claims shall be deemed compromised, settled, and released as of
the Effective Date. For the avoidance of doubt, Holders of Transaction Expenses
Claims shall not be required to File or serve any request for payment of such
Transaction Expenses Claim.

Notwithstanding anything to the contrary contained herein, any unpaid Claim
payable to the Consenting Creditors or the RBL Agent on account of Transaction
Expenses shall constitute Allowed Administrative Claims and shall be paid on a
current basis in full in Cash on the Effective Date, or to the extent accrued
after the Effective Date, on a current basis in full in Cash as invoiced;
provided that upon the payment of all fees and expenses due to the RBL Agent as
adequate protection under the Final Cash Collateral Order, all other Claims for
diminution of value under the Final Cash Collateral Order shall be irrevocably
released, waived and discharged on the Effective Date unless the RBL Claims are
not paid in full under the Plan. Nothing herein shall require the Consenting
Creditors or the RBL Agent or their respective professionals to file
applications, a Proof of Claim or otherwise seek approval of the Bankruptcy
Court as a condition to the payment of such Allowed Administrative Claims.

 

B.

Final Fee Applications and Payment of Professional Fee Claims.

All final requests for payment of Professional Fee Claims incurred during the
period from the Petition Date through the Confirmation Date shall be Filed no
later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Bankruptcy Court after notice and a hearing in
accordance with the procedures established by the Bankruptcy Code, Bankruptcy
Rules, and prior orders of the Bankruptcy Court, including the Interim
Compensation Order, and once approved by the Bankruptcy Court, shall be promptly
paid from the Professional Fee Escrow Account up to the full Allowed amount. To
the extent that funds held in the Professional Fee Escrow Account are
insufficient to satisfy the amount of Professional Fee Claims owing to the
Professionals, such Professionals shall have an Allowed Administrative Claim for
any such deficiency, which shall be satisfied in accordance with Article II.A of
the Plan.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C.

Professional Fee Escrow Amount.

As soon as possible after Confirmation and not later than the Effective Date,
the Debtors shall establish and fund the Professional Fee Escrow Account with
Cash equal to the Professional Fee Escrow Amount. The Professional Fee Escrow
Account shall be maintained in trust for the Professionals. Such funds shall not
be considered property of the Debtors’ Estates. The amount of Professional Fee
Claims owing to the Professionals shall be paid in Cash to such Professionals
from funds held in the Professional Fee Escrow Account as soon as reasonably
practicable after such Claims are Allowed by a Final Order. When all such
Allowed amounts owing to Professionals have been paid in full, any remaining
amount in the Professional Fee Escrow Account shall promptly be transferred to
the Reorganized Debtors, subject to the Liens of the Exit Facility and such
other Liens or other encumbrances as may be permitted thereby.

 

D.

Allocation and Estimation of Professional Fees and Expenses.

Professionals shall reasonably estimate their unpaid Professional Fee Claims and
other unpaid fees and expenses incurred before and as of the Confirmation Date,
and shall deliver such estimate to the Debtors by the earlier of (a) five
Business Days after the Confirmation Date and (b) two Business Days prior to the
Effective Date; provided that such estimate shall not be considered an admission
with respect to the fees and expenses of such Professional and such
Professionals are not bound to any extent by the estimates. If a Professional
does not provide an estimate, the Debtors may estimate the unbilled fees and
expenses of such Professional.

 

E.

Post-Confirmation Date Fees and Expenses.

Except as otherwise specifically provided in the Plan, from and after the
Confirmation Date, the Debtors will, in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses incurred by the Debtors. Upon the Confirmation Date, any
requirement that Professionals and Ordinary Course Professionals comply with
sections 327 through 331 and 1103 of the Bankruptcy Code, the Interim
Compensation Order, or the Ordinary Course Professionals Order, in seeking
retention or compensation for services rendered after such date shall terminate,
and the Debtors may employ and pay any Professional or Ordinary Course
Professional in the ordinary course of business without any further notice to or
action, order, or approval of the Bankruptcy Court.

 

F.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim and the
Debtors against which such Allowed Priority Tax Claim is asserted agree to a
less favorable treatment for such Holder, in full and final satisfaction,
settlement, release, and discharge of and in exchange for each Allowed Priority
Tax Claim, each Holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy
Code and, for the avoidance of doubt, Holders of Allowed Priority Tax Claims
will receive interest on such Allowed Priority Tax Claims after the Effective
Date in accordance with sections 511 and 1129(a)(9)(C) of the Bankruptcy Code.

 

G.

Statutory Fees

All fees due and payable pursuant to section 1930 of title 28 of the United
States Code prior to the Effective Date shall be timely paid by the Debtors. On
and after the Effective Date, the Reorganized Debtors shall timely pay any and
all such fees when due and payable, and shall File with the Bankruptcy Court
quarterly reports in a form reasonably acceptable to the U.S. Trustee. Each
Debtor shall remain obligated to pay such quarterly fees to the U.S. Trustee
until the earliest of that particular Debtor’s case being closed, dismissed, or
converted to a case under chapter 7 of the Bankruptcy Code.

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III.

CLASSIFICATION, TREATMENT, AND VOTING OF CLAIMS AND INTERESTS

 

A.

Classification of Claims and Interests

The Plan constitutes a separate plan proposed by each Debtor within the meaning
of section 1121 of the Bankruptcy Code; provided that the Debtors and the
Reorganized Debtors, as applicable, shall consolidate Allowed Claims into one
Estate for purposes of distributions for Class 5. Except for the Claims
addressed in Article II of the Plan, all Claims and Interests are classified in
the Classes set forth below for all purposes, including voting, Confirmation,
and distribution pursuant to the Plan, all in accordance with sections 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or an Interest is classified in a
particular Class only to the extent that the Claim or Interest qualifies within
the description of that Class and is classified in other Classes to the extent
that any portion of the Claim or Interest qualifies within the description of
such other Classes. A Claim or an Interest also is classified in a particular
Class for the purpose of receiving distributions under the Plan only to the
extent that such Claim or Interest is an Allowed Claim or Existing Interest in
that Class and has not been paid, released, or otherwise satisfied or disallowed
by Final Order prior to the Effective Date.

Unless otherwise indicated, except to the extent that the Debtors and a Holder
of such Allowed Claim or Interest, as applicable, agree to a less favorable
treatment (subject to the consent of the Requisite Creditors, such consent not
to be unreasonably withheld), each Holder of an Allowed Claim or Interest, as
applicable, shall receive such treatment on the Effective Date (or, if payment
is not then due, in accordance with its terms in the ordinary course of
business) or as soon as reasonably practicable thereafter. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors, as
applicable; provided, that any Class that does not contain any Allowed Claims or
Existing Interests with respect to a particular Debtor will be treated in
accordance with Article III.D below.

Below is a chart assigning each Class a number for purposes of identifying each
separate Class.

 

Class

  

Claim or Interest

  

Status

  

Voting Rights

1    Other Secured Claims    Unimpaired    Deemed to Accept 2    Other Priority
Claims    Unimpaired    Deemed to Accept 3    RBL Claims    Unimpaired    Deemed
to Accept 4    Trade Claims    Unimpaired    Deemed to Accept 5    General
Unsecured Claims    Impaired    Entitled to Vote 6    Intercompany Claims   

Unimpaired, or

Impaired

   Deemed to Accept, or Presumed to Reject 7    Intercompany Interests   

Unimpaired, or

Impaired

   Deemed to Accept, or Presumed to Reject 8    Existing Interests    Impaired
   Entitled to Vote 9    Section 510(b) Claims    Impaired    Entitled to Vote

 

B.

Treatment of Classes of Claims and Interests

 

  1.

Class 1 — Other Secured Claims

 

  a.

Classification: Class 1 consists of all Other Secured Claims.

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  b.

Treatment: Each Holder of an Allowed Other Secured Claim shall receive, in full
and final satisfaction of such Allowed Other Secured Claim, at the option of the
applicable Debtor, either:

 

  i.

payment in full in Cash;

 

  ii.

delivery of the Collateral securing any such Allowed Other Secured Claim;

 

  iii.

Reinstatement of such Allowed Other Secured Claim, notwithstanding any
contractual provision or applicable non-bankruptcy law that entitles the holder
of such claim to demand or to receive payment prior to the stated maturity of
such Allowed Other Secured Claim from and after the occurrence of default; or

 

  iv.

such other treatment rendering such Allowed Other Secured Claim Unimpaired.

 

  c.

Voting: Class 1 is Unimpaired. Holders of Allowed Other Secured Claims in
Class 1 are conclusively deemed to have accepted the Plan under section 1126(f)
of the Bankruptcy Code. Holders of Allowed Other Secured Claims in Class 1 are
not entitled to vote to accept or reject the Plan.

 

  2.

Class 2 — Other Priority Claims

 

  a.

Classification: Class 2 consists of all Other Priority Claims.

 

  b.

Treatment: Each Holder of an Allowed Other Priority Claim shall receive, in full
and final satisfaction of such Allowed Other Priority Claim, at the option of
the applicable Debtors, either:

 

  i.

Cash in an amount equal to such Allowed Other Priority Claim; or

 

  ii.

such other treatment rendering such Allowed Other Priority Claim Unimpaired.

 

  c.

Voting: Class 2 is Unimpaired. Holders of Allowed Other Priority Claims in
Class 2 are conclusively deemed to have accepted the Plan under section 1126(f)
of the Bankruptcy Code. Holders of Allowed Other Priority Claims in Class 2 are
not entitled to vote to accept or reject the Plan.

 

  3.

Class 3 — RBL Claims



 

  a.

Classification: Class 3 consists of all RBL Claims.

 

  b.

Treatment: The RBL Claims shall be Allowed and deemed to be Allowed Claims in
the full amount outstanding under the RBL Credit Agreement and the Cash
Collateral Orders, including all principal, accrued and unpaid interest, and all
accrued and unpaid fees, expenses, and noncontingent or asserted indemnification
claims payable under the RBL Credit Agreement and the Cash Collateral Orders. In
full and final satisfaction of such Allowed RBL Claim, each Holder of an Allowed
RBL Claim shall receive payment in full in Cash. For the avoidance of doubt,
contingent or unasserted indemnification obligations under the RBL Credit
Agreement shall remain in full force and effect to the maximum extent permitted
by applicable law and shall not be discharged, impaired, or otherwise affected
by this Plan.

 

  c.

Voting: Class 3 is Unimpaired. Holders of Allowed RBL Claims in Class 3 are
conclusively deemed to have accepted the Plan under section 1126(f) of the
Bankruptcy Code. Holders of Allowed RBL Claims in Class 3 are not entitled to
vote to accept or reject the Plan.

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4.

Class 4 — Trade Claims

 

  a.

Classification: Class 4 consists of all Trade Claims.

 

  b.

Treatment: Each Holder of an Allowed Trade Claim shall receive, in full and
final satisfaction of such Allowed Trade Claim, payment in full of such Allowed
Trade Claim on the Effective Date or otherwise in the ordinary course of the
Debtors’ business.

 

  c.

Voting: Class 4 is Unimpaired. Holders of Allowed Trade Claims in Class 4 are
conclusively deemed to have accepted the Plan under section 1126(f) of the
Bankruptcy Code. Holders of Allowed Trade Claims in Class 4 are not entitled to
vote to accept or reject the Plan.

 

5.Class 5 — General Unsecured Claims

 

  a.

Classification: Class 5 consists of all General Unsecured Claims.

 

  b.

Treatment: Each Holder of a General Unsecured Claim shall receive, in full and
final satisfaction of such Allowed General Unsecured Claim, its Pro Rata share
of the Claims Equity Pool.

 

  c.

Voting: Class 5 is Impaired. Holders of Allowed General Unsecured Claims in
Class 5 are entitled to vote to accept or reject the Plan.

 

  6.

Class 6 — Intercompany Claims

 

  a.

Classification: Class 6 consists of all Intercompany Claims.

 

  b.

Treatment: Unless otherwise provided for under the Plan, Intercompany Claims
shall be reinstated or modified as agreed by the Debtors and the Requisite
Creditors.

 

  c.

Voting: Class 6 is either Unimpaired, in which case the Holders of Allowed
Intercompany Claims in Class 6 are conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Allowed Intercompany Claims in Class 6 are presumed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, each Holder of an
Allowed Intercompany Claim in Class 6 will not be entitled to vote to accept or
reject the Plan.

 

  7.

Class 7 — Intercompany Interests

 

  a.

Classification: Class 7 consists of all Intercompany Interests.

 

  b.

Treatment: Unless otherwise provided for under the Plan, Intercompany Claims
shall be reinstated or modified as agreed by the Debtors and the Requisite
Creditors.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  c.

Voting: Class is either Unimpaired, in which case the Holders of Allowed
Intercompany Interests in Class 7 are conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Allowed Intercompany Interests in Class 7 are presumed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, each Holder of an
Allowed Intercompany Interest in Class 7 will not be entitled to vote to accept
or reject the Plan.

 

  8.

Class 8 — Existing Interests

 

  a.

Classification: Class 8 consists of all Existing Interests.

 

  b.

Treatment: Each Existing Interest shall be canceled, released, and expunged and
shall be of no further force and effect. Each Holder of an Allowed Existing
Interest shall receive its Pro Rata share of (i) the Existing Interests Equity
Pool, (ii) the New Warrants-A, and (iii) the New Warrants-B.

 

  c.

Voting: Class 8 is Impaired. Holders of Existing Interests in Class 8 are
entitled to vote to accept or reject the Plan.

 

  9.

Class 9 — Section 510(b) Claims

 

  a.

Classification: Class 9 consists of all Section 510(b) Claims.

 

  b.

Treatment: Section 510(b) Claims will be canceled, released, and expunged and
shall be of no further force and effect. Each Holder of an Allowed
Section 510(b) Claim shall receive its Pro Rata share of (i) the Existing
Interests Equity Pool, (ii) the New Warrants-A, and (iii) the New Warrants-B.

 

  c.

Voting: Class 9 is Impaired. Holders of Section 510(b) Claims in Class 9 are
presumed to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy
Code. Holders of Section 510(b) Claims in Class 9 are entitled to vote to accept
or reject the Plan.

 

C.

Special Provision Governing Unimpaired Claims

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ or the Reorganized Debtors’ rights regarding any Unimpaired Claim,
including all rights regarding legal and equitable defenses to, or setoffs or
recoupments against, any such Unimpaired Claim.

 

D.

Elimination of Vacant Classes

Any Class of Claims or Interests that does not have a Holder of an Allowed Claim
or Allowed Interest, or a Claim or Interest temporarily Allowed by the
Bankruptcy Court as of the date of the Confirmation Hearing, shall be deemed
eliminated from the Plan for purposes of voting to accept or reject the Plan and
for purposes of determining acceptance or rejection of the Plan by such
Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

E.

Voting Classes; Presumed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote on the Plan and no Holder of Claims
eligible to vote in such Class votes to accept or reject the Plan, the Plan
shall be presumed accepted by the Holders of such Claims in such Class.

 

F.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by at least one Impaired Class of Claims.
The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of
the Bankruptcy Code with respect to any rejecting Class(es) of Claims or
Interests. The Debtors reserve the right to modify the Plan in accordance with
Article XI of the Plan to the extent, if any, that Confirmation pursuant to
section 1129(b) of the Bankruptcy Code requires modification, including by
modifying the treatment applicable to a Class of Claims or Interests to render
such Class of Claims or Interests Unimpaired to the extent permitted by the
Restructuring Support Agreement, the Bankruptcy Code, and the Bankruptcy Rules.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

G.

Intercompany Interests

To the extent Reinstated under the Plan, the Intercompany Interests shall be
Reinstated for the ultimate benefit of the Holders of Claims and Interests that
receive New Common Stock under the Plan, and the Intercompany Interests shall
receive no recovery or distribution. For the avoidance of doubt, to the extent
Reinstated pursuant to the Plan, on and after the Effective Date, all
Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests prior to the
Effective Date (subject to any modifications in the Restructuring Transactions
Exhibit).

 

H.

Substantive Consolidation; Cash Distribution Amount

The Plan is being proposed as a joint plan of reorganization of the Debtors for
administrative purposes only and constitutes a separate chapter 11 plan of
reorganization for each Debtor. The Plan is not premised upon the substantive
consolidation of the Debtors with respect to the Classes of Claims or Interests
set forth in the Plan; provided that the Debtors and the Reorganized Debtors, as
applicable, shall consolidate Allowed Claims into one Estate for purposes of
distributions for Class 5.

 

I.

Subordinated Claims and Interests

The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and their respective distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors, as applicable, reserve the right to re-classify any Allowed Claim or
Interest in accordance with any contractual, legal, or equitable subordination
relating thereto.

ARTICLE IV.

PROVISIONS FOR IMPLEMENTATION OF THE PLAN

 

A.

General Settlement of Claims, Interests, and Causes of Action

Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distributions, releases, and other
benefits provided under the Plan, upon the Effective Date, the provisions of the
Plan shall constitute a good faith compromise and settlement of all Claims,
Interests, Causes of Action, and controversies released, settled, compromised,
discharged, satisfied, or otherwise resolved pursuant to the Plan. The Plan
shall be deemed a motion, proposed by the Debtors and joined by the Consenting
Creditors to approve the good-faith compromise and settlement of all Claims,
Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019,
and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval of the compromise and settlement of all such Claims, Interests, Causes
of Action, and controversies, as well as a finding by the Bankruptcy Court that
such compromise and settlement is in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, reasonable,
and in the best interests of the Debtors and their Estates.

 

B.

Restructuring Transactions

On the Effective Date or as soon as reasonably practicable thereafter, the
Reorganized Debtors shall consummate the Restructuring Transactions and take all
actions to effectuate the Restructuring Transactions, including: (1) the
execution and delivery of any appropriate agreements or other documents of
merger, consolidation, restructuring, conversion, disposition, transfer,
formation, organization, dissolution, or liquidation containing terms that are
consistent with the terms of the Plan and the Restructuring Support Agreement,
and that satisfy the requirements of applicable law and any other terms to which
the applicable Entities may agree, including the

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

documents comprising the Plan Supplement and the New Organizational Documents;
(2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any asset, property, right, liability,
debt, or obligation on terms consistent with the terms of the Plan and the
Restructuring Support Agreement and having other terms for which the applicable
Entities may agree; (3) the execution, delivery and filing, if applicable, of
appropriate certificates or articles of incorporation, formation,
reincorporation, merger, consolidation, conversion, or dissolution pursuant to
applicable state law, including any applicable New Organizational Documents;
(4) such other transactions that are required to effectuate the Restructuring
Transactions; and (5) all other actions that the applicable Entities determine
to be necessary or appropriate, including making filings or recordings that may
be required by applicable law.

 

C.

Employee and Retiree Benefits

Unless otherwise provided herein, and subject to Article V hereof, all employee
wages and Compensation and Benefits Programs in place as of the Effective Date
with the Debtors shall be assumed by the Reorganized Debtors and shall remain in
place as of the Effective Date, and the Reorganized Debtors will continue to
honor such agreements, arrangements, programs, and plans. For the avoidance of
doubt, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after
the Effective Date, all retiree benefits (as such term is defined in section
1114 of the Bankruptcy Code), if any, shall continue to be paid in accordance
with applicable law.

 

D.

Issuance and Distribution of New Common Stock and Warrants

All Existing Interests shall be canceled on the Effective Date and Reorganized
Whiting Parent shall issue the New Common Stock, the New Warrants-A, and the New
Warrants-B to Holders of Claims and Interests entitled to receive the New Common
Stock, the New Warrants-A, and the New Warrants-B, as applicable, pursuant to
the Plan in the proportions set forth in the Plan. The issuance of New Common
Stock, including any New Common Stock to be issued upon exercise of the New
Warrants-A and the New Warrants-B, shall be duly authorized without the need for
any further corporate action and without any further action by the Debtors or
the Reorganized Debtors or by Holders of any Claims or Interests, as applicable.
All New Common Stock, New Warrants-A, and New Warrants-B issued under the Plan
shall be duly authorized, validly issued, fully paid, and non-assessable.

 

E.

The Exit Facility

On the Effective Date, the applicable Reorganized Debtors shall enter into the
Exit Facility, including any documents required in connection with the creation,
continuation, or perfection of Liens in connection therewith. The Confirmation
Order shall include approval of the Exit Facility and the Exit Facility
Documents, subject to the consent of the Requisite Creditors (such consent not
to be unreasonably withheld), all transactions contemplated thereby, and all
actions to be taken, undertakings to be made, and obligations to be incurred and
fees paid by the Reorganized Debtors in connection therewith, and authorization
of the Reorganized Debtors to enter into, execute, and perform under the Exit
Facility Documents and all related documents and agreements to the extent a
party thereto, and authorization for the Reorganized Debtors to create or
perfect the Liens in connection therewith.

The Exit Facility Documents shall constitute legal, valid, binding, and
authorized obligations of the Reorganized Debtors, enforceable in accordance
with their terms. The financial accommodations to be extended pursuant to the
Exit Facility Documents are being extended, and shall be deemed to have been
extended, in good faith, for legitimate business purposes, are reasonable, shall
not be subject to any Claims, Causes of Action, avoidance, reduction,
recharacterization, subordination (whether contractual or otherwise), cross
claim, disallowance, impairment, objection, or challenges under any applicable
law or regulation by any Person for any purposes whatsoever, and shall not
constitute preferential transfers, fraudulent transfers, obligations, or
conveyances, or other voidable transfers or obligations under the Bankruptcy
Code or any other applicable non-bankruptcy law.

The Exit Facility Lenders shall have valid, binding, and enforceable Liens on
the Collateral (or other property identified as “Collateral” therein) specified
in, and to the extent required by, the Exit Facility Documents. To the extent
granted, the guarantees, mortgages, pledges, Liens and other security interests
granted pursuant to the Exit Facility Documents are granted in good faith as an
inducement to the Exit Facility Lenders to extend credit thereunder and shall be
deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall
not otherwise be subject to avoidance, recharacterization, or subordination
(whether contractual or otherwise) for any purposes whatsoever, and

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the priorities of any such Liens and security interests shall be as set forth in
the relevant Exit Facility Documents, as applicable. The Reorganized Debtors and
the persons and entities granted such Liens are authorized to make all filings
and recordings, and to obtain all governmental approvals and consents necessary
to establish and perfect such Liens under the provisions of the applicable
state, provincial, federal, or other law (whether domestic or foreign) that
would be applicable in the absence of the Plan and the Confirmation Order, and
will thereafter cooperate to make all other filings and recordings that
otherwise would be necessary under applicable law to give notice of such Liens
to third parties.

 

F.

Management Incentive Plan

On the Effective Date, the Reorganized Whiting Parent Board shall implement the
MIP Pool, and following the Effective Date, the Reorganized Whiting Parent Board
shall determine the other terms and conditions of the Management Incentive Plan.

 

G.

Management of Reorganized Whiting

The Debtors’ current management team shall remain in their current positions
after consummation of the Restructuring Transactions, and the Debtors shall
enter into new employment agreements with their current management team in
connection with the Restructuring Transactions.

 

H.

Exemption from Registration Requirements

The offering, issuance, and distribution of any Securities pursuant to the Plan,
including the New Common Stock, the New Warrants-A and the New Warrants-B, will
be exempt from the registration requirements of section 5 of the Securities Act
or any similar federal, state, or local law in reliance on section 1145 of the
Bankruptcy Code.

Pursuant to section 1145 of the Bankruptcy Code, the New Common Stock, the New
Warrants-A and the New Warrants-B issued under the Plan may be sold without
registration under the Securities Act by the recipients thereof, subject
to: (1) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to
the definition of an underwriter in section 2(a)(11) of the Securities Act and
compliance with any applicable state or foreign securities laws, if any, and the
rules and regulations of the SEC, if any, applicable at the time of any future
transfer of such Securities or instruments; (2) any other applicable regulatory
approval; and (3) the transfer restrictions set forth in the New Organizational
Documents, if any.

The New Common Stock, the New Warrants-A, the New Warrants-B and the New Common
Stock issued upon the exercise of the New Warrants-A or the New Warrants-B shall
be reflected through the facilities of DTC, and neither the Debtors, the
Reorganized Debtors, nor any other Person shall be required to provide any
further evidence other than the Plan or the Confirmation Order with respect to
the treatment of such New Common Stock, New Warrants-A, New Warrants-B or New
Common Stock issued upon the exercise of the New Warrants-A or the New
Warrants-B under applicable securities laws.

DTC shall be required to accept and conclusively rely upon the Plan or
Confirmation Order in lieu of a legal opinion regarding whether the New Common
Stock, the New Warrants-A, the New Warrants-B and the New Common Stock issued
upon exercise of the New Warrants-A or New Warrants-B are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depository services.

Notwithstanding anything to the contrary in the Plan, no entity (including, for
the avoidance of doubt, DTC) shall be entitled to require a legal opinion
regarding the validity of any transaction contemplated by the Plan, including,
for the avoidance of doubt, whether New Common Stock, the New Warrants-A, the
New Warrants-B and the New Common Stock issued upon exercise of the New
Warrants-A or New Warrants-B are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depository services.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

I.

Vesting of Assets

Except as otherwise provided in the Plan or in any agreement, instrument, or
other document incorporated in the Plan or the Plan Supplement, on the Effective
Date, all property in each Debtor’s Estate, all Causes of Action, and any
property acquired by each of the Debtors under the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances other than the Liens of the Exit Facility and such other
Liens or other encumbrances as may be permitted thereby. On and after the
Effective Date, except as otherwise provided in the Plan, each Reorganized
Debtor may operate its business and may use, acquire, or dispose of property and
pursue, compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

 

J.

Cancellation of Instruments, Certificates, and Other Documents

Except as otherwise provided in this Plan or any agreement, instrument, or other
document incorporated in this Plan or the Plan Supplement, on the Effective
Date, (a) all notes, instruments, Certificates, and other documents evidencing
Claims or Interests, including the Indentures and the RBL Credit Agreement, and
(b) any other credit agreements and indentures, shall be terminated and canceled
and the obligations of the Debtors thereunder or in any way related thereto
shall be deemed satisfied in full and discharged and the Indenture Trustee and
RBL Agent shall be released from all duties thereunder without any need for
further action or approval by the Bankruptcy Court or any Holder or other
person, provided that any contingent indemnification obligations relating to
unasserted claims under the RBL Credit Agreement shall survive in accordance
with their terms. In addition to the foregoing, the Indentures and the RBL
Credit Agreement shall survive the occurrence of the Effective Date and shall
continue in effect solely to the extent necessary to: (i) allow a Disbursing
Agent, the RBL Agent, or the Indenture Trustee to make distributions under the
Plan to the Holders of RBL Claims and Senior Notes Claims, as applicable;
(ii) allow the Debtors, the Reorganized Debtors, the Indenture Trustee, and the
RBL Agent to make post-Effective Date distributions or take such other action
pursuant to the Plan on account of Allowed Senior Notes Claims and Allowed RBL
Claims, as applicable, and to otherwise exercise their rights and discharge
their obligations relating to the interests of the Holders of such Claims in
accordance with the Plan; (iii) allow the Indenture Trustee and the RBL Agent to
enforce their rights, claims and interests vis-à-vis any parties other than the
Debtors; (iv) allow the Indenture Trustee and the RBL Agent to maintain or
assert any rights it may have against the distributions to Holders of Senior
Notes Claims and RBL Claims, as applicable pursuant to the terms of the
Indentures or RBL Credit Agreement, as applicable, for the payment of
outstanding fees, expenses and indemnification obligations arising under (and
due pursuant to the terms of) the Indentures; provided that except as expressly
provided in this Section IV.J, nothing in this Section IV.J shall affect the
discharge of Claims pursuant to the Bankruptcy Code, the Confirmation Order or
the Plan or result in any liability or expense to the Reorganized Debtors;
(v) permit the Indenture Trustee and the RBL Agent to assert their respective
charging liens; (vi) permit the Indenture Trustee and the RBL Agent to appear in
the Chapter 11 Cases; and (vii) allow the Indenture Trustee and the RBL Agent to
maintain any right of indemnification, contribution, subrogation or any other
claim or entitlement they may have under the applicable Indentures and the RBL
Credit Agreement. Except for the foregoing with respect to such other rights of
the Indenture Trustee that survive the Indentures, the Indenture Trustee, the
RBL Agent, and their respective agents shall be relieved of all further duties
and responsibilities related to the Indentures, the RBL Credit Agreement, and
the Plan, as applicable.

If the record holder of the Senior Notes is DTC or its nominee or another
securities depository or custodian thereof, and such Senior Notes are
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each such Holder of the Senior Notes
shall be deemed to have surrendered such Holder’s note, debenture or other
evidence of indebtedness upon surrender of such global security by DTC or such
other securities depository or custodian thereof.

 

K.

Holders of Working and Similar Interests.

The legal and equitable rights, interests, defenses, and obligations of lessors
under the Debtors’ oil and gas leases, holders of certain other mineral
interests related to the Debtors’ oil and gas properties, owners of
non-operating working interests in the Debtors’ oil and gas properties,
counterparties to the Debtors’ joint operating agreements, and holders of claims
related to joint-interest billings and other similar working interests shall not
be impaired in any manner by the provisions of this Plan. Nor shall anything in
this Plan impair the related legal and equitable rights, interests, defenses, or
obligations of the Debtors or the Reorganized Debtors. To the extent applicable,
such Claims or Interests shall be Reinstated pursuant to this Plan.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, nothing in this Article IV.K shall limit the
Debtors’ rights to reject any executory contract or unexpired lease in
accordance with the Bankruptcy Code or pursuant to Article V hereof.

 

L.

Corporate Action

On and after the Effective Date, all actions contemplated by the Plan are and
shall be deemed authorized and approved by the Bankruptcy Court in all respects
without any further corporate or equity holder action, including, as applicable:
(1) the adoption, execution, and/or filing of the New Organizational Documents
and the New Shareholders’ Agreement; (2) the selection of the directors,
managers, and officers for the Reorganized Debtors, including the appointment of
the Reorganized Whiting Parent Board; (3) the authorization, issuance, entry
into and distribution, as applicable, of the Exit Facility and the New Common
Stock, and the execution, delivery, and filing of any documents pertaining
thereto, as applicable; (4) the rejection, assumption, or assumption and
assignment, as applicable, of Executory Contracts and Unexpired Leases; (5) the
formation of any Entities pursuant to the Restructuring Transactions; (6) the
implementation of the Restructuring Transactions, including any transaction
contemplated by the Restructuring Transactions Exhibit; (7) the adoption of the
Management Incentive Plan by the Reorganized Whiting Parent Board; and (8) all
other actions contemplated by the Plan (whether to occur before, on, or after
the Effective Date). Upon the Effective Date, all matters provided for in the
Plan involving the corporate structure of the Reorganized Debtors, and any
corporate, partnership, limited liability company, or other governance action
required by the Debtors or the Reorganized Debtors in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement
of further corporate or other action by any Security holders, members,
directors, or officers of the Debtors or Reorganized Debtors, as applicable.

On or before the Effective Date, as applicable, the appropriate directors and
officers of the Debtors or the Reorganized Debtors shall be (or shall be deemed
to have been) authorized and (as applicable) directed to issue, execute, and
deliver the agreements, documents, Securities, and instruments contemplated by
the Plan (or necessary or desirable to effectuate the Restructuring
Transactions) in the name of and on behalf of the Reorganized Debtors, including
and any and all other agreements, documents, Securities, and instruments
relating to the foregoing, to the extent not previously authorized by the
Bankruptcy Court. The authorizations and approvals contemplated by this Article
IV.L shall be effective notwithstanding any requirements under non-bankruptcy
law.

 

M.

Corporate Existence

Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, on the Effective Date,
or as otherwise may be agreed between the Debtors and the Requisite Creditors,
each Debtor shall continue to exist on and after the Effective Date as a
separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be,
pursuant to the applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and by-laws (or other analogous formation documents) in effect
before the Effective Date, except to the extent such certificate of
incorporation or bylaws (or other analogous formation, constituent or governance
documents) is amended by the Plan or otherwise, and to the extent any such
document is amended, such document is deemed to be amended pursuant to the Plan
and requires no further action or approval (other than any requisite filings
required under applicable state or federal law).

 

N.

New Organizational Documents

On the Effective Date, or as soon thereafter as is reasonably practicable, the
Reorganized Debtors’ certificates of incorporation and bylaws (and other
formation and constituent documents relating to limited liability companies)
shall be amended or amended and restated, as applicable, as may be required to
be consistent with the provisions of the Plan, the New Organizational Documents,
as applicable, and the Bankruptcy Code. To the extent required under the Plan or
applicable nonbankruptcy law, the Reorganized Debtors will file their respective
New Organizational Documents with the applicable Secretaries of State and/or
other applicable authorities in their respective states, provinces, or countries
of incorporation in accordance with the corporate laws of the respective states,
provinces, or

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

countries of incorporation. The New Organizational Documents shall, among other
things: (1) authorize the issuance of the New Common Stock, the New Warrants-A,
and the New Warrants-B; and (2) pursuant to and only to the extent required by
section 1123(a)(6) of the Bankruptcy Code, include a provision prohibiting the
issuance of non-voting equity Securities. After the Effective Date, each
Reorganized Debtor may amend and restate its certificate of incorporation and
other formation and constituent documents as permitted by the laws of its
respective jurisdiction of formation and the terms of the New Organizational
Documents.

 

O.

Effectuating Documents; Further Transactions

On and after the Effective Date, the Reorganized Debtors and the officers and
members of the boards of directors and managers (or other relevant governing
body) thereof, including the Reorganized Whiting Parent Board, shall be
authorized to and may issue, execute, deliver, file, or record such contracts,
Securities, instruments, releases, and other agreements or documents and take
such actions as may be necessary or appropriate to effectuate, implement, and
further evidence the terms and conditions of the Plan including the Exit
Facility Credit Agreement and the Securities issued pursuant to the Plan in the
name of and on behalf of the Reorganized Debtors, without the need for any
approvals, authorizations, or consents except for those expressly required under
the Plan.

 

P.

Section 1146(a) Exemption

To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any
transfers (whether from a Debtor to a Reorganized Debtor or to any other Person)
of property under the Plan (including the Restructuring Transactions) or
pursuant to: (1) the issuance, distribution, transfer, or exchange of any debt,
equity Security, or other interest in the Debtors or the Reorganized Debtors;
(2) the creation, modification, consolidation, termination, refinancing, and/or
recording of any mortgage, deed of trust, or other security interest, or the
securing of additional indebtedness by such or other means; (3) the making,
assignment, or recording of any lease or sublease; (4) the grant of Collateral
(or other property identified as “Collateral” therein) as security for the Exit
Facility, as applicable; or (5) the making, delivery, or recording of any deed
or other instrument of transfer under, in furtherance of, or in connection with,
the Plan, including any deeds, bills of sale, assignments, or other instrument
of transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to the Plan (including the Restructuring
Transactions), shall not be subject to any document recording tax, stamp tax,
conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee,
regulatory filing or recording fee, or other similar tax or governmental
assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forego the collection of any such
tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment. All filing or recording officers
(or any other Person with authority over any of the foregoing), wherever located
and by whomever appointed, shall comply with the requirements of section 1146(a)
of the Bankruptcy Code, shall forego the collection of any such tax or
governmental assessment, and shall accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

 

Q.

Directors and Officers

As of the Effective Date, the term of the current members of the boards of
directors of the Debtors shall expire, and the initial boards of directors,
including the Reorganized Whiting Parent Board, as well as the officers of each
of the Reorganized Debtors, shall be appointed in accordance with the New
Organizational Documents and other constituent documents of each Reorganized
Debtor. The Reorganized Whiting Parent Board will consist of (i) the Reorganized
Debtors’ chief executive officer and (ii) the other directors selected by the
Requisite Creditors, whose identities shall be disclosed in the Plan Supplement.

The New Organizational Documents and the New Shareholders’ Agreement shall
provide that any independent director appointed to the Reorganized Whiting
Parent Board shall be unaffiliated with any person that has designation rights
for the Reorganized Whiting Parent Board.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent reasonably practicable, disclose in advance of the Confirmation Hearing
the identity and affiliations of any Person proposed to serve on the Reorganized
Whiting Parent Board, as well as those Persons that will serve as officers of
the Reorganized Debtors.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

To the extent any such director or officer is an “insider” under the Bankruptcy
Code, the nature of any compensation to be paid to such director or officer will
also be disclosed. Provisions regarding the removal, appointment, and
replacement of members of the Reorganized Whiting Parent Board will be disclosed
in the New Organizational Documents.

 

R.

Preservation of Causes of Action

Unless any Causes of Action against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan,
including pursuant to Article VIII of the Plan or a Final Order, in accordance
with section 1123(b) of the Bankruptcy Code, such Causes of Action shall be
Retained Causes of Action, whether arising before or after the Petition Date,
including any actions specifically enumerated in the Plan Supplement, and the
Reorganized Debtors’ rights to commence, prosecute, or settle such Retained
Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date. No Entity may rely on the absence of a specific reference in the
Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
against them as any indication that the Debtors or the Reorganized Debtors will
not pursue any and all available Causes of Action against them. The Debtors and
the Reorganized Debtors expressly reserve all rights to prosecute any and all
Causes of Action against any Entity, except as otherwise expressly provided
herein. Unless any Causes of Action against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan,
including pursuant to Article VIII of the Plan or a Final Order, the Reorganized
Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable, or otherwise), or laches, shall apply to such Causes of Action upon,
after, or as a consequence of the Confirmation or Consummation. For the
avoidance of doubt, in no instance will any Cause of Action preserved pursuant
to this Article IV.R include any claim or Cause of Action with respect to, or
against, a Released Party that is released under Article VIII of the Plan.

In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of
Action preserved pursuant to the first paragraph of this Article IV.R that a
Debtor may hold against any Entity shall vest in the Reorganized Debtors. The
applicable Reorganized Debtor, through its authorized agents or representatives,
shall retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, or to decline to do any of the foregoing, without the consent or
approval of any third party or any further notice to or action, order, or
approval of the Bankruptcy Court.

 

S.

Indenture Trustee Expenses

On the Effective Date, and without any further notice to or action, order or
approval of the Bankruptcy Court, the Debtors or Reorganized Debtors shall
distribute Cash to the Indenture Trustee in an amount equal to the Indenture
Trustee Expenses without a reduction to recoveries to Holders of the Senior
Notes Claims; provided that the Indenture Trustee shall provide the Debtors with
the invoices (subject to redaction to preserve attorney-client privilege) for
which they seek payment no later than fifteen (15) days prior to the Effective
Date. If the Debtors dispute any Indenture Trustee Expenses, the Debtors shall
(i) pay the undisputed portion of the Indenture Trustee Expenses, (ii) notify
the Indenture Trustee with respect to any disputed portion of the Indenture
Trustee Expenses within ten (10) days after presentation of the invoices by the
Indenture Trustee, and (iii) escrow the amount of any disputed portion of the
Indenture Trustee Expenses pending any resolution. Upon such notification, the
Indenture Trustee may submit such dispute for resolution by the Bankruptcy
Court. For the avoidance of doubt, nothing herein affects the Indenture
Trustee’s rights to exercise its respective charging liens pursuant to the terms
of the applicable Indentures.

To the extent the Indenture Trustee provides services or incurs costs or
expenses, including professional fees, related to or in connection with the
Plan, the Confirmation Order or the Indentures after the Effective Date, the
Indenture Trustee shall be entitled to receive from the Reorganized Debtors,
without further Bankruptcy Court approval, reasonable compensation for such
services and reimbursement of reasonable out-of-pocket expenses incurred with
such services. The payment of such compensation and expenses will be made
promptly or as otherwise agreed to by the Indenture Trustee and the Reorganized
Debtors, subject to the consent of the Requisite Creditors (such consent not to
be unreasonably withheld).

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The payment of the Indenture Trustee as set forth in the applicable Indenture
shall be considered a distribution on account of Senior Notes Claims.

 

T.

Transaction Expenses

The Debtors and Reorganized Debtors, as applicable, will, on the Effective Date
(or, to the extent not known or submitted to the Debtors for payment as of the
Effective Date, promptly following receipt of an invoice therefor, whether
incurred before or after the Effective Date) and to the extent invoiced in
accordance with the terms of the applicable engagement letter (and, for the
avoidance of doubt, no invoices shall be required to include itemized time
detail), pay the Transaction Expenses (whether accrued prepetition or
postpetition and to the extent not otherwise paid during the Chapter 11 Cases),
without the need for application by any such parties to the Bankruptcy Court,
and without notice and a hearing pursuant to section 1129(a)(4) of the
Bankruptcy Code or otherwise. For the avoidance of doubt, all fees and expenses
set forth in any engagement letter of any of the foregoing professionals
executed by Whiting Parent or any of its subsidiaries prior to or during the
Chapter 11 Cases shall be deemed reasonable by the Debtors and the Consenting
Creditors for purposes of determining what constitutes Transaction Expenses.

 

U.

Closing the Chapter 11 Cases

On and after the Effective Date, the Debtors or Reorganized Debtors shall be
permitted to close all of the Chapter 11 Cases of the Debtors except for the
Chapter 11 Case of Whiting Parent and any other Debtor identified in the
Restructuring Transactions Exhibit as having its Chapter 11 Case remain open
following the Effective Date, and all contested matters relating to any of the
Debtors, including objections to Claims, shall be administered and heard in the
Chapter 11 Case of Whiting Parent, irrespective of whether such Claim(s) were
Filed against a Debtor whose Chapter 11 Case was closed.

When all Disputed Claims have become Allowed or disallowed and all distributions
have been made in accordance with the Plan, the Reorganized Debtors shall seek
authority to close any remaining Chapter 11 Cases in accordance with the
Bankruptcy Code and the Bankruptcy Rules.

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.

Assumption or Rejection of Executory Contracts and Unexpired Leases

Unless an Executory Contract or Unexpired Lease: (i) was previously assumed or
rejected by the Debtors, pursuant to a Final Order of the Bankruptcy Court
entered prior to the Effective Date; (ii) previously expired or terminated
pursuant to its own terms or by agreement of the parties thereto; (iii) is the
subject of a motion to reject filed by the Debtors on or before the Confirmation
Date, (iv) contains a change of control or similar provision that would be
triggered by the Chapter 11 Cases (unless such provision has been irrevocably
waived); or (v) is specifically designated as a contract or lease to be rejected
on the Schedule of Rejected Executory Contracts and Unexpired Leases, on the
Effective Date, each Executory Contract and Unexpired Lease shall be deemed
assumed pursuant to section 365 of the Bankruptcy Code, without the need for any
further notice to or action, order, or approval of the Bankruptcy Court, unless
such Executory Contract or Unexpired Lease is listed on the Schedule of Rejected
Executory Contracts and Unexpired Leases, if any; provided that notwithstanding
anything to the contrary herein, no Executory Contract or Unexpired Lease shall
be assumed, assumed and assigned, or rejected without the written consent of the
Requisite Creditors (such consent not to be unreasonably withheld). The
assumption of Executory Contracts and Unexpired Leases hereunder may include the
assignment of certain of such contracts to Affiliates. The Confirmation Order
will constitute an order of the Bankruptcy Court approving the above-described
assumptions, rejections, and assumptions and assignments.

Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed Executory Contract or Unexpired Lease
shall include all modifications, amendments, supplements, restatements, or other
agreements related thereto, and all rights related thereto, if any, including
all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments,
supplements, and restatements to prepetition Executory Contracts and Unexpired
Leases that have been

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
the prepetition nature of the Executory Contract or Unexpired Lease or the
validity, priority, or amount of any Claims that may arise in connection
therewith. To the extent applicable, no change of control (or similar provision)
will be deemed to occur under any such Executory Contract or Unexpired Lease.

If certain, but not all, of a contract counterparty’s Executory Contracts and/or
Unexpired Leases are assumed pursuant to the Plan, the Confirmation Order shall
be a determination that such counterparty’s Executory Contracts and/or Unexpired
Leases that are being rejected pursuant to the Plan are severable agreements
that are not integrated with those Executory Contracts and/or Unexpired Leases
that are being assumed pursuant to the Plan. Parties seeking to contest this
finding with respect to their Executory Contracts and/or Unexpired Leases must
file a timely objection to the Plan on the grounds that their agreements are
integrated and not severable, and any such dispute shall be resolved by the
Bankruptcy Court at the Confirmation Hearing (to the extent not resolved by the
parties prior to the Confirmation Hearing).

 

B.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases, if any, shall be served
with a notice of rejection of Executory Contracts and Unexpired Leases with the
Plan Supplement. Proofs of Claim with respect to Claims arising from the
rejection of Executory Contracts and Unexpired Leases, if any, must be Filed
with the Bankruptcy Court within 30 days after the date of the order of the
Bankruptcy Court approving such rejection. Any Claims arising from the rejection
of an Executory Contract or Unexpired Lease that are not Filed within such time
will be automatically disallowed, forever barred from assertion, and shall not
be enforceable against, as applicable, the Debtors, the Reorganized Debtors, the
Estates, or property of the foregoing parties, without the need for any
objection by the Debtors or Reorganized Debtors, as applicable, or further
notice to, or action, order, or approval of the Bankruptcy Court or any other
Entity, and any Claim arising out of the rejection of the Executory Contract or
Unexpired Lease shall be deemed fully satisfied, released, and discharged,
notwithstanding anything in a Proof of Claim to the contrary. Claims arising
from the rejection of the Debtors’ Executory Contracts and Unexpired Leases
shall be classified as General Unsecured Claims and shall be treated in
accordance with Article III of the Plan.

 

C.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

On the Effective Date or as soon as reasonably practicable thereafter, the
Debtors or the Reorganized Debtors, as applicable, shall pay all Cure Costs
relating to Executory Contracts and Unexpired Leases that are being assumed
under the Plan. Unless otherwise agreed upon in writing by the parties to the
applicable Executory Contract or Unexpired Lease, all requests for payment of
Cure Costs that differ from the amounts paid or proposed to be paid by the
Debtors or the Reorganized Debtors to a counterparty must be Filed with the
Solicitation Agent on or before 14 days after receiving the applicable Cure
Notice. Any such request that is not timely Filed shall be disallowed and
forever barred, estopped, and enjoined from assertion, and shall not be
enforceable against any Debtor or Reorganized Debtor, without the need for any
objection by the Debtors or Reorganized Debtors or any other party in interest
or any further notice to or action, order, or approval of the Bankruptcy Court.
Any Cure Costs shall be deemed fully satisfied, released, and discharged upon
payment by the Debtors or the Reorganized Debtors of the applicable Cure Costs;
provided, however, that nothing herein shall prevent the Reorganized Debtors
from paying any Cure Costs despite the failure of the relevant counterparty to
file such request for payment of such Cure Costs. The Reorganized Debtors also
may settle any Cure Costs without any further notice to or action, order, or
approval of the Bankruptcy Court. In addition, any objection to the assumption
of an Executory Contract or Unexpired Lease under the Plan must be Filed with
the Bankruptcy Court on or before the Confirmation Hearing. Any such objection
will be scheduled to be heard by the Bankruptcy Court at the Confirmation
Hearing or at the Debtors’ or Reorganized Debtors’, as applicable, first
scheduled omnibus hearing for which such objection is timely Filed. Any
counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption of any Executory Contract or Unexpired Lease
will be deemed to have consented to such assumption.

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

If there is any dispute regarding any Cure Costs, the ability of the Reorganized
Debtors or any assignee to provide “adequate assurance of future performance”
within the meaning of section 365 of the Bankruptcy Code, or any other matter
pertaining to assumption, then payment of any Cure Costs shall occur as soon as
reasonably practicable after entry of a Final Order resolving such dispute,
approving such assumption (and, if applicable, assignment), or as may be agreed
upon by the Debtors or the Reorganized Debtors, as applicable, and the
counterparty to the Executory Contract or Unexpired Lease. The Debtors and
Reorganized Debtors, as applicable, reserve the right at any time to move to
reject any Executory Contract or Unexpired Lease based upon the existence of any
such unresolved dispute. If the Bankruptcy Court determines that the Allowed
Cure Cost with respect to any Executory Contract or Unexpired Lease is greater
than the amount set forth in the applicable Cure Notice, the Debtors shall have
the right to add such Executory Contract or Unexpired Lease to the Schedule of
Rejected Executory Contracts and Unexpired Leases, in which case such Executory
Contract or Unexpired Lease will be deemed rejected as of the Effective Date
subject to the applicable counterparty’s right to object to such rejection.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise and full payment of any applicable Cure Costs pursuant to this Article
V.C shall result in the full release and satisfaction of any Cures, Claims, or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time prior to the effective date of assumption. Any and
all Proofs of Claim based upon Executory Contracts or Unexpired Leases that have
been assumed in the Chapter 11 Cases, including pursuant to the Confirmation
Order, and for which any Cure Costs have been fully paid pursuant to this
Article V.C, shall be deemed disallowed and expunged as of the Effective Date
without the need for any objection thereto or any further notice to or action,
order, or approval of the Bankruptcy Court.

 

D.

Indemnification

On and as of the Effective Date, the Indemnification Obligations will be
assumed, irrevocable with respect to any claims relating to acts or omissions
occurring at or prior to the Effective Date, and will survive the effectiveness
of the Plan, and the New Organizational Documents will provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of
liability of, and advancement of fees and expenses to the Debtors’ and the
Reorganized Debtors’ directors, officers, employees, or agents that were
employed by, or serving on the board of directors (or similar governing body)
of, any of the Debtors as of the Petition Date and/or at any time in the period
between the Petition Date and the Effective Date, to the fullest extent
permitted by law and at least to the same extent as the organizational documents
of each of the respective Debtors on the Petition Date or the applicable period
between the Petition Date and the Effective Date, against any Claims or Causes
of Action whether direct or derivative, liquidated or unliquidated, fixed or
contingent, disputed or undisputed, matured or unmatured, known or unknown,
foreseen or unforeseen, asserted or unasserted, and, notwithstanding anything in
the Plan to the contrary, none of the Reorganized Debtors will amend and/or
restate the New Organizational Documents before or after the Effective Date to
terminate or adversely affect any of the Reorganized Debtors’ obligations to
provide such indemnification rights or such directors’, officers’, employees’,
or agents’ indemnification rights with respect to any claims relating to acts or
omissions occurring at or prior to the Effective Date.

 

E.

Insurance Policies

Notwithstanding anything in the Plan to the contrary, all of the Debtors’
insurance policies and any agreements, documents, or instruments relating
thereto, are treated as and deemed to be Executory Contracts under the Plan. On
the Effective Date, pursuant to section 365(a) of the Bankruptcy Code, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto, including all D&O
Liability Insurance Policies (including tail coverage liability insurance).
Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Reorganized Debtors’ assumption of all such insurance policies, including
the D&O Liability Insurance Policies. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any indemnity obligations assumed by the foregoing assumption
of insurance policies, including the D&O Liability Insurance Policies, and each
such indemnity obligation will be deemed and treated as an Executory Contract
that has been assumed by the Reorganized Debtors under the Plan as to which no
Proof of Claim or Claim for Cure Costs need be Filed, and shall survive the
Effective Date.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

F.

Employee Compensation and Benefits

 

  1.

Compensation and Benefits Programs

Subject to the provisions of the Plan, all Compensation and Benefits Programs
shall be treated as Executory Contracts under the Plan and deemed assumed on the
Effective Date pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, except for:

 

  (a)

all employee equity or equity-based incentive plans, and any provisions set
forth in the Compensation and Benefits Programs that provide for rights to
acquire Interests in any of the Debtors;

 

  (b)

any Compensation and Benefits Programs that, as of the entry of the Confirmation
Order, have been specifically waived by the beneficiaries of any employee
benefit plan or contract; and

 

  (e)

Compensation and Benefits Programs that have been rejected pursuant to an order
of the Bankruptcy Court or is listed on the Schedule of Rejected Executory
Contracts and Unexpired Leases.

Any assumption of Compensation and Benefits Programs pursuant to the terms
herein shall not be deemed to trigger any applicable change of control,
immediate vesting, termination, or similar provisions therein. No counterparty
shall have rights under a Compensation and Benefits Programs assumed pursuant to
the Plan other than those applicable immediately prior to such assumption.

 

2.

Workers’ Compensation Programs.

As of the Effective Date, except as set forth in the Plan Supplement, the
Debtors and the Reorganized Debtors shall continue to honor their obligations
under: (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors’ written contracts, agreements,
agreements of indemnity, self-insured workers’ compensation bonds, policies,
programs, and plans for workers’ compensation and workers’ compensation
insurance. All Proofs of Claim on account of workers’ compensation shall be
deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided that nothing in the Plan
shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’
defenses, Causes of Action, or other rights under applicable non-bankruptcy law
with respect to any such contracts, agreements, policies, programs, and plans;
provided further that nothing herein shall be deemed to impose any obligations
on the Debtors in addition to what is provided for under applicable state law.

 

G.

Contracts and Leases After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed under section 365
of the Bankruptcy Code, will be performed by the applicable Debtor or
Reorganized Debtor liable thereunder in the ordinary course of its business.
Such contracts and leases that are not rejected under the Plan shall survive and
remain unaffected by entry of the Confirmation Order.

 

H.

Reservation of Rights

Nothing contained in the Plan or the Plan Supplement shall constitute an
admission by the Debtors or any other party that any contract or lease is in
fact an Executory Contract or Unexpired Lease or that any Debtor or Reorganized
Debtor has any liability thereunder. If there is a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of assumption,
the Debtors or the Reorganized Debtors, as applicable, shall have 45 days
following entry of a Final Order resolving such dispute to alter their treatment
of such contract or lease.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

I.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section  365(d)(4) of the
Bankruptcy Code.

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS

 

A.

Distributions on Account of Claims and Interests Allowed as of the Effective
Date

Except as otherwise provided herein, in a Final Order, or as otherwise agreed to
by the Debtors (or the Reorganized Debtors) and the Holder of the applicable
Claim or Interest, on the first Distribution Date, the Distribution Agent shall
make initial distributions under the Plan on account of Claims and Interests
Allowed on or before the Effective Date; provided, however, that (1) Allowed
Administrative Claims with respect to liabilities incurred by the Debtors in the
ordinary course of business shall be paid or performed in the ordinary course of
business in accordance with the terms and conditions of any controlling
agreements, course of dealing, course of business, or industry practice, and
(2) Allowed Priority Tax Claims shall be paid in accordance with Article II.C.
To the extent any Allowed Priority Tax Claim is not due and owing on the
Effective Date, such Claim shall be paid in full in Cash in accordance with the
terms of any agreement between the Debtors and the Holder of such Claim or as
may be due and payable under applicable non-bankruptcy law or in the ordinary
course of business. A Distribution Date shall occur no more frequently than once
in every 90-day period after the Effective Date, as necessary, in the
Reorganized Debtors’ sole discretion.

 

B.

Rights and Powers of the Distribution Agent

 

  1.

Powers of Distribution Agent

The Distribution Agent shall be empowered to: (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated hereby; (c) employ
professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Distribution Agent by
order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Distribution Agent to be necessary and proper to implement the provisions
hereof.

 

  2.

Expenses Incurred On or After the Effective Date

Except as otherwise ordered by the Bankruptcy Court, the amount of any
reasonable fees and expenses incurred by the Distribution Agent on or after the
Effective Date (including taxes) and any reasonable compensation and expense
reimbursement claims (including reasonable attorney fees and expenses) made by
the Distribution Agent shall be paid in Cash by the Reorganized Debtors.

 

C.

Special Rules for Distributions to Holders of Disputed Claims

Except as otherwise agreed by the relevant parties: no partial payments and no
partial distributions shall be made with respect to a Disputed Claim until all
such disputes in connection with such Disputed Claim have been resolved by
settlement or Final Order. Any dividends or other distributions arising from
property distributed to Holders of Allowed Claims in a Class and paid to such
Holders under the Plan shall also be paid, in the applicable amounts, to any
Holder of a Disputed Claim in such Class that becomes an Allowed Claim after the
date or dates that such dividends or other distributions were earlier paid to
Holders of Allowed Claims in such Class.

Any fund established to hold consideration to be received under the Plan pending
resolution of Disputed Claims shall be treated as a “disputed ownership fund”
pursuant to Treasury Regulation section 1.468B-9. Any such fund shall,
therefore, be subject to entity-level taxation. For the avoidance of doubt, any
New Common Stock shall not be issued to such fund; rather, Reorganized Whiting
Parent shall retain sufficient authorized, but unissued, New Common Stock and
issue them directly to Holders of Claims following the resolution of Disputed
Claims.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

D.

Delivery of Distributions

 

  1.

Record Date for Distributions

Except as provided herein, on the Distribution Record Date, the Claims Register
shall be closed and the Debtors, the Reorganized Debtors, or any other party
responsible for making distributions under the Plan shall be authorized and
entitled to recognize only those record Holders listed on the Claims Register or
any other transfer register for each Class of Claims as maintained by the
Debtors or their agents, each of which shall be deemed closed as of the close of
business on the Distribution Record Date, and there shall be no further changes
in the record Holders of the applicable Claims. In addition, with respect to
payment of any Cure Costs or disputes over any Cure Costs, neither the Debtors
nor the Distribution Agent shall have any obligation to recognize or deal with
any party other than the non-Debtor party to the applicable Executory Contract
or Unexpired Lease as of the Effective Date, even if such non-Debtor party has
thereafter sold, assigned, or otherwise transferred its Claim for Cure Costs.
The Distribution Record Date shall not apply to Senior Notes deposited with DTC,
the Holders of which shall receive distributions in accordance with the
customary procedures of DTC.

 

  2.

Distribution Process

The Distribution Agent shall make all distributions required under the Plan,
except that with respect to distributions to Holders of Allowed Claims governed
by a separate agreement, shall exercise commercially reasonable efforts to
implement appropriate mechanics governing such distributions in accordance with
the Plan and the terms of the relevant governing agreement. Except as otherwise
provided herein, and notwithstanding any authority to the contrary,
distributions to Holders of Allowed Claims and Allowed Interests, including
Claims and Interests that become Allowed after the Effective Date, shall be made
to Holders of record or their respective designees as of the Distribution Record
Date: (a) to the address of such Holder or designee as set forth in the
applicable register (or if the appropriate notice has been provided pursuant to
the governing agreement in writing, on or before the date that is 10 calendar
days before the Effective Date, of a change of address or an identification of
designee, to the changed address or to such designee, as applicable); or (b) in
accordance with Federal Rule of Civil Procedure 4, as modified and made
applicable by Bankruptcy Rule 7004, if no address exists in the applicable
register, no Proof of Claim has been Filed, and the Distribution Agent has not
received a written notice of a change of address on or before the date that is
10 calendar days before the Effective Date. The Debtors, the Reorganized
Debtors, and the Distribution Agent, as applicable, shall not incur any
liability whatsoever on account of any distributions under the Plan. Except as
otherwise provided in the Plan, Holders of Claims and Holders of Interests shall
not be entitled to interest, dividends, or accruals on the distributions
provided for in the Plan, regardless of whether such distributions are delivered
on or at any time after the Effective Date.

 

  3.

Delivery of Distributions to Holders of Senior Notes Claims

Except as otherwise provided in the Plan or reasonably requested by the
Indenture Trustee, all distributions to Holders of Senior Notes Claims shall be
made to and deemed completed when received by the Indenture Trustee.

 

  4.

Foreign Currency Exchange Rate

Except as otherwise provided in a Bankruptcy Court order, as of the Effective
Date, any Claim asserted in currency other than U.S. dollars shall be
automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street
Journal, National Edition, on the Effective Date.

 

  5.

Fractional, Undeliverable, and Unclaimed Distributions

 

  a.

Fractional Distributions. Whenever any distribution of fractional shares of New
Common Stock or Cash would otherwise be required pursuant to the Plan, the
actual distribution shall reflect a rounding of such fraction to the nearest
interest or share or dollar, as applicable, with half interests of shares, or
any amount equal to $0.50, or less being rounded down. The total number of
authorized shares of New Common Stock to be distributed pursuant to the Plan
shall be adjusted as necessary to account for the foregoing rounding.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  b.

Undeliverable Distributions. If any distribution to a Holder of an Allowed Claim
is returned to the Distribution Agent as undeliverable, no further distributions
shall be made to such Holder unless and until the Distribution Agent is notified
in writing of such Holder’s then-current address or other necessary information
for delivery, at which time all currently due missed distributions shall be made
to such Holder on the next Distribution Date. Undeliverable distributions shall
remain in the possession of the Reorganized Debtors until such time as a
distribution becomes deliverable, or such distribution reverts to the
Reorganized Debtors or is canceled pursuant to Article VI.D.5.c of the Plan, and
shall not be supplemented with any interest, dividends, or other accruals of any
kind.

 

  c.

Reversion. Any distribution under the Plan that is an Unclaimed Distribution for
a period of 6 months after distribution shall be deemed unclaimed property under
section 347(b) of the Bankruptcy Code and such Unclaimed Distribution shall
revest in the applicable Reorganized Debtor and, to the extent such Unclaimed
Distribution is comprised of New Common Stock, such New Common Stock shall be
canceled. Upon such revesting, the Claim of the Holder or its successors with
respect to such property shall be canceled, discharged, and forever barred
notwithstanding any applicable federal or state escheat, abandoned, or unclaimed
property laws, or any provisions in any document governing the distribution that
is an Unclaimed Distribution, to the contrary.

 

  6.

Minimum; De Minimis Distributions

No Cash payment of less than $250 shall be made to a Holder of an Allowed Claim
on account of such Allowed Claim.

 

  7.

Surrender of Canceled Instruments or Securities

On the Effective Date, each Holder of a Certificate shall be deemed to have
surrendered such Certificate to the Distribution Agent or a Servicer (to the
extent the relevant Claim is governed by an agreement and administered by a
Servicer). Such Certificate shall be canceled solely with respect to the
Debtors, and such cancelation shall not alter the obligations or rights of any
non-Debtor third parties vis-à-vis one another with respect to such Certificate.
Notwithstanding the foregoing paragraph, this Article VI.D.6 shall not apply to
any Claims and Interests that are Reinstated pursuant to the terms of the Plan.

 

E.

Compliance with Tax Requirements/Allocations

In connection with the Plan, to the extent applicable, the Distribution Agent
shall request distributees to provide appropriate documentation that may be
required for an exemption from withholding or reporting, and shall comply with
all tax withholding and reporting requirements imposed on it by any Governmental
Unit, and all distributions pursuant to the Plan shall be subject to such
withholding and reporting requirements unless an exception applies.
Notwithstanding any provision in the Plan to the contrary, the Distribution
Agent shall take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, or withholding distributions pending receipt of
information necessary to facilitate such distributions. The Reorganized Debtors
and the Distribution Agent reserves the right to allocate all distributions made
under the Plan in compliance with all applicable wage garnishments, alimony,
child support, and other spousal awards, liens, and encumbrances. All Persons
holding Claims shall be required to provide any information necessary to effect
information reporting and the withholding of such taxes. Notwithstanding any
other provision of the Plan to the contrary, each Holder of an Allowed Claim
shall have the sole and exclusive responsibility for the satisfaction and
payment of any tax obligations imposed by any Governmental Unit, including
income, withholding, and other tax obligations, on account of such distribution.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

F.

Claims Paid or Payable by Third Parties

 

  1.

Claims Paid by Third Parties

Subject to the last sentence of this paragraph, to the extent a Holder of a
Claim receives a distribution on account of such Claim and receives payment from
a party that is not a Debtor or a Reorganized Debtor on account of such Claim,
such Holder shall, within 14 calendar days of receipt thereof, repay or return
the distribution to the Reorganized Debtors to the extent the Holder’s total
recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such distribution under
the Plan. The failure of such Holder to timely repay or return such distribution
shall result in the Holder owing the Reorganized Debtors annualized interest at
the Federal Judgment Rate on such amount owed for each Business Day after the
14-day grace period specified above until the amount is repaid.

 

  2.

Claims Payable by Insurance Carriers

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
Holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy. To the extent that one or more of the Debtors’ insurers agrees
to satisfy in full or in part a Claim (if and to the extent adjudicated by a
court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim
objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court; provided that the Debtors shall provide 21
calendar days’ notice to the Holder of such Claim prior to any disallowance of
such Claim during which period the Holder may object to such disallowance, and
if the parties cannot reach an agreed resolution, the matter shall be decided by
the Bankruptcy Court.

 

  3.

Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Notwithstanding anything to the contrary contained herein (including
Article VIII of the Plan), nothing contained in the Plan shall constitute or be
deemed a release, settlement, satisfaction, compromise, or waiver of any Cause
of Action that the Debtors or any other Entity may hold against any other
Entity, including insurers, under any policies of insurance or applicable
indemnity, nor shall anything contained herein constitute or be deemed a waiver
by such insurers of any defenses, including coverage defenses, held by such
insurers.

 

G.

Setoffs

Except as otherwise expressly provided for herein, each Reorganized Debtor,
pursuant to the Bankruptcy Code (including section 553 of the Bankruptcy Code),
applicable non-bankruptcy law, or as may be agreed to by the Holder of a Claim,
may (but shall not be required to) set off against any Allowed Claim and the
distributions to be made pursuant to the Plan on account of such Allowed Claim
(before any distribution is made on account of such Allowed Claim), any claims,
rights, and Causes of Action of any nature that such Debtor or Reorganized
Debtor, as applicable, may hold against the Holder of such Allowed Claim, to the
extent such claims, rights, or Causes of Action against such Holder have not
been otherwise compromised or settled on or prior to the Effective Date (whether
pursuant to the Plan or otherwise); provided, however, that neither the failure
to effect such a setoff nor the allowance of any Claim pursuant to the Plan
shall constitute a waiver or release by such Reorganized Debtor of any such
claims, rights, and Causes of Action that such Reorganized Debtor may possess
against such Holder. Other than as permitted under the Bankruptcy Code, in no
event shall any Holder of Claims be entitled to set off any such Claim against
any claim, right, or Cause of Action of the Debtor or Reorganized Debtor (as
applicable), unless such Holder has Filed a motion with the Bankruptcy Court
requesting the authority to perform such setoff on or before the Confirmation
Date, and notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of setoff pursuant to
section 553 of the Bankruptcy Code or otherwise.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

H.

Indefeasible Distributions

Any and all distributions made under the Plan shall be indefeasible and not
subject to clawback.

 

I.

Allocation Between Principal and Accrued Interest

Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for U.S. federal income tax
purposes) and then, to the extent the consideration exceeds the principal amount
of the Allowed Claims, to any portion of such Claims for accrued but unpaid
interest.

ARTICLE VII.

PROCEDURES FOR RESOLVING DISPUTED CLAIMS

 

A.

Allowance of Claims

After the Effective Date, each of the Reorganized Debtors shall have and retain
any and all rights and defenses the applicable Debtor had with respect to any
Claim immediately before the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date
(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Bankruptcy Court has entered a Final Order, including the
Confirmation Order (when it becomes a Final Order), in the Chapter 11 Cases
allowing such Claim.

 

B.

Claims Administration Responsibilities

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors shall have the sole authority to:
(1) File and prosecute objections to Claims; (2) settle, compromise, withdraw,
litigate to judgment, or otherwise resolve objections to any and all Claims,
regardless of whether such Claims are in a Class or otherwise; (3) settle,
compromise, or resolve any Disputed Claim without any further notice to or
action, order, or approval by the Bankruptcy Court; and (4) administer and
adjust the Claims Register to reflect any such settlements or compromises
without any further notice to or action, order, or approval by the Bankruptcy
Court. After the Effective Date, the Reorganized Debtors shall resolve Disputed
Claims in accordance with their fiduciary duties and pursuant to the terms of
the Plan.

 

C.

Estimation of Claims

Before, on, or after the Effective Date, the Debtors or the Reorganized Debtors,
as applicable, may (but are not required to) at any time request that the
Bankruptcy Court estimate any Claim pursuant to applicable law, including
pursuant to section 502(c) of the Bankruptcy Code and/or Bankruptcy Rule 3012
for any reason, regardless of whether any party previously has objected to such
Claim or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall retain jurisdiction to estimate any such Claim, including
during the litigation of any objection to any Claim or during the pendency of
any appeal relating to such objection. Notwithstanding any provision to the
contrary in the Plan, a Claim that has been expunged from the Claims Register,
but that either is subject to appeal or has not been the subject of a Final
Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered
by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any
Claim and does not provide otherwise, such estimated amount shall constitute a
maximum limitation on such Claim for all purposes under the Plan (including for
purposes of distributions and discharge) and may be used as evidence in any
supplemental proceedings, and the Debtors or Reorganized Debtors may elect to
pursue any supplemental proceedings to object to any ultimate distribution on
such Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event
shall any Holder of a Claim that has been estimated pursuant to section 502(c)
of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has Filed a motion requesting the right to seek
such reconsideration on or before seven (7) days after the date on which such
Claim is estimated. Each of the foregoing Claims and objection, estimation, and
resolution procedures are cumulative and not exclusive of one another. Claims
may be estimated and subsequently compromised, settled, withdrawn, or resolved
by any mechanism approved by the Bankruptcy Court.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

D.

Disputed Claims Reserve

On or before the Effective Date, the Reorganized Debtors shall establish one or
more reserves of New Common Stock for those General Unsecured Claims that are
Disputed Claims as of the Distribution Record Date (for the avoidance of doubt,
deducting such amounts from the Claims Equity Pool), which reserves shall be
administered by the Reorganized Debtors or the Distribution Agent, as
applicable. After the Effective Date, the Reorganized Debtors or the
Distribution Agent shall hold such New Common Stock in such reserve(s) in trust
for the benefit of the Holders of General Unsecured Claims that are Disputed
Claims as of the Distribution Record Date, that are ultimately determined to be
Allowed after the Distribution Record Date. The Reorganized Debtors or the
Distribution Agent shall distribute such amounts (net of any expenses, including
any taxes relating thereto), as provided herein, as such Claims are resolved by
a Final Order or agreed to by settlement, and such amounts will be distributable
on account of such Claims as such amounts would have been distributable had such
Claims been Allowed Claims as of the Effective Date under Article III of the
Plan solely to the extent of the amounts available in the applicable reserve(s).

Upon a Disputed Claim becoming disallowed by a Final Order, the applicable
amount of New Common Stock that was in the disputed claims reserve on account of
such Disputed Claim shall be canceled by the Reorganized Debtors.

Any assets held in a disputed claims reserve shall be subject to the tax rules
that apply to “disputed ownership funds” under 26 C.F.R. 1.468B–9. As such, such
assets will be subject to entity-level taxation, and the Reorganized Debtors
shall be required to comply with the relevant rules.

 

E.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register by the Debtors or
the Reorganized Debtors without an objection having to be Filed and without any
further notice to or action, order, or approval of the Bankruptcy Court.

 

F.

Time to File Objections to Claims

Any objections to Claims shall be Filed on or before the later of (1) 180 days
after the Effective Date and (2) such other period of limitation as may be
specifically fixed by the Bankruptcy Court upon a motion by the Debtors or the
Reorganized Debtors.

 

G.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under sections
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall not be Allowed or deemed Allowed, and
Holders of such Claims may not receive any distributions on account of such
Claims until such time as such Causes of Action against that Entity have been
settled or a Bankruptcy Court order with respect thereto has been entered and
all sums due, if any, to the Debtors by that Entity have been turned over or
paid to the Debtors or the Reorganized Debtors. All Proofs of Claim Filed on
account of an Indemnification Obligation shall be deemed satisfied and expunged
from the Claims Register as of the Effective Date to the extent such
Indemnification Obligation is assumed (or honored or reaffirmed, as the case may
be) pursuant to the Plan, without any further notice to or action, order, or
approval of the Bankruptcy Court. Notwithstanding anything to the contrary in
this Plan, any Holder of an Allowed Claim under section 502(h) of the Bankruptcy
Code arising from an Avoidance Action shall, in lieu of any distribution to
Holders of Allowed General Unsecured Claims, solely receive Cash from the
proceeds of such Avoidance Action in an amount reasonably equivalent to the
percentage recovery received by Holders of General Unsecured Claims based on the
enterprise value of the Debtors for purposes of Confirmation; provided that the
Reorganized Debtors may elect in their sole discretion (and without any further
approval from the Court) to instead have such amount of Cash set off against the
recovery from the applicable Avoidance Action.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Except as otherwise provided herein or as agreed to by the Debtors or the
Reorganized Debtors, any and all Proofs of Claim Filed after the Claims Bar Date
shall be deemed disallowed and expunged as of the Effective Date without any
further notice to or action, order, or approval of the Bankruptcy Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless such late Proof of Claim has been deemed timely Filed by a Final
Order.

 

H.

Amendments to Claims

On or after the Effective Date, a Claim may not be Filed or amended without the
prior authorization of the Bankruptcy Court or the Reorganized Debtors, and any
such new or amended Claim Filed shall be deemed disallowed in full and expunged
without any further notice to or action, order, or approval of the Bankruptcy
Court to the maximum extent provided by applicable law.

 

I.

No Distributions Pending Allowance

If an objection to a Claim or portion thereof is Filed, no payment or
distribution provided under the Plan shall be made on account of such Claim or
portion thereof unless and until such Disputed Claim becomes an Allowed Claim,
unless otherwise determined by the Reorganized Debtors.

 

J.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions shall be made to the Holder of such Allowed Claim in accordance
with the provisions of the Plan. As soon as reasonably practicable after the
date that the order or judgment of the Bankruptcy Court allowing any Disputed
Claim becomes a Final Order, the Reorganized Debtors shall provide to the Holder
of such Claim the distribution to which such Holder is entitled under the Plan
as of the Effective Date, less any previous distribution (if any) that was made
on account of the undisputed portion of such Claim, without any interest,
dividends, or accruals to be paid on account of such Claim unless required under
applicable bankruptcy law or as otherwise provided herein.

 

K.

Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against the Debtors obligated
with respect to such Claims, and such Claims shall be entitled to share in the
recovery provided for the applicable Class of Claims against the Debtors based
upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in
no case shall the aggregate value of all property received or retained under the
Plan on account of any Allowed Claim exceed 100 percent of the underlying
Allowed Claim (including applicable interest, if any such interest is Allowed).

ARTICLE VIII.

DISCHARGE, RELEASE, INJUNCTION AND RELATED PROVISIONS

 

A.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other
agreement or document created pursuant to the Plan, the distributions, rights,
and treatment that are provided in the Plan shall be in complete satisfaction,
discharge, and release, effective as of the Effective Date, of Claims (including
any Intercompany Claims resolved or compromised after the Effective Date by the
Reorganized Debtors), Interests, and Causes of Action of any nature whatsoever,
including any interest accrued on Claims or Interests from and after the
Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors before the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not: (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Claim or Interest based upon such debt, right, or Interest is Allowed pursuant
to section 502 of the Bankruptcy Code; or (3) the Holder of such a Claim or
Interest has accepted the Plan. Any default or “event of default” by the Debtors
or Affiliates with respect to any Claim or Interest that existed immediately
before or on account of the Filing of the Chapter 11 Cases shall be deemed cured
(and no longer continuing) as of the Effective Date. The Confirmation Order
shall be a judicial determination of the discharge of all Claims and Interests
subject to the Effective Date occurring.

 

B.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, the adequacy of which is hereby confirmed, on and after the
Effective Date, each Released Party is deemed to be, hereby conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged by
the Debtors, the Reorganized Debtors, and their Estates, in each case on behalf
of themselves and their respective successors, assigns, and representatives, and
any and all other Entities who may purport to assert any Cause of Action,
directly or derivatively, by, through, for, or because of the foregoing
Entities, from any and all Causes of Action, including any derivative claims,
asserted on behalf of the Debtors, whether known or unknown, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or their
Estates would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the holder of any Claim against,
or Interest in, a Debtor or other Entity, based on or relating to, or in any
manner arising from, in whole or in part, the Debtors (including the Debtors’
capital structure, management, ownership, or operation thereof, including any
draws under the RBL Credit Agreement), the assertion or enforcement of rights
and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, any avoidance actions, intercompany transactions between or among a
Debtor or an affiliate of a Debtor and another Debtor or affiliate of a Debtor,
the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation,
or filing of the Restructuring Support Agreement, the Disclosure Statement, the
Plan (including, for the avoidance of doubt, the plan supplement), or any aspect
of the Restructuring, including any contract, instrument, release, or other
agreement or document created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, or the Plan, the
filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance or distribution of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, or upon any other act
or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date related or relating to any of the foregoing.

Notwithstanding anything contained herein to the contrary, the foregoing release
does not release any obligations of any party under the Plan or any document,
instrument, or agreement executed to implement the Plan. Notwithstanding
anything contained herein to the contrary, the foregoing release does not
release (i) any obligations of any party under the Plan or any document,
instrument, or agreement executed to implement the Plan, (ii) the rights of any
current employee of the Debtors under any employment agreement or plan,
(iii) the rights of the Debtors with respect to any confidentiality provisions
or covenants restricting competition in favor of the Debtors under any
employment agreement with a current or former employee of the Debtors, or
(iv) the rights of Holders of Allowed Claims or Interests to receive
distributions under the Plan.

 

C.

Releases by Releasing Parties

Except as otherwise expressly set forth in the Plan or the Confirmation Order,
on and after the Effective Date, in exchange for good and valuable
consideration, the adequacy of which is hereby confirmed, each Released Party
is, and is deemed to be, hereby conclusively, absolutely, unconditionally,
irrevocably and forever, released and discharged by each Releasing Party from
any and all Causes of Action, whether known or unknown, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity, contract,
tort, or otherwise, including any derivative claims asserted on behalf of the
Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising
from, in whole or in part, the Debtors (including the Debtors’ capital
structure, management, ownership, or operation thereof, including any draws
under the RBL Credit Agreement), the Debtors’ in or out of court restructuring
efforts, intercompany transactions between or among a Debtor or an affiliate of
a Debtor and another Debtor or affiliate of a Debtor, the Chapter 11 Cases, the
formulation,

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

preparation, dissemination, negotiation, or filing of the Restructuring Support
Agreement, the Disclosure Statement, the Plan (including, for the avoidance of
doubt, the plan supplement), or any aspect of the Restructuring, including any
contract, instrument, release, or other agreement or document created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, or the Plan, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance or distribution of securities pursuant to
the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or
relating to any of the foregoing.

Notwithstanding anything contained herein to the contrary, the foregoing release
does not release (i) any obligations of any party under the Plan or any
document, instrument, or agreement executed to implement the Plan, (ii) any
claims related to any act or omission that is determined in a Final Order to
have constituted willful misconduct, gross negligence, or actual fraud,
(iii) the rights of any current employee of the Debtors under any employment
agreement or plan, (iv) the rights of the Debtors with respect to any
confidentiality provisions or covenants restricting competition in favor of the
Debtors under any employment agreement with a current or former employee of the
Debtors, or (v) the rights of Holders of Allowed Claims or Interests to receive
distributions under the Plan.

 

D.

Exculpation

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the
Restructuring Support Agreement and related prepetition transactions (including
any draws under the RBL Credit Agreement), the Disclosure Statement, the Plan,
the plan supplement, or any transaction related to the Restructuring, any
contract, instrument, release or other agreement or document created or entered
into before or during the Chapter 11 Cases, any preference, fraudulent transfer,
or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code or
other applicable law, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation
of the Plan, including the issuance of securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, except
for claims related to any act or omission that is determined in a Final Order to
have constituted actual fraud, gross negligence or willful misconduct, but in
all respects such Exculpated Parties shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities pursuant
to the Plan.

 

E.

Injunction

Except as otherwise expressly provided in the Plan or for obligations or
distributions issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities that have held, hold, or may hold Claims or
Interests that have been released pursuant to the Plan, discharged pursuant to
the Plan, or are subject to exculpation pursuant to the Plan, are permanently
enjoined, from and after the Effective Date, from taking any of the following
actions against, as applicable, the Debtors, the Reorganized Debtors, or the
Released Parties or the Exculpated Parties: (i) commencing or continuing in any
manner any action or other proceeding of any kind on account of or in connection
with or with respect to any such Claims or Interests; (ii) enforcing, attaching,
collecting, or recovering by any manner or means any judgment, award, decree, or
order against such Entities on account of or in connection with or with respect
to any such Claims or Interests; (iii) creating, perfecting, or enforcing any
lien or encumbrance of any kind against such Entities or the property or the
estates of such Entities on account of or in connection with or with respect to
any such Claims or Interests; (iv) asserting any right of setoff, subrogation,
or recoupment of any kind against any obligation due from such Entities or
against the property of such Entities on account of or in connection with or
with respect to any such Claims or Interests unless such Entity has timely
asserted such setoff right in a document Filed with the Bankruptcy Court
explicitly preserving such setoff, and notwithstanding an indication of a claim
or interest or otherwise that such Entity asserts, has, or intends to preserve
any right of setoff pursuant to applicable law or otherwise; and (v) commencing
or continuing in any manner any action or other proceeding of any kind on
account of or in connection with or with respect to any such Claims or Interests
released or settled pursuant to the Plan.

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

F.

Protection Against Discriminatory Treatment

In accordance with section 525 of the Bankruptcy Code, and consistent with
Article VI of the United States Constitution, no Governmental Unit shall
discriminate against any Reorganized Debtor, or any Entity with which a
Reorganized Debtor has been or is associated, solely because such Reorganized
Debtor was a Debtor under chapter 11, may have been insolvent before the
commencement of the Chapter 11 Cases (or during the Chapter 11 Cases but before
such Debtor was granted or denied a discharge), or has not paid a debt that is
dischargeable in the Chapter 11 Cases.

 

G.

Release of Liens

Except as otherwise specifically provided in the Plan, the Exit Facility Credit
Agreement, or in any contract, instrument, release, or other agreement or
document created pursuant to the Plan, on the Effective Date and concurrently
with the applicable distributions made pursuant to the Plan and, in the case of
a Secured Claim, satisfaction in full of the portion of the Secured Claim that
is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,
pledges, or other security interests against any property of the Estates shall
be fully released and discharged, and all of the right, title, and interest of
any holder of such mortgages, deeds of trust, Liens, pledges, or other security
interests shall revert to the Reorganized Debtors and their successors and
assigns, in each case, without any further approval or order of the Bankruptcy
Court and without any action or Filing being required to be made by the Debtors
or the Reorganized Debtors, or any other Holder of a Secured Claim. In addition,
at the sole expense of the Debtors or the Reorganized Debtors, the Holders of
Secured Claims (and the applicable agent for such Holders) shall be authorized
and directed to release any collateral or other property of the Debtors
(including any cash collateral and possessory collateral) held by such Holders
(and the applicable agent for such Holders), and to take such actions as may be
reasonably requested by the Reorganized Debtors to evidence the release of such
Liens and/or security interests, including the execution and delivery of all
documents reasonably requested by the Debtors, Reorganized Debtors, or the Exit
Facility Agent to evidence the release of such mortgages, deeds of trust, Liens,
pledges, and other security interests. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency,
records office, or department shall constitute good and sufficient evidence of,
but shall not be required to effect, the termination of such Liens and/or
security interests.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, then as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors, or Exit Facility Agent that are necessary
or desirable to record or effectuate the cancellation and/or extinguishment of
such Liens and/or security interests, including the making of any applicable
filings or recordings, and the Reorganized Debtors shall be entitled to make any
such filings or recordings on such Holder’s behalf. Notwithstanding the
foregoing paragraph, this Article VIII.G shall not apply to any Secured Claims
that are Reinstated pursuant to the terms of this Plan.

 

H.

Reimbursement or Contribution

If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the Effective Date, such Claim shall
be forever disallowed notwithstanding section 502(j) of the Bankruptcy Code,
unless prior to the Effective Date (1) such Claim has been adjudicated as
non-contingent, or (2) the relevant Holder of a Claim has Filed a non-contingent
Proof of Claim on account of such Claim and a Final Order has been entered
determining such Claim as no longer contingent.

 

I.

Recoupment

In no event shall any Holder of a Claim be entitled to recoup such Claim against
any claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

J.

Subordination Rights

Any distributions under the Plan to Holders of Allowed Claims shall be received
and retained free from any obligations to hold or transfer the same to any other
Holder and shall not be subject to levy, garnishment, attachment, or other legal
process by any Holder by reason of claimed contractual subordination rights. On
the Effective Date, any such subordination rights shall be deemed waived, and
the Confirmation Order shall constitute an injunction enjoining any Entity from
enforcing or attempting to enforce any contractual, legal, or equitable
subordination rights to property distributed under the Plan, in each case other
than as provided in the Plan; provided, that any such subordination rights shall
be preserved in the event the Confirmation Order is vacated, the Effective Date
does not occur in accordance with the terms hereunder or the Plan is revoked or
withdrawn.

 

K.

Reservation of Rights of the United States

As to the United States of America, its agencies, departments, or agents
(collectively, the “United States”), nothing in the Plan, the Plan Supplement,
or the Confirmation Order shall expand the scope of discharge, release, or
injunction to which the Debtors or Reorganized Debtors are entitled under the
Bankruptcy Code, if any. The discharge, release, and injunction provisions
contained in the Plan, the Plan Supplement, and the Confirmation Order are not
intended and shall not be construed to bar the United States from, subsequent to
the Confirmation Order, pursuing any actions, including but not limited to any
police or regulatory action, against anyone.

Notwithstanding anything contained in the Plan or the Plan Supplement to the
contrary, nothing in the Plan or the Plan Supplement shall discharge, release,
impair, or otherwise preclude: (a) any liability to the United States that is
not a “claim” within the meaning of section 101(5) of the Bankruptcy Code;
(b) any valid right of setoff or recoupment of the United States against any of
the Debtors or Reorganized Debtors; or (c) the exercise of the United States’
police and regulatory powers against the Debtors, the Reorganized Debtors, or
any non-Debtor. Nor shall anything in the Confirmation Order, the Plan, or the
Plan Supplement: (a) enjoin or otherwise bar the United States and/or any
Governmental Unit from asserting or enforcing, outside the Bankruptcy Court, any
liability described in this paragraph, (b) divest any court, commission, or
tribunal of jurisdiction from resolving any matters relating to the liabilities
and/or claims set forth in this paragraph, or (c) confer in the Bankruptcy Court
jurisdiction over any matter as to which it would not have jurisdiction under
the Bankruptcy Code.

Moreover, nothing in the Confirmation Order, the Plan, or the Plan Supplement
shall release or exculpate any non-Debtor, including any Released Parties and/or
Exculpated Parties, from any liability to the United States, including but not
limited to any liabilities arising under the Internal Revenue Code, the
environmental laws, or the criminal laws against the Released Parties and/or
Exculpated Parties, nor shall anything in the Confirmation Order, the Plan, or
the Plan Supplement enjoin the United States from bringing any claim, suit,
action, or other proceeding against the Released Parties and/or Exculpated
Parties for any liability whatsoever; provided that nothing in this paragraph
shall affect in any way any release by the Debtors, the Reorganized Debtors,
their Estates, any person exercising the rights of the Estates, or any successor
to the Estates of the Released Parties provided for in Article VIII.B of the
Plan.

Nothing contained in the Plan, the Plan Supplement, or the Confirmation Order
shall be deemed to determine the tax liability of any person or entity,
including but not limited to the Debtors and the Reorganized Debtors, nor shall
the Plan, the Plan Supplement, or the Confirmation Order be deemed to have
determined the federal tax treatment of any item, distribution, or entity,
including the federal tax consequences of the Plan, nor shall anything in the
Plan, the Plan Supplement, or the Confirmation Order be deemed to have conferred
jurisdiction upon the Bankruptcy Court to make determinations as to federal tax
liability and federal tax treatment except as provided under 11 U.S.C. § 505.

ARTICLE IX.

EFFECT OF CONFIRMATION OF THE PLAN

Upon entry of the Confirmation Order, the Bankruptcy Court shall be deemed to
have made and issued on the Confirmation Date, pursuant to Bankruptcy Rule 7052,
made applicable to this proceeding pursuant to Bankruptcy Rule 9014, the
following findings of fact and conclusions of law as though made after due
deliberation and upon the record at the Confirmation Hearing. Upon entry of the
Confirmation Order, any and all findings of fact in the Plan shall constitute
findings of fact even if they are stated as conclusions of law, and any and all
conclusions of law in the Plan shall constitute conclusions of law even if they
are stated as findings of fact.

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

A.

Jurisdiction and Venue

On the Petition Date, the Debtors commenced the Chapter 11 Cases by filing
voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The
Debtors were and are qualified to be debtors under section 109 of the Bankruptcy
Code. Venue in the Southern District of Texas was proper as of the Petition Date
and continues to be proper. Confirmation of the Plan is a core proceeding under
28 U.S.C. § 157(b)(2). The Bankruptcy Court has subject matter jurisdiction over
this matter pursuant to 28 U.S.C. § 1334 and the Bankruptcy Court has exclusive
jurisdiction to determine whether the Plan complies with the applicable
provisions of the Bankruptcy Code and should be confirmed.

 

B.

Order Conditionally Approving the Disclosure Statement

On [•], 2020, the Bankruptcy Court entered the Conditional Disclosure Statement
Order, which, among other things, (a) conditionally approved the Disclosure
Statement as containing adequate information within the meaning of section 1125
of the Bankruptcy Code and Bankruptcy Rule 3017 and (b) conditionally approved
certain procedures and documents for soliciting and tabulating votes with
respect to the Plan.

 

C.

Voting Report

Prior to the Confirmation Hearing, the Solicitation Agent filed the Voting
Report. All procedures used to distribute solicitation materials to the
applicable Holders of Claims and Interests and to tabulate the ballots were fair
and conducted in accordance with the Conditional Disclosure Statement Order, the
Bankruptcy Code, the Bankruptcy Rules, and all other applicable rules, laws, and
regulations. Pursuant to sections 1124 and 1126 of the Bankruptcy Code, at least
one Impaired Class entitled to vote on the Plan has voted to accept the Plan.

 

D.

Judicial Notice

The Bankruptcy Court takes judicial notice of the docket of the Chapter 11 Cases
maintained by the clerk of the Bankruptcy Court and/or its duly appointed agent,
including all pleadings and other documents Filed, all orders entered, and all
evidence and arguments made, proffered, or adduced at the hearings held before
the Bankruptcy Court during the pendency of the Chapter 11 Cases (including the
Confirmation Hearing). Resolutions of any objections to Confirmation explained
on the record at the Confirmation Hearing are hereby incorporated by reference.
All entries on the docket of the Chapter 11 Cases shall constitute the record
before the Bankruptcy Court for purposes of the Confirmation Hearing.

 

E.

Transmittal and Mailing of Materials; Notice

Due, adequate, and sufficient notice of the Disclosure Statement, the Plan, the
Plan Supplement, the Confirmation Hearing, and the release and exculpation
provisions set forth in Article VIII of the Plan, along with all deadlines for
voting on or objecting to the Plan, has been given to (1) all known Holders of
Claims and Interests, (2) parties that requested notice in accordance with
Bankruptcy Rule 2002, (3) all parties to Unexpired Leases and Executory
Contracts, and (4) all taxing authorities listed on the Schedules or in the
Claims Register, in compliance with Bankruptcy Rules 2002(b), 3017, 3019, and
3020(b), the Conditional Disclosure Statement Order, and such transmittal and
service were appropriate, adequate, and sufficient. Adequate and sufficient
notice of the Confirmation Hearing and other dates, deadlines, and hearings
described in the Conditional Disclosure Statement Order was given in compliance
with the Bankruptcy Rules and such order, and no other or further notice is or
shall be required.

 

F.

Solicitation

Votes for acceptance and rejection of the Plan were solicited in good faith and
complied with sections 1125 and 1126 of the Bankruptcy Code, Bankruptcy Rules
3017, 3018, and 3019, the Conditional Disclosure Statement Order, all other
applicable provisions of the Bankruptcy Code and all other applicable rules,
laws, and regulations.

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Debtors and their respective directors, managers, officers, employees,
agents, affiliates, representatives, attorneys, and advisors, as applicable,
have solicited votes on the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code and the Conditional Disclosure
Statement Order and are entitled to the protections afforded by section 1125(e)
of the Bankruptcy Code and the exculpation provisions set forth in Article VIII
of the Plan. The Debtors and the Released Parties solicited acceptance of the
Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code and they participated in good faith, and in compliance with the
applicable provisions of the Bankruptcy Code in the offer, issuance, sale, or
purchase of New Common Stock and any debt securities that were offered or sold
under the Plan and, pursuant to section 1125(e) of the Bankruptcy Code, and no
Released Party is or shall be liable on account of such solicitation for
violation of any applicable law, rule, or regulation governing solicitation of
acceptance of a chapter 11 plan or the offer, issuance, sale, or purchase of
such debt securities.

 

G.

Burden of Proof

The Debtors, as proponents of the Plan, have satisfied their burden of proving
the elements of sections 1129(a) and 1129(b) of the Bankruptcy Code by a
preponderance of the evidence, which is the applicable evidentiary standard. The
Debtors have satisfied the elements of section 1129(a) and 1129(b) of the
Bankruptcy Code by clear and convincing evidence.

 

H.

Bankruptcy Rule 3016(a) Compliance

The Plan is dated and identifies the proponents thereof, thereby satisfying
Bankruptcy Rule 3016(a).

 

I.

Compliance with the Requirements of Section 1129 of the Bankruptcy Code

The plan complies with all requirements of section 1129 of the Bankruptcy Code
as follows:

 

  1.

Section 1129(a)(1)–Compliance of the Plan with Applicable Provisions of the
Bankruptcy Code

The Plan complies with all applicable provisions of the Bankruptcy Code as
required by section 1129(a)(1) of the Bankruptcy Code, including sections 1121,
1122, 1123, and 1125 of the Bankruptcy Code.

 

  a.

Standing

Each of the Debtors has standing to file a plan and the Debtors, therefore, have
satisfied section 1121 of the Bankruptcy Code.

 

  b.

Proper Classification

Pursuant to sections 1122(a) and 1123(a)(1) of the Bankruptcy Code, Article III
of the Plan designates Classes of Claims and Interests, other than
Administrative Claims, Professional Fee Claims, and Priority Tax Claims, which
are not required to be classified. As required by section 1122(a) of the
Bankruptcy Code, each Class of Claims and Interests contains only Claims or
Interests that are substantially similar to the other Claims or Interests within
that Class.

 

  c.

Specification of Unimpaired Classes

Pursuant to section 1123(a)(2) of the Bankruptcy Code, Article III of the Plan
specifies all Classes of Claims and Interests that are not Impaired.

 

  d.

Specification of Treatment of Impaired Classes

Pursuant to section 1123(a)(3) of the Bankruptcy Code, Article III of the Plan
specifies the treatment of all Classes of Claims and Interests that are
Impaired.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  e.

No Discrimination

Pursuant to section 1123(a)(4) of the Bankruptcy Code, Article III of the Plan
provides the same treatment for each Claim or Interest within a particular
Class, as the case may be, unless the Holder of a particular Claim or Interest
has agreed to less favorable treatment with respect to such Claim or Interest,
as applicable.

 

  f.

Plan Implementation

Pursuant to section 1123(a)(5) of the Bankruptcy Code, the Plan provides
adequate and proper means for the Plan’s implementation. Immediately upon the
Effective Date, sufficient Cash and other consideration provided under the Plan
will be available to make all payments required to be made on the Effective Date
pursuant to the terms of the Plan. Moreover, Article IV and various other
provisions of the Plan specifically provide adequate means for the Plan’s
implementation.

 

  g.

Voting Power of Equity Securities; Selection of Officer, Director, or Trustee
under the Plan

The New Organizational Documents comply with sections 1123(a)(6) and 1123(a)(7)
of the Bankruptcy Code.

 

  h.

Impairment/Unimpairment of Classes of Claims and Equity Interests

Pursuant to section 1123(b)(1) of the Bankruptcy Code, (i) Class 1 (Other
Secured Claims), Class 2 (Other Priority Claims), Class 3 (RBL Claims), and
Class 4 (Trade Claims) are Unimpaired under the Plan, (ii) Class 5 (General
Unsecured Claims), Class 8 (Existing Interests), and Class 9 (Section 510(b)
Claims) are Impaired under the Plan, and (iii) Class 6 (Intercompany Claims) and
Class 7 (Intercompany Interests) are either Unimpaired or Impaired under the
Plan as agreed by the Debtors and the Requisite Creditors.

 

  i.

Assumption and Rejection of Executory Contracts and Unexpired Leases

In accordance with section 1123(b)(2) of the Bankruptcy Code, pursuant to
Article V of the Plan, on the Effective Date, each Executory Contract and
Unexpired Lease shall be deemed assumed unless such Executory Contract or
Unexpired Lease is listed on the Schedule of Rejected Executory Contracts and
Unexpired Leases, if any. The assumption of Executory Contracts and Unexpired
Leases hereunder may include the assignment of certain of such contracts to
Affiliates. The Debtors’ assumption and assignment of the Executory Contracts
and Unexpired Leases listed on the Schedule of Assumed Executory Contracts and
Unexpired Leases pursuant to Article V of the Plan governing assumption and
rejection of executory contracts and unexpired leases satisfies the requirements
of section 365(b) of the Bankruptcy Code and, accordingly, the requirements of
section 1123(b) of the Bankruptcy Code.

The Debtors have exercised reasonable business judgment in determining whether
to reject, assume, or assume and assign each of their Executory Contracts and
Unexpired Leases under the terms of the Plan. Each pre- or post-Confirmation
rejection, assumption, or assumption and assignment of an Executory Contract or
Unexpired Lease pursuant to Article V of the Plan will be legal, valid and
binding upon the applicable Debtor and all other parties to such Executory
Contract or Unexpired Lease, as applicable, all to the same extent as if such
rejection, assumption, or assumption and assignment had been effectuated
pursuant to an appropriate order of the Court entered before the Confirmation
Date under section 365 of the Bankruptcy Code. Each of the Executory Contracts
and Unexpired Leases to be rejected, assumed, or assumed and assigned is deemed
to be an executory contract or an unexpired lease, as applicable.

 

  j.

Settlement of Claims and Causes of Action

All of the settlements and compromises pursuant to and in connection with the
Plan or incorporated by reference into the Plan comply with the requirements of
section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Pursuant to Bankruptcy Rule 9019 and section 363 of the Bankruptcy Code and in
consideration for the distributions and other benefits provided under the Plan,
any and all compromise and settlement provisions of the Plan constitute
good-faith compromises, are in the best interests of the Debtors, the Estates,
and all Holders of Claims and Interests, and are fair, equitable, and
reasonable.

Specifically, the settlements and compromises pursuant to and in connection with
the Plan are substantively fair based on the following factors: (a) the balance
between the litigation’s possibility of success and the settlement’s future
benefits; (b) the likelihood of complex and protracted litigation and risk and
difficulty of collecting on the judgment; (c) the proportion of creditors and
parties in interest that support the settlement; (d) the competency of counsel
reviewing the settlement; the nature and breadth of releases to be obtained by
officers and directors; and (e) the extent to which the settlement is the
product of arm’s-length bargaining.

 

  k.

Cure of Defaults

Article V of the Plan provides for the satisfaction of default claims associated
with each Executory Contract and Unexpired Lease to be assumed in accordance
with section 365(b)(1) of the Bankruptcy Code. The Cure Costs identified in the
Schedule of Assumed Executory Contracts and Unexpired Leases and any amendments
thereto, as applicable, represent the amount, if any, that the Debtors propose
to pay in full and complete satisfaction of such default claims. Any disputed
cure amounts will be determined in accordance with the procedures set forth in
Article V of the Plan, and applicable bankruptcy and nonbankruptcy law. As such,
the Plan provides that the Debtors will cure, or provide adequate assurance that
the Debtors will promptly cure, defaults with Executory Contracts and Unexpired
Leases in compliance with section 365(b)(1) of the Bankruptcy Code. Thus, the
Plan complies with section 1123(d) of the Bankruptcy Code.

 

  l.

Other Appropriate Provisions

The Plan’s other provisions are appropriate and consistent with the applicable
provisions of the Bankruptcy Code, including provisions for (i) distributions to
holders of Claims and Interests, (ii) objections to Claims, (iii) procedures for
resolving disputed, contingent, and unliquidated claims, (iv) cure amounts,
procedures governing cure disputes, and (v) indemnification obligations.

 

  2.

Section 1129(a)(2)–Compliance of Plan Proponents with Applicable Provisions of
the Bankruptcy Code

The Debtors, as proponents of the Plan, have complied with all applicable
provisions of the Bankruptcy Code as required by section 1129(a)(2) of the
Bankruptcy Code, including sections 1125 and 1126 of the Bankruptcy Code and
Bankruptcy Rules 3017, 3018, and 3019. In particular, the Debtors are proper
debtors under section 109 of the Bankruptcy Code and proper proponents of the
Plan under section 1121(a) of the Bankruptcy Code. Furthermore, the solicitation
of acceptances or rejections of the Plan was (i) pursuant to the Conditional
Disclosure Statement Order; (ii) in compliance with all applicable laws, rules,
and regulations governing the adequacy of disclosure in connection with such
solicitation; and (iii) solicited after disclosure to Holders of Claims or
Interests of adequate information as defined in section 1125(a) of the
Bankruptcy Code. Accordingly, the Debtors and their respective directors,
officers, employees, agents, affiliates, and Professionals have acted in “good
faith” within the meaning of section 1125(e) of the Bankruptcy Code.

 

  3.

Section 1129(a)(3)–Proposal of Plan in Good Faith

The Debtors have proposed the Plan in good faith and not by any means forbidden
by law based on the totality of the circumstances surrounding the filing of the
Chapter 11 Cases, the Plan itself, and the process leading to its formulation.
The Chapter 11 Cases were filed, and the Plan was proposed, with the legitimate
purpose of allowing the Debtors to reorganize.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  4.

Section 1129(a)(4)–Bankruptcy Court Approval of Certain Payments as Reasonable

Pursuant to section 1129(a)(4) of the Bankruptcy Code, the payments to be made
for services or for costs in connection with the Chapter 11 Cases or the Plan
are approved. The fees and expenses incurred by Professionals retained by the
Debtors or the Creditors’ Committee shall be payable according to the orders
approving such Professionals’ retentions, the Interim Compensation Order, other
applicable Bankruptcy Court orders, or as otherwise provided in the Plan.

 

  5.

Section 1129(a)(5)–Disclosure of Identity of Proposed Management, Compensation
of Insiders, and Consistency of Management Proposals with the Interests of
Creditors and Public Policy

Pursuant to section 1129(a)(5) of the Bankruptcy Code, information concerning
the individuals proposed to serve on the Reorganized Whiting Parent Board and
each such individual’s compensation upon Consummation of the Plan has been fully
disclosed (in the Plan Supplement) to the extent available, and the appointment
to, or continuance in, such office of such person is consistent with the
interests of Holders of Claims and Interests and with public policy.

 

  6.

Section 1129(a)(6)–Approval of Rate Changes

Section 1129(a)(6) of the Bankruptcy Code is not applicable because the Plan
does not provide for rate changes by any of the Debtors.

 

  7.

Section 1129(a)(7)–Best Interests of Creditors and Interest Holders

The liquidation analysis included in the Disclosure Statement, and the other
evidence related thereto that was proffered or adduced at or prior to, or in
affidavits in connection with, the Confirmation Hearing, is reasonable. The
methodology used and assumptions made in such liquidation analysis, as
supplemented by the evidence proffered or adduced at or prior to, or in
affidavits filed in connection with, the Confirmation Hearing, are reasonable.
With respect to each Impaired Class, each Holder of an Allowed Claim or Interest
in such Class has accepted the Plan or will receive under the Plan on account of
such Claim or Interest property of a value, as of the Effective Date, that is
not less than the amount such Holder would receive if the Debtors were
liquidated under chapter 7 of the Bankruptcy Code.

 

  8.

Section 1129(a)(8)–Conclusive Presumption of Acceptance by Unimpaired Classes;
Acceptance of the Plan by Each Impaired Class

Certain Classes of Claims and Interests are Unimpaired and are deemed
conclusively to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. In addition, at least one Impaired Class that was entitled to
vote has voted to accept the Plan. Because the Plan provides that the certain
Classes of Claims and Interests will be Impaired and because no distributions
shall be made to Holders in such Classes, such Holders are deemed conclusively
to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code
and, therefore, are not entitled to vote to accept or reject the Plan.

 

  9.

Section 1129(a)(9)–Treatment of Claims Entitled to Priority Pursuant to
Section 507(a) of the Bankruptcy Code

The treatment of Administrative Claims, Professional Fee Claims, Other Priority
Claims, and Priority Tax Claims under Article II of the Plan satisfies the
requirements of section 1129(a)(9) of the Bankruptcy Code.

 

  10.

Section 1129(a)(10)–Acceptance by at Least One Impaired Class

At least one Impaired Class has voted to accept the Plan. Accordingly, section
1129(a)(10) of the Bankruptcy Code is satisfied.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  11.

Section 1129(a)(11)–Feasibility of the Plan

The Plan satisfies section 1129(a)(11) of the Bankruptcy Code. Based upon the
evidence proffered or adduced at, or prior to, or in affidavits filed in
connection with, the Confirmation Hearing, the Plan is feasible and Confirmation
of the Plan is not likely to be followed by the liquidation, or the need for
further financial reorganization, of the Debtors or any successor to the Debtors
under the Plan, except as such liquidation is proposed in the Plan. Furthermore,
the Debtors will have adequate assets to satisfy their respective obligations
under the Plan.

 

  12.

Section 1129(a)(12)–Payment of Bankruptcy Fees

Article II.E of the Plan provides for the payment of all fees payable under 28
U.S.C. § 1930(a) in accordance with section 1129(a)(12) of the Bankruptcy Code.

 

  13.

Section 1129(a)(13)–Retiree Benefits

The Plan provides for the treatment of all retiree benefits in accordance with
section 1129(a)(13) of the Bankruptcy Code.

 

  14.

Section 1129(a)(14)–Domestic Support Obligations

The Debtors are not required by a judicial or administrative order, or by
statute, to pay any domestic support obligations, and therefore, section
1129(a)(14) of the Bankruptcy Code is inapplicable in these Chapter 11 Cases.

 

  15.

Section 1129(a)(15)–The Debtors Are Not Individuals

The Debtors are not individuals, and therefore, section 1129(a)(15) of the
Bankruptcy Code is inapplicable in these Chapter 11 Cases.

 

  16.

Section 1129(a)(16)–No Applicable Nonbankruptcy Law Regarding Transfers

Each of the Debtors that is a corporation is a moneyed, business, or commercial
corporation or trust, and therefore, section 1129(a)(16) of the Bankruptcy Code
is inapplicable in these Chapter 11 Cases.

 

  17.

Section 1129(b)–Confirmation of Plan Over Rejection of Impaired Classes

The Plan satisfies the requirements of section 1129(b) of the Bankruptcy Code
with respect to the Classes presumed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code or that have actually rejected the Plan
(if any). To determine whether a plan is “fair and equitable” with respect to a
class of claims, section 1129(b)(2)(B)(ii) of the Bankruptcy Code provides in
pertinent part that “the holder of any claim or interest that is junior to the
claims of such class will not receive or retain under the plan on account of
such junior claim or interest any property.” To determine whether a plan is
“fair and equitable” with respect to a class of interests, section
1129(b)(2)(C)(ii) of the Bankruptcy Code provides that “the holder of any
interest that is junior to the interests of such class will not receive or
retain under the plan on account of such junior interest any property.” There
are no classes junior to the deemed (or actual) rejecting classes of claims or
interests that will receive any distribution under the Plan. The Plan,
therefore, satisfies the requirements of section 1129(b) of the Bankruptcy Code.

 

  18.

Section 1129(c)–Confirmation of Only One Plan With Respect to the Debtors

The Plan is the only plan that has been filed in these Chapter 11 Cases with
respect to the Debtors. Accordingly, the Plan satisfies the requirements of
section 1129(c) of the Bankruptcy Code.

 

  19.

Section 1129(d)–Principal Purpose Not Avoidance of Taxes

The principal purpose of the Plan is not the avoidance of taxes or the avoidance
of the application of section 5 of the Securities Act. Accordingly, the Plan
satisfies the requirements of section 1129(d) of the Bankruptcy Code.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  20.

Section 1129(e)–Small Business Case

Section 1129(e) is inapplicable because these Chapter 11 Cases do not qualify as
small business cases thereunder.

 

J.

Securities Under the Plan

Pursuant to the Plan, and without further corporate or other action, the New
Common Stock and any debt issued or assumed by the Reorganized Debtors will be
issued or entered into, as applicable, on the Effective Date subject to the
terms of the Plan.

 

K.

Releases and Discharges

The releases and discharges of Claims and Causes of Action described in the
Plan, including releases by the Debtors and by Holders of Claims and Interests,
constitute good faith compromises and settlements of the matters covered
thereby. Such compromises and settlements are made in exchange for consideration
and are in the best interest of Holders of Claims and Interests, are fair,
equitable, reasonable, and are integral elements of the resolution of the
Chapter 11 Cases in accordance with the Plan. Each of the discharge, release,
indemnification, and exculpation provisions set forth in the Plan: (a) is within
the jurisdiction of the Court under 28 U.S.C. §§ 1334(a), 1334(b), and 1334(d);
(b) is an essential means of implementing the Plan pursuant to section
1123(a)(6) of the Bankruptcy Code; (c) is an integral element of the
transactions incorporated into the Plan; (d) confers material benefit on, and is
in the best interests of, the Debtors, their estates, and their creditors;
(e) is important to the overall objectives of the Plan to finally resolve all
Claims and Interests among or against the parties in interest in the Chapter 11
Cases with respect to the Debtors; (f) is consistent with sections 105, 1123,
1129, and all other applicable provisions of the Bankruptcy Code; (g) given and
made after due notice and opportunity for hearing; and (h), without limiting the
foregoing, with respect to the releases and injunctions in Article VIII of the
Plan, are (i) essential elements of the Restructuring Transactions and Plan,
terms and conditions without which the Consenting Creditors would not have
entered into the Restructuring Support Agreement, and (ii) narrowly tailored.
Furthermore, the injunction set forth in Article VIII is an essential component
of the Plan, the fruit of long-term negotiations and achieved by the exchange of
good and valuable consideration that will enable unsecured creditors to realize
distributions in the Chapter 11 Cases.

 

L.

Release and Retention of Causes of Action

It is in the best interests of Holders of Claims and Interests that the
provisions in Article VIII of the Plan be approved.

 

M.

Approval of Restructuring Support Agreement and Other Restructuring Documents
and Agreements

All documents and agreements necessary to implement the Plan, including the
Restructuring Support Agreement, are essential elements of the Plan, are
necessary to consummate the Plan and the Restructuring Transaction, and entry
into and consummation of the transactions contemplated by each such document and
agreement is in the best interests of the Debtors, the Estates, and Holders of
Claims and Interests. The Debtors have exercised reasonable business judgment in
determining which agreements to enter into and have provided sufficient and
adequate notice of such documents and agreements. The terms and conditions of
such documents and agreements have been negotiated in good faith, at
arm’s-length, are fair and reasonable, and are hereby reaffirmed and approved,
and subject to the occurrence of the Effective Date and execution and delivery
in accordance with their respective terms, shall be in full force and effect and
valid, binding, and enforceable in accordance with their respective terms,
without the need for any further notice to or action, order, or approval of the
Bankruptcy Court, or other action under applicable law, regulation, or rule.

 

N.

Confirmation Hearing Exhibits

All of the exhibits presented at the Confirmation Hearing have been properly
received into evidence and are a part of the record before the Bankruptcy Court.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

O.

Objections to Confirmation of the Plan

Any and all objections to Confirmation have been withdrawn, settled, overruled,
or otherwise resolved.

 

P.

Retention of Jurisdiction

The Bankruptcy Court may properly retain jurisdiction over the matters set forth
in Article XII of the Plan and section 1142 of the Bankruptcy Code.

 

Q.

Plan Supplement

The Debtors filed the Plan Supplement. All of the documents contained in the
Plan Supplement comply with the terms of the Plan, and the filing and notice of
such documents was adequate, proper and in accordance with the Conditional
Disclosure Statement Order, the Bankruptcy Code, and the Bankruptcy Rules.

ARTICLE X.

CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

 

A.

Conditions Precedent to the Effective Date

It shall be a condition to the Effective Date that the following conditions
shall have been satisfied or waived pursuant to Article X.B of the Plan:

1. the Definitive Documents (as defined in the Restructuring Support Agreement)
will contain terms and conditions consistent in all material respects with the
Restructuring Support Agreement and will otherwise be subject to the consent of
the Requisite Creditors (such consent not to be unreasonably withheld);

2. The Bankruptcy Court shall have entered the Confirmation Order, in form and
substance reasonably acceptable to the Requisite Creditors, and the Confirmation
Order shall have become a Final Order; provided that in accordance with
Bankruptcy Rules 3020(e), 6004(h), and 6006(d) (and notwithstanding any other
provision of the Bankruptcy Code or the Bankruptcy Rules), the Confirmation
Order shall not be stayed and shall be effective immediately upon its entry;

3. Each of the Plan and all documents contained in any supplement to the Plan,
including the Plan Supplement and any exhibits, schedules, amendments, or
modifications thereto, shall have been executed in form and substance reasonably
acceptable to the Requisite Creditors;

4. The Exit Facility Documents shall have been duly executed, in form and
substance reasonably acceptable to the Requisite Creditors, and delivered by all
of the Entities that are parties thereto and all conditions precedent (other
than any conditions related to the occurrence of the Effective Date) to the
effectiveness of the Exit Facility shall have been satisfied or duly waived in
writing;

5. No court of competent jurisdiction or other competent governmental or
regulatory authority shall have issued a final and non-appealable order making
illegal or otherwise restricting, preventing or prohibiting, in any material
respect, the consummation of the Plan, the Restructuring Support Agreement, or
any of the Restructuring Transactions contemplated thereby;

6. The Debtors shall have obtained all material authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Restructuring Transactions;

7. The Debtors shall have paid all Transaction Expenses then known or submitted
to the Debtors; and

8. All Allowed Professional Fee Claims shall have been paid in full or amounts
sufficient to pay such Allowed Professional Fee Claims after the Effective Date
shall have been placed in the Professional Fee Escrow Account pending approval
of the Professional Fee Claims by the Bankruptcy Court.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

B.

Waiver of Conditions

The conditions to the Effective Date of the Plan set forth in Article X of the
Plan may be waived by the Debtors, subject to the consent of the Requisite
Creditors (such consent not to be unreasonably withheld), without notice, leave,
or order of the Bankruptcy Court or any formal action other than proceedings to
confirm or consummate the Plan.

 

C.

Effect of Non-Occurrence of Conditions to Consummation

If the Effective Date does not occur on or before the termination of the
Restructuring Support Agreement, the Plan shall be null and void in all respects
and nothing contained in the Plan or the Disclosure Statement shall:
(1) constitute a waiver or release of any Claims, Interests, or Causes of Action
by any Entity; (2) prejudice in any manner the rights of any Debtor, the
Consenting Creditors, or any other Entity; or (3) constitute an admission,
acknowledgment, offer, or undertaking of any sort by any Debtor, Consenting
Creditor, or any other Entity; provided, that all provisions of the
Restructuring Support Agreement that survive termination thereof shall remain in
effect in accordance with the terms thereof.

 

D.

Substantial Consummation

“Substantial consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

ARTICLE XI.

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.

Modification of Plan

Effective as of the date hereof: (1) the Debtors reserve the right, subject to
the consent of the Requisite Creditors (such consent not to be unreasonably
withheld), in accordance with the Bankruptcy Code and the Bankruptcy Rules, to
amend or modify the Plan before the entry of the Confirmation Order consistent
with the terms set forth herein, and, as appropriate, not resolicit votes on
such modified Plan; and (2) after the entry of the Confirmation Order, the
Debtors or the Reorganized Debtors, as applicable, subject to the consent of the
Requisite Creditors (such consent not to be unreasonably withheld), may, upon
order of the Bankruptcy Court, amend or modify the Plan, in accordance with
section 1127(b) of the Bankruptcy Code and Bankruptcy Rule 3019, remedy any
defect or omission, or reconcile any inconsistency in the Plan in such manner as
may be necessary to carry out the purpose and intent of the Plan consistent with
the terms set forth herein.

 

B.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall constitute approval of all modifications
to the Plan occurring after the solicitation of votes thereon pursuant to
section 1127(a) of the Bankruptcy Code and a finding that such modifications to
the Plan do not require additional disclosure or resolicitation under Bankruptcy
Rule 3019.

 

C.

Revocation or Withdrawal of Plan

Subject to the terms of the Restructuring Support Agreement, the Debtors reserve
the right to revoke or withdraw the Plan with respect to any or all Debtors
before the Confirmation Date and to File subsequent chapter 11 plans. If the
Debtors revoke or withdraw the Plan, or if Confirmation or the Effective Date
does not occur, then: (1) the Plan will be null and void in all respects;
(2) any settlement or compromise embodied in the Plan, assumption or rejection
of Executory Contracts or Unexpired Leases effectuated by the Plan, and any
document or agreement executed pursuant hereto will be null and void in all
respects; and (3) nothing contained in the Plan shall (a) constitute a waiver or
release of any Claims, Interests, or Causes of Action by any Entity,
(b) prejudice in any manner the rights of any Debtor or any other Entity, or
(c) constitute an admission, acknowledgement, offer, or undertaking of any sort
by any Debtor or any other Entity.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XII.

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over
all matters arising out of, or related to, the Chapter 11 Cases and the Plan
pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:

1. allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or unsecured status, or amount of any Claim against a Debtor,
including the resolution of any request for payment of any Claim and the
resolution of any and all objections to the Secured or unsecured status,
priority, amount, or allowance of Claims;

2. decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals authorized pursuant to the Bankruptcy Code or the
Plan;

3. resolve any matters related to Executory Contracts or Unexpired Leases,
including: (a) the assumption or assumption and assignment of any Executory
Contract or Unexpired Lease to which a Debtor is party or with respect to which
a Debtor may be liable and to hear, determine, and, if necessary, liquidate, any
Cure Costs or Claims arising therefrom, including pursuant to section 365 of the
Bankruptcy Code; (b) any potential contractual obligation under any Executory
Contract or Unexpired Lease that is assumed; and (c) any dispute regarding
whether a contract or lease is or was executory or expired;

4. ensure that distributions to Holders of Allowed Claims and Allowed Interests
are accomplished pursuant to the provisions of the Plan and adjudicate any and
all disputes arising from or relating to distributions under the Plan;

5. adjudicate, decide, or resolve any motions, adversary proceedings, contested
or litigated matters, and any other matters, and grant or deny any applications
involving a Debtor that may be pending on the Effective Date;

6. enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of (a) contracts, instruments,
releases, indentures, and other agreements or documents approved by a Final
Order in the Chapter 11 Cases, and (b) the Plan, the Confirmation Order, and
contracts, instruments, releases, indentures, and other agreements or documents
created in connection with the Plan;

7. enforce any order for the sale of property pursuant to sections 363, 1123, or
1146(a) of the Bankruptcy Code;

8. grant any consensual request to extend the deadline for assuming or rejecting
Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code;

9. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

10. hear, determine, and resolve any cases, matters, controversies, suits,
disputes, or Causes of Action in connection with or in any way related to the
Chapter 11 Cases, including: (a) with respect to the repayment or return of
distributions and the recovery of additional amounts owed by the Holder of a
Claim for amounts not timely repaid pursuant to Article VI.F.1 of the Plan;
(b) with respect to the releases, injunctions, and other provisions contained in
Article VIII of the Plan, including entry of such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;
(c) that may arise in connection with the Consummation, interpretation,
implementation, or enforcement of the Plan, the Confirmation Order, and
contracts, instruments, releases, and other agreements or documents created in
connection with the Plan; or (d) related to section 1141 of the Bankruptcy Code;

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11. enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

12. consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;

13. hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

14. enter an order or Final Decree concluding or closing the Chapter 11 Cases;

15. enforce all orders previously entered by the Bankruptcy Court;

16. hear and determine disputes involving any matter related to the
implementation of the Plan, provided, however, that upon the closing of the Exit
Facility and execution of the New Organizational Documents, disputes with
respect to the Exit Facility and the New Organizational Documents that are not
related to the Plan shall otherwise be governed by the jurisdictional, forum
selection or dispute resolution clause contained in such document; and

17. hear any other matter not inconsistent with the Bankruptcy Code.

Notwithstanding the foregoing, the Bankruptcy Court retains jurisdiction, but
not exclusive jurisdiction, to determine whether environmental liabilities
asserted by any Governmental Unit are discharged or otherwise barred by the
Confirmation Order or the Plan, or the Bankruptcy Code. As of the Effective
Date, notwithstanding anything in this Article XII to the contrary, the Exit
Facility and the New Organizational Documents shall be governed by the
jurisdictional provisions contained therein.

ARTICLE XIII.

MISCELLANEOUS PROVISIONS

 

A.

Immediate Binding Effect

Subject to Article X.A hereof, and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan and the Plan Supplement shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and
any and all Holders of Claims or Interests (irrespective of whether such Holders
of Claims or Interests have accepted or are deemed to have accepted the Plan),
all Entities that are parties to or are subject to the settlements, compromises,
releases, discharges, and injunctions described in the Plan, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to
Executory Contracts and Unexpired Leases with the Debtors. All Claims and debts
shall be as fixed, adjusted, or compromised, as applicable, pursuant to the Plan
regardless of whether any Holder of a Claim or debt has voted on the Plan.

 

B.

Additional Documents

On or before the Effective Date, and subject to the terms of the Restructuring
Support Agreement, the Debtors may File with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate
and further evidence the terms and conditions of the Plan. The Debtors or the
Reorganized Debtors, as applicable, and all Holders of Claims receiving
distributions pursuant to the Plan and all other parties in interest shall, from
time to time, prepare, execute, and deliver any agreements or documents and take
any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

C.

Dissolution of the Statutory Committees

On the Effective Date, the Creditors’ Committee and any other statutory
committee appointed in the Chapter 11 Cases shall dissolve automatically and the
members thereof shall be released and discharged from all rights, duties,
responsibilities, and liabilities arising from, or related to, the Chapter 11
Cases and under the Bankruptcy Code, except for the purposes of (a) prosecuting
requests for payment of Professional Fee Claims for services rendered and
reimbursement of expenses incurred prior to the Effective Date by the Creditors’
Committee and its Professionals, (b) participating in any adversary proceeding
commenced on or before the Effective Date in which the Creditors’ Committee (or
any member thereof in its capacity as such) is named, and (c) participating in
any appeals of the Confirmation Order. The Debtors shall no longer be
responsible for paying any fees or expenses incurred by the members of or
advisors to the Creditors’ Committee or any other statutory committee after the
Effective Date except for those purposes set forth in the preceding sentence.
Upon the dissolution of the Creditors’ Committee and any other statutory
committee, the members of such committees and their respective professionals
will cease to have any duty, obligation or role arising from or related to the
Chapter 11 Cases and shall be released and discharged from all rights and duties
from or related to the Chapter 11 Cases.

 

D.

Payment of Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) prior to the Effective Date
shall be paid by the Debtors. On and after the Effective Date, the Reorganized
Debtors shall pay any and all such fees when due and payable, and shall File
with the Bankruptcy Court quarterly reports in a form reasonably acceptable to
the U.S. Trustee. Each Debtor and Reorganized Debtor shall remain obligated to
pay quarterly fees to the U.S. Trustee until the earliest of that particular
Debtor’s or Reorganized Debtor’s case being closed, dismissed, or converted to a
case under chapter 7 of the Bankruptcy Code.

 

E.

Reservation of Rights

The Plan shall have no force or effect unless the Bankruptcy Court shall enter
the Confirmation Order. None of the Filing of the Plan, any statement or
provision contained in the Plan, or the taking of any action by any Debtor with
respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be
or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the Holders of Claims or Interests prior to the Effective Date.

 

F.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, director, agent,
representative, attorney, beneficiaries, or guardian, if any, of each Entity.

 

G.

Service of Documents

After the Effective Date, any pleading, notice, or other document required by
the Plan to be served on or delivered to the Reorganized Debtors shall be served
on:

 

  Reorganized Debtors   

Whiting Petroleum Corporation

1700 Lincoln Street, Suite 4700

Denver, Colorado 80203

Attn:     Bruce R. DeBoer

             (bruced@whiting.com)

 

with copies to:

 

Counsel to Debtors

  

Kirkland & Ellis LLP

    

609 Main Street

    

Houston, Texas 77002

    

Attn:

  

Brian Schartz, P.C.

       

(brian.schartz@kirkland.com)

       

Anna Rotman, P.C.

       

(anna.rotman@kirkland.com)

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    -and-     Kirkland & Ellis LLP     601 Lexington Avenue     New York, New
York 10022     Attn:   Stephen Hessler, P.C.      
(stephen.hessler@kirkland.com)     -and-     Kirkland & Ellis LLP     300 North
LaSalle     Chicago, Illinois 60654     Attn:   Gregory F. Pesce      
(gregory.pesce@kirkland.com)     -and-     Jackson Walker L.L.P.     1401
McKinney Street, Suite 1900     Houston, Texas 77010     Attn:   Matthew D.
Cavenaugh       (mcavenough@jw.com)       Jennifer F. Wertz      
(jwertz@jw.com)       Veronica A. Polnick       (vpolnick@jw.com)   Counsel to
the RBL Agent   Simpson Thacher & Bartlett LLP     425 Lexington Avenue     New
York, New York 10017     Attn:   Sandeep Qusba, Esq.       (squsba@stblaw.com)  
    Kathrine A. McLendon, Esq.       (kmclendon@stblaw.com)   Counsel to the
Consenting Creditors   Paul, Weiss, Rifkind, Wharton & Garrison LLP     1285
Avenue of the Americas     New York, New York 10019     Attn:   Andrew N.
Rosenberg       (arosenberg@paulweiss.com)       Alice Belisle Eaton      
(aeaton@paulweiss.com)       Michael M. Turkel       (mturkel@paulweiss.com)    
  Omid Rahnama       (orahnama@paulweiss.com)     -and-     Porter Hedges LLP  
  1000 Main Street, 36th Floor     Houston, Texas 77002     Attn:   John F.
Higgins       (jhiggins@porterhedges.com)

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Eric M. English       (eenglish@porterhedges.com)       Genevieve M.
Graham       (ggraham@porterhedges.com)   Counsel to the Creditors’ Committee  
Pachulski Stang Ziehl & Jones LLP     780 Third Avenue, 34th Floor     New York,
New York 10017     Attn:   Robert J. Feinstein       (rfeinstein@pszjlaw.com)  
  -and-     Pachulski Stang Ziehl & Jones LLP     10110 Santa Monica Boulevard,
13th Floor     Los Angeles, California 90667     Attn:   Jeffrey N. Pomerantz  
    (jpomerantz@pszjlaw.com)

 

H.

Term of Injunctions or Stays

Unless otherwise provided herein or in the Confirmation Order, all injunctions
or stays in effect in the Chapter 11 Cases (pursuant to sections 105 or 362 of
the Bankruptcy Code or any order of the Bankruptcy Court) and existing on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

I.

Entire Agreement

Except as otherwise indicated, the Plan supersedes all previous and
contemporaneous negotiations, promises, covenants, agreements, understandings,
and representations on such subjects, all of which have become merged and
integrated into the Plan.

 

J.

Plan Supplement

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After any of
such documents included in the Plan Supplement are Filed, copies of such
documents shall be made available upon written request to the Debtors’ counsel
at the address above or by downloading such exhibits and documents from the
Solicitation Agent’s website at https://cases.stretto.com/whitingpetroleum or
the Bankruptcy Court’s website at https://www.pacer.gov/.

 

K.

Non-Severability

If, prior to Confirmation, the Bankruptcy Court holds any term or provision of
the Plan to be invalid, void, or unenforceable, the Bankruptcy Court shall have
the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void, or unenforceable, and
such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder
of the terms and provisions of the Plan will remain in full force and effect and
will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a
judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the
foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to
the Plan and may not be deleted or modified without the consent of the Debtors
and the consent of the Requisite Creditors (such consent not to be unreasonably
withheld); and (3) non-severable and mutually dependent.

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

L.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of the Supporting Noteholders and each of their respective Affiliates,
agents, representatives, members, principals, equity holders (regardless of
whether such interests are held directly or indirectly), officers, directors,
managers, employees, advisors, and attorneys will be deemed to have participated
in good faith and in compliance with the Bankruptcy Code in the offer, issuance,
sale, and purchase of Securities offered and sold under the Plan, and,
therefore, neither any of such parties or individuals or the Reorganized Debtors
will have any liability for the violation of any applicable law, rule, or
regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of the Securities offered and sold under the Plan.

 

M.

Waiver or Estoppel

Each Holder of a Claim or an Interest shall be deemed to have waived any right
to assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, Secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, the Restructuring Support Agreement, or papers Filed with
the Bankruptcy Court prior to the Confirmation Date.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Dated: April 23, 2020     Whiting Petroleum Corporation on behalf of itself and
all other Debtors     By:   /s/ Jeffrey S. Stein     Name: Jeffrey S. Stein    
Title: Chief Restructuring Officer

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

Form of Joinder



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Form of Joinder

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Whiting Petroleum Corporation (“Parent”) and its
affiliates bound thereto and the Consenting Creditors, and agrees to be bound by
the terms and conditions thereof to the extent the other Parties are thereby
bound, and shall be deemed a “Consenting Creditor” under the terms of the
Agreement.

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of this joinder and any further date specified in the Agreement.

Date Executed:

 

 

  Name:   Title:  

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: Senior Notes
Claims

 

1 

Capitalized terms not used but not otherwise defined in this joinder shall have
the meanings ascribed to such terms in the Agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

Form Transfer Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Form Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),3 by and among Whiting Petroleum Corporation (“Parent”) and its
affiliates bound thereto and the Consenting Creditors, including the transferor
to the Transferee of any Company Claims (each such transferor, a “Transferor”),
and agrees to be bound by the terms and conditions thereof (x) to the extent the
Transferor was thereby bound and (y) with respect to any and all Company Claims
the Transferee may hold prior to the consummation of the Transfer contemplated
hereby and shall be deemed a “Consenting Creditor” under the terms of the
Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed in this transfer agreement.

Date Executed:

 

 

   Name:    Title:   

Address:

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of: Senior Notes
Claims

 

3 

Capitalized terms not used but not otherwise defined in this transfer agreement
shall have the meanings ascribed to such terms in the Agreement.